Exhibit 10.2

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

FINANCING AGREEMENT

Dated as of June 30, 2011

between

ZOGENIX, INC.

and

COWEN HEALTHCARE ROYALTY PARTNERS II, L.P.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1   

Section 1.01

   Definitions      1   

ARTICLE II ASSIGNMENT

     11   

Section 2.01

   Assignments      11   

Section 2.02

   Payments to CHRP      12   

Section 2.03

   Advances to Zogenix      13   

Section 2.04

   Multiple Stepdown Date      13   

Section 2.05

   No Assumed Obligations      13   

Section 2.06

   Excluded Assets      14   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF ZOGENIX

     14   

Section 3.01

   Organization      14   

Section 3.02

   Corporate Authorization      14   

Section 3.03

   Governmental Authorization      14   

Section 3.04

   Ownership      15   

Section 3.05

   Financial Statements; Net Sales      15   

Section 3.06

   No Undisclosed Liabilities      16   

Section 3.07

   Solvency      16   

Section 3.08

   Litigation      16   

Section 3.09

   Compliance with Laws      16   

Section 3.10

   Conflicts      17   

Section 3.11

   Subordination      17   

Section 3.12

   Intellectual Property      17   

Section 3.13

   Regulatory Approval      20   

Section 3.14

   Material Contracts      20   

Section 3.15

   Place of Business      21   

Section 3.16

   Broker’s Fees      21   

Section 3.17

   Information      21   

Section 3.18

   Security Agreement      22   

Section 3.19

   Bankruptcy Event      22   

Section 3.20

   Material Adverse Effect      22   

 

- i -



--------------------------------------------------------------------------------

Section 3.21

   Reporting Company Status      22   

Section 3.22

   SEC Filings      22   

Section 3.23

   Foreign Corrupt Practices Act      23   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF CHRP

     23   

Section 4.01

   Organization      23   

Section 4.02

   Authorization      23   

Section 4.03

   Broker’s Fees      23   

Section 4.04

   Conflicts      23   

Section 4.05

   Financial Capacity      24   

ARTICLE V COVENANTS

     24   

Section 5.01

   Consents and Waivers; Exploitation      24   

Section 5.02

   Access; Information      24   

Section 5.03

   Material Contracts; License Agreements and Co-Promotion Agreements      25   

Section 5.04

   Confidentiality; Public Announcement      26   

Section 5.05

   Security Agreement      27   

Section 5.06

   Further Assurance      28   

Section 5.07

   Remittance to CHRP Deposit Account      29   

Section 5.08

   Intellectual Property      29   

Section 5.09

   Negative Covenants      29   

Section 5.10

   Notice      30   

ARTICLE VI THE CLOSING; CONDITIONS TO CLOSING

     31   

Section 6.01

   Closing      31   

Section 6.02

   Conditions Applicable to CHRP to Effect the Closing      31   

Section 6.03

   Conditions Applicable to Zogenix      33   

ARTICLE VII TERMINATION

     33   

Section 7.01

   Term      33   

Section 7.02

   Termination      34   

Section 7.03

   Effects of Expiration or Termination      35   

ARTICLE VIII MISCELLANEOUS

     36   

Section 8.01

   Survival      36   

Section 8.02

   Specific Performance      36   

Section 8.03

   Notices      36   

 

- ii -



--------------------------------------------------------------------------------

Section 8.04

   Successors and Assigns      38   

Section 8.05

   Indemnification      38   

Section 8.06

   Independent Nature of Relationship      39   

Section 8.07

   Tax      40   

Section 8.08

   Entire Agreement      40   

Section 8.09

   Amendments; No Waivers      40   

Section 8.10

   Interpretation      41   

Section 8.11

   Headings and Captions      41   

Section 8.12

   Counterparts; Effectiveness      41   

Section 8.13

   Severability      41   

Section 8.14

   Expenses      41   

Section 8.15

   Governing Law; Jurisdiction      41   

Section 8.16

   Waiver of Jury Trial      42   

 

- iii -



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A       –      Form of Assignment Agreement Exhibit B       –      Form
of Intercreditor Agreement Exhibit C       –      Form of Security Agreement
Exhibit D       –      Legal Opinion of Latham & Watkins LLP (Transaction
Opinion – U.S.) Exhibit E       –      Legal Opinion of Bozicevic, Field &
Francis LLP (IP Opinion) Exhibit F       –      Form of Officer’s Certificate
(Zogenix) Exhibit G       –      Purchase Agreement Exhibit H       –   
  Warrant Exhibit I       –      Form of Officer’s Certificate (CHRP) Exhibit J
      –      Joint Press Release Exhibit K       –      Pledge Agreement

 

- iv -



--------------------------------------------------------------------------------

This FINANCING AGREEMENT (as amended, supplemented or otherwise modified from
time to time in accordance herewith, this “Agreement”) is made and entered into
as of June 30, 2011 between Zogenix, Inc., a corporation organized under the
laws of the State of Delaware (“Zogenix”), and Cowen Healthcare Royalty Partners
II, L.P., a limited partnership organized under the laws of the State of
Delaware (“CHRP”).

WHEREAS, Zogenix is engaged in the business of researching, developing,
manufacturing, selling, and out-licensing pharmaceutical products in the United
States and throughout the world;

WHEREAS, Zogenix has commenced the sale of the promotional product known as
Sumavel DosePro in the United States;

WHEREAS, Zogenix intends to develop and sell additional pharmaceutical products
in the United States and may out-license Sumavel DosePro and such additional
products outside the United States;

WHEREAS, Zogenix wishes to borrow the Revenue Investment Advance from CHRP and
CHRP is willing to lend the Revenue Investment Advance to Zogenix; and

WHEREAS, Zogenix is willing to assign, convey and transfer to CHRP, and CHRP
wishes to accept the assignment, conveyance, and transfer from Zogenix of the
Assigned Rights (as hereinafter defined), upon and subject to the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants, agreements
representations and warranties set forth herein, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions.

The following terms, as used herein, shall have the following meanings:

“Affiliate” shall mean, with respect to a particular Party, any corporation or
non-corporate business entity that, directly or indirectly, controls, is
controlled by, or is under common control with such Party. For purposes of this
definition, an entity will be regarded as in control of another entity (with
correlative meanings for “controlled by” and “under common control with”) if:
(a) such entity owns, directly or indirectly, at least fifty percent (50%) of
the securities or capital stock with the ability to vote to elect directors (or
similar controlling management) of such entity, or has other comparable
ownership and voting interest with respect to any entity other than a
corporation; or (b) it possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the corporation or
non-corporate business entity, as applicable, whether through the ownership or
control of voting securities, by contract or otherwise.

 

- 1 -



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the first paragraph hereof.

“Aradigm” shall mean Aradigm Corporation, a California corporation.

“Aradigm Agreement” shall mean that certain Asset Purchase Agreement dated
August 25, 2006, by and between Aradigm and Zogenix.

“Assigned Rights” shall mean all rights of Zogenix and its Subsidiaries in and
to the Revenue Interest.

“Assignment Agreement” shall mean that agreement substantially in the form of
Exhibit A pursuant to which Zogenix shall, assign, convey and transfer to CHRP
the Assigned Rights, all on the terms and conditions as set forth therein.

“Astellas” shall mean Astellas Pharma US, Inc. and its permitted successors and
assigns under the Astellas Co-Promotion Agreement.

“Astellas Co-Promotion Agreement” shall mean that certain Co-Promotion
Agreement, dated July 31, 2009, between Astellas and Zogenix for the promotion
and marketing of Sumavel DosePro.

“Bankruptcy Event” shall mean with respect to a Person, the occurrence of any of
the following:

(a) commencement by such Person of any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, relief of debtors or the
like, seeking to have an order for relief entered with respect to it, or seeking
to adjudicate it bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its respective debts, or (B) seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or any
portion of its assets, or such Person shall make a general assignment for the
benefit of its creditors; or

(b) there shall be commenced against such Person any case, proceeding or other
action of a nature referred to in subsection (a) above which remains
undismissed, undischarged or unbonded for a period of sixty (60) days; or

(c) there shall be commenced against such Person any case, proceeding or other
action seeking issuance of a warrant of attachment, execution or distraint or
similar process against (A) all or any substantial portion of its assets and/or
(B) the Included Products or any substantial portion of the Intellectual
Property, which results in the entry of an order for any such relief which shall
not have been vacated, discharged, stayed, satisfied or bonded pending appeal
within sixty (60) days from the entry thereof; or

(d) such Person shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any case, proceeding or other
action set forth in subsection (a), (b) or (c) above; or

 

- 2 -



--------------------------------------------------------------------------------

(e) such Person shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due, shall be insolvent
under any applicable law; or

(f) such Person does not have readily saleable assets whose fair value is equal
to or greater than such Person’s liabilities due and payable during [***] after
giving effect to the transactions contemplated by this Agreement.

“Business Day” shall mean any day other than a Saturday and Sunday, any day
which is a legal holiday under the laws of the State of New York, or any day on
which banking institutions located in the State of New York are required by law
or other governmental action to close or are not otherwise open for banking
business.

“CHRP” shall have the meaning set forth in the first paragraph hereof.

“CHRP Deposit Account” shall mean an account established by and for the benefit
of CHRP into which payment of the Revenue Interest and all other amounts payable
by Zogenix to CHRP pursuant to this Agreement is to be made.

“CHRP Indemnified Party” shall have the meaning set forth in Section 8.05(a).

“Closing” shall have the meaning set forth in Section 6.01.

“Closing Date” shall mean the date on which the Revenue Investment Advance is
received in the account designated by Zogenix in accordance with
Section 2.03(b).

“Collateral” shall have the meaning set forth in the Security Agreement.

“Confidential Information” shall mean, with respect to a Party, all secret,
confidential or proprietary information or data, whether provided in writing,
orally, graphically, electronically or other form, provided by such Party (the
“Disclosing Party”) to the other Party (the “Receiving Party”), which may
include information relating to the Disclosing Party’s existing or proposed
research, development efforts, patent applications, business or products and any
other materials that have not been made available by the Disclosing Party to the
general public. Notwithstanding the foregoing, the term “Confidential
Information” shall not include any information or materials that the Receiving
Party can demonstrate by documentary evidence:

(a) were already known to the Receiving Party (other than under an obligation of
confidentiality), at the time of disclosure by the Disclosing Party;

(b) were generally available to the public or otherwise part of the public
domain at the time of their disclosure to the Receiving Party;

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 3 -



--------------------------------------------------------------------------------

(c) became generally available to the public or otherwise part of the public
domain after their disclosure, other than through any act or omission of the
Receiving Party in breach of its confidentiality obligations under this
Agreement;

(d) were subsequently lawfully disclosed to the Receiving Party by a Third Party
who had no obligation to the Disclosing Party not to disclose such information
to others;

(e) were independently discovered or developed by or on behalf of the Receiving
Party by individuals who had no access to and without the use of the
Confidential Information belonging to the Disclosing Party; or

(f) is approved for general release by the Disclosing Party in writing.

“Co-Promotion Agreement” shall mean any agreement hereafter entered into by
Zogenix and/or its Subsidiaries with a Third Party for the marketing or
promotion by Zogenix and/or its Subsidiaries of a pharmaceutical product owned
or controlled by such Third Party pursuant to a co-promotion or similar
arrangement. For clarity, the Astellas Co-Promotion Agreement is not a
Co-Promotion Agreement.

“Co-Promotion Revenues” shall mean revenue actually received by Zogenix and/or
its Subsidiaries under a Co-Promotion Agreement.

“Direct Product Sales” shall mean end user Net Sales of Included Products in the
United States and other countries where Zogenix and/or its Subsidiaries record
such Net Sales as revenue. Notwithstanding the foregoing, for purposes hereof,
Direct Product Sales shall at all times include end user Net Sales in the United
States of Sumavel DosePro and ZX002, regardless of whether such products are
marketed directly or controlled by Zogenix and/or its Subsidiaries, are marketed
but not controlled by Zogenix and/or its Subsidiaries, are outlicensed to Third
Parties, or the rights to such products are sold or transferred to a Third
Party. In determining how revenue should be recorded, Zogenix shall record such
revenue in accordance with GAAP. For clarity, amounts actually paid or payable
by Astellas to Zogenix pursuant to Sections 6.5(c), 7.6, 7.7(d) or 8.4(a) of the
Astellas Co-Promotion Agreement shall not be included in Direct Product Sales.

“Dispute” shall have the meaning set forth in Section 3.12(j).

“Dollars” or “$” shall mean U.S. Dollars.

“Elan” shall mean Elan Pharma International Limited, and its permitted
successors and assigns under the Elan Agreement.

“Elan Agreement” shall mean that certain License Agreement, dated November 27,
2007, between Zogenix and Elan related to the license to Zogenix of intellectual
property rights to ZX002 in the United States, as amended pursuant to that
certain First Amendment to License Agreement, dated September 28, 2009.

“Enforcement Action” shall mean action brought by Zogenix (whether as plaintiff
or by means of counterclaim) against Third Parties for infringement of the
Patents.

 

- 4 -



--------------------------------------------------------------------------------

“Excluded Liabilities and Obligations” shall have the meaning set forth in
Section 2.05.

“Excluded Revenue Interests” shall mean all amounts (i) [***] or (ii) [***].

“Exploit” shall mean, with respect to a product, the manufacture, sale, offer
for sale (including marketing and promotion), importation, distribution or other
commercialization or exploitation of such product; and “Exploitation” shall have
the correlative meaning.

“FDA” shall mean the United States Food and Drug Administration or any successor
federal agency thereto.

“Financial Statements” shall mean the audited balance sheets of Zogenix as of
December 31, 2010, and the related audited statements of operations,
stockholders’ equity, and cash flows of Zogenix for the year ended December 31,
2010 and the accompanying footnotes thereto.

“Fixed Payment” shall have the meaning set forth in Section 2.02(b).

“Fixed Payment Date” shall have the meaning set forth in Section 2.02(b).

“GAAP” shall mean United States generally accepted accounting principles as
interpreted and accepted by the Financial Accounting Standards Board,
consistently applied through the applicable entity’s organization.

“Governmental Authority” shall mean any government, court, regulatory or
administrative agency or commission, or other governmental authority, agency or
instrumentality, whether foreign, federal, state or local (domestic or foreign),
including any Patent Office, the FDA, the United States National Institutes of
Health, or any other government authority in any country.

“Included Products” shall mean (i) Sumavel DosePro, (ii) ZX002 and (iii) each
future product (a) marketed by Zogenix or its Subsidiaries which is owned or
controlled by Zogenix or its Subsidiaries during the Term or (b) out-licensed by
Zogenix or its Subsidiaries during the Term.

“Included Product Payments” shall mean (i) Direct Product Sales,
(ii) Co-Promotion Revenues and (iii) Out-License Revenues. For clarity, amounts
paid or received by Zogenix shall only be included in clause (i), (ii) or
(iii) hereunder and shall not be included in more than one clause.

“Intellectual Property” shall mean all proprietary information; trade secrets;
Know-How; utility models; confidential information; inventions (whether
patentable or unpatentable and whether or not reduced to practice or claimed in
a pending patent application) and improvements thereto; Patents; registered or
unregistered trademarks, trade names and service marks, including all goodwill
associated therewith; registered and unregistered copyrights and all
applications

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

- 5 -



--------------------------------------------------------------------------------

thereof; in each case that (i) are owned or controlled or licensed by Zogenix or
its Subsidiaries during the Term, including any intellectual property subject to
the agreements listed on Schedule 3.12(b) to the Disclosure Schedule and
(ii) relating to, embodied by, covering or involving the (a) manufacture of the
Included Products for Exploitation in the Territory or (b) Exploitation of the
Included Products in the Territory.

“Intercreditor Agreement” shall mean an agreement substantially in the form of
Exhibit B hereto, setting forth the priority of security interests and related
creditor rights between CHRP and the Lenders party to the Oxford Credit
Facility.

“Know-How” shall mean all non-public information, results and data of any type
whatsoever, in any tangible or intangible form (and whether or not patentable),
including databases, practices, methods, techniques, specifications,
formulations, formulae, knowledge, skill, experience, data and results
(including pharmacological, medicinal chemistry, biological, chemical,
biochemical, toxicological and clinical study data and results), analytical and
quality control data, stability data, studies and procedures, and manufacturing
process and development information, results and data.

“Knowledge” shall mean [***].

“License Agreement” shall mean any agreement hereafter entered into by Zogenix
and/or its Subsidiaries for the license of rights to a Third Party to
commercialize or otherwise Exploit the Included Products, the Patents and the
Intellectual Property, and any and all amendments to or restatements thereof.

“Licensee(s)” shall mean any Third Party licensee under a License Agreement.

“Lien” shall mean any lien, hypothecation, charge, security agreement, security
interest, mortgage, pledge, or any encumbrance, right or claim of any other
Person of any kind whatsoever whether choate or inchoate, filed or unfiled,
noticed or unnoticed, recorded or unrecorded, contingent or non-contingent,
material or non-material, known or unknown.

“Losses” shall mean, collectively, any and all claims, damages, losses,
judgments, liabilities, costs and expenses (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding).

“Material Adverse Effect” shall mean (i) a Bankruptcy Event with respect to
Zogenix; (ii) an adverse effect on the validity or enforceability of any
material provision of the Transaction Documents; (iii) an adverse effect on the
ability of Zogenix to perform any of its material obligations under any of the
Transaction Documents; (iv) an adverse effect on the material rights or remedies
of CHRP under any of the Transaction Documents; (v) a material adverse effect on
the right of CHRP to receive the Revenue Interest Payments or any other payment
due to CHRP hereunder; (vi) a material adverse effect on the ability of Zogenix,
directly or indirectly, to

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

- 6 -



--------------------------------------------------------------------------------

Exploit Sumavel DosePro in the United States; (vii) a right to terminate or
receive damages inuring to the benefit of a Third Party arising from the
material, uncured breach by Zogenix under any Material Contract; or (viii) a
material, uncured breach by Zogenix under the Senior Loan Documents or, unless
cured or waived, the occurrence of any event giving the Senior Lender the right
to accelerate payment under the Senior Loan Documents; provided, however, that
“Material Adverse Effect” shall exclude [***]; provided further, [***].

“Material Contract” shall mean all contracts, agreements or other arrangements
to which either Zogenix or any of its Subsidiaries is a party or any of
Zogenix’s or its Subsidiaries respective assets or properties are bound or
committed (other than the Transaction Documents or Senior Loan Documents)
(i) related to the Exploitation of an Included Product or the Intellectual
Property in the Territory, (ii) which is a Co-Promotion Agreement, or
(iii) which is a License Agreement and for which, in each of (i), (ii) or (iii),
a breach or violation by Zogenix would reasonably be expected to result in a
Material Adverse Effect.

“Maturity Date” shall mean March 31, 2018.

“Multiple Stepdown Date” shall mean the date, if any, on which CHRP has received
aggregate Revenue Interest Payments and Fixed Payments totaling Seventy-Five
Million Dollars ($75,000,000).

“Net Sales” means, with respect to Direct Product Sales, for any period of
determination, the net product sales in the Territory for such period of
determination as prepared by Zogenix in accordance with GAAP and pharmaceutical
industry standards customary for products at a similar stage of
commercialization and as reported in Zogenix’s financial statements contained in
Zogenix’s quarterly or annual reports for such period of determination. In
calculating Net Sales, any transfer from Zogenix to an Affiliate shall be
disregarded and the calculation shall instead be based on the first transfer to
a Third Party.

[***].

“Out-License Revenues” shall mean all revenue actually received by Zogenix
and/or its Subsidiaries under a License Agreement. To the extent such revenue is
creditable or refundable by Zogenix, any amounts actually credited or refunded
by Zogenix shall be credited against future Out-License Revenues in the period
in which the credit or refund occurs.

“Oxford Loan Facility” means the loan facilities created under the Second
Amended and Restated Loan and Security Agreement, dated as of October 8, 2010
among Oxford Finance LLC (as successor to Oxford Finance Corporation), the
Lenders named therein and Zogenix, as amended as permitted herein and in the
Intercreditor Agreement.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 7 -



--------------------------------------------------------------------------------

“Party” shall mean Zogenix or CHRP; and “Parties” shall mean Zogenix and CHRP.

“Patent Office” shall mean, with respect to the particular country or
jurisdiction, the respective patent office responsible for reviewing and issuing
Patents for such country or jurisdiction.

“Patents” shall mean any and all issued patents and pending patent applications,
including all provisional applications, substitutions, continuations,
continuations-in-part, divisions, and renewals, all letters patent granted
thereon, and all patents-of-addition, reissues, reexaminations and extensions or
restorations by existing or future extension or restoration mechanisms
(including regulatory extensions), and all supplementary protection
certificates, together with any foreign counterparts thereof anywhere in the
Territory, composition of matter, formulation, or methods of manufacture or use
thereof that are issued or filed on or after the date hereof, including those
identified in Schedule 3.12(a)(1) to the Disclosure Schedule, in each case,
which are owned, controlled by, issued to, licensed to or licensed by Zogenix or
any of its Affiliates.

“Permitted Liens” shall mean (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established; (b) Liens in respect of property or
assets imposed by law which were incurred in the ordinary course of business,
such as carriers’, warehousemen’s, distributors’, wholesalers’, materialmen’s
and mechanics’ Liens and other similar Liens arising in the ordinary course of
business which are not delinquent or remain payable without penalty, are subject
to a right of set-off or which are being contested in good faith and by
appropriate proceedings; (c) Liens incurred or deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security, and other Liens to secure the
performance of tenders, statutory obligations, contract bids, government
contracts, performance and return of money bonds and other similar obligations,
incurred in the ordinary course of business, whether pursuant to statutory
requirements, common law or consensual arrangements; (d) Liens in favor of CHRP;
(e) the License Agreements; (f) Liens upon any equipment acquired or held by
Zogenix or any of its Subsidiaries to secure the purchase price of such
equipment or indebtedness incurred solely for the purpose of financing the
acquisition of such equipment, so long as such Lien extends only to the
equipment financed, and any accessions, replacements, substitutions and proceeds
(including insurance proceeds) thereof or thereto, including Liens in favor of
the Senior Lenders; (g) Liens in favor of customs and revenue authorities
arising as a matter of law to secure payments of customs duties in connection
with the importation of goods, (h) Liens of depository banks which constitute
rights of setoff of a customary nature, whether arising by law or contract, with
respect to funds deposited in deposit accounts maintained with such depository
banks; and (i) Liens secured under the Senior Loan Documents in favor of the
Senior Lenders. For avoidance of doubt, a Permitted Lien may not affect the
rights of CHRP to any Included Product Payments. Notwithstanding the foregoing,
commencing five (5) Business days following the making of the Revenue Investment
Advance, Permitted Liens shall not include Liens in favor General Electric
Capital Corporation under the Senior Loan Documents.

 

- 8 -



--------------------------------------------------------------------------------

“Person” shall mean an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, but not including a
government or political subdivision or any agency or instrumentality of such
government or political subdivision.

“Pledge Agreement” shall mean that Pledge and Security Agreement by and between
Zogenix and CHRP, providing for the grant by Zogenix to CHRP of a Lien on and
security interest in all of the issued and outstanding equity interests of
Zogenix Europe Limited, a wholly-owned Subsidiary of Zogenix, in the form
attached hereto as Exhibit K.

“Prior CDA” shall have the meaning set forth in Section 5.04(d).

“Purchase Agreement” shall have the meaning set forth in Section 6.02(a)(x).

“Replacement Working Capital Lines” means any replacement, extension or
expansions of an existing revolving credit facility to provide working capital
to Zogenix provided the obligations under such facility is secured only by
inventory, accounts receivable and the proceeds thereof.

“Regulatory Agency” shall mean a Governmental Authority with responsibility for
the approval of the marketing and sale of pharmaceuticals or other regulation of
pharmaceuticals.

“Regulatory Approval” shall mean all approvals (including where applicable,
pricing and reimbursement approval and schedule classifications), product and/or
establishment licenses, registrations or authorizations of any Regulatory Agency
necessary for the manufacture, use, storage, import, export, transport, offer
for sale, or sale of the Included Products in the Territory.

“Reports” shall mean, with respect to the relevant period, (i) quarterly and
year-end statements of Revenue Interest paid and payable to CHRP prepared by
Zogenix for each calendar quarter and calendar year of the Term and, with
respect to each quarterly report, for the twelve (12) consecutive months ending
with the last month of such quarterly report, (ii) (A) quarterly and year-end
statements of Net Sales of all Direct Product Sales; and (B) Co-Promotion
Revenues and Out-License Revenues received by Zogenix, in each case including
the basis for computation of such revenues, (iii) a reconciliation of such
reports referred to in clause (i) above to all information and data deliverable
to Zogenix, CHRP or their Affiliates by a Licensee, including the reports
delivered pursuant to clause (ii) above, together with relevant supporting
documentation, and (iv) such additional information as CHRP may reasonably
request.

“Revenue Interest” shall mean any and all of the rights of Zogenix and/or any of
its Subsidiaries, subject to the percentages set forth in Section 2.02(a), to
(i) Included Product Payments reported by Zogenix on a consolidated basis from
[***] through and including the Maturity Date; and (ii) as received by Zogenix,
any other payments for or derived from the Exploitation of Included Products in
the Territory (which for purposes of determining the Revenue Interest Payments
under Sections 2.02(a) and 2.04 shall be deemed part of “Included

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

- 9 -



--------------------------------------------------------------------------------

Product Payments”). For clarity, (a) damage awards and settlement proceeds
received by Zogenix and/or any of its Subsidiaries arising out of infringement
actions and other litigation that are allocable as compensation for lost sales
or profits of an Included Product or awarded as punitive damages shall be
included in the Revenue Interest and (b) Excluded Revenue Interests shall not be
included in the Revenue Interest.

“Revenue Interest Payments” shall have the meaning set forth in Section 2.02(a).

“Revenue Investment Advance” shall have the meaning set forth in
Section 2.03(a).

“Security Agreement” shall mean the security agreement, by and between Zogenix,
Zogenix Europe Limited and CHRP, providing for, among other things; the grant by
Zogenix and Zogenix Europe Limited in favor of CHRP of a valid continuing,
perfected lien on and security interest in, the Revenue Interest and the
Collateral described therein, which Security Agreement shall be substantially in
the form of Exhibit C.

“Security Documents” shall mean, collectively, the Assignment Agreement and the
Security Agreement.

“Senior Lenders” shall mean Oxford Finance Corporation, Silicon Valley Bank,
General Electric Capital Corporation, and any other lenders under the Senior
Loan Documents. Notwithstanding the foregoing, commencing five (5) Business days
following the making of the Revenue Investment Advance, the term “Senior
Lenders” shall not include General Electric Capital Corporation.

“Senior Loan Documents” shall mean that certain (i) Second Amended and Restated
Loan and Security Agreement, dated as of October 8, 2010 among Oxford Finance
Corporation, the Lenders named therein and Zogenix, as amended, together with
all documents and instruments executed therewith, and any Replacement Working
Capital Lines created thereunder; and (ii) that certain Master Loan and Security
Agreement, dated March 2, 2007, between Zogenix and General Electric Capital
Corporation, as amended, together with all documents and instruments executed
therewith.

“Serious Adverse Drug Experience” means any “serious adverse drug experience,”
or an “unexpected adverse drug experience,” as those terms are defined at either
21 C.F.R. § 312.32 or 21 C.F.R. § 314.80.

“Subsidiary” or “Subsidiaries” shall mean with respect to any Person (i) any
corporation having at least a majority of the capital stock entitled to vote in
the election of directors under ordinary circumstances owned, directly or
indirectly, by such Person or (ii) any other Person of which at least a majority
voting interest under ordinary circumstances is at the time, directly or
indirectly, owned by such Person.

“Sumavel DosePro” shall mean the pharmaceutical product currently marketed under
the product name “Sumavel® DosePro®” and any other trade or product name it is
subsequently marketed under and any improvements thereto.

“Term” shall mean the term of this Agreement, as provided in Section 7.01
hereof.

 

- 10 -



--------------------------------------------------------------------------------

“Territory” shall mean: (i) with respect to Sumavel DosePro, the entire world;
(ii) with respect to ZX002, the United States and any other jurisdiction, if
any, Zogenix or its Subsidiaries hereafter acquires rights to Exploit ZX002; and
(iii) with respect to any other Included Product, the jurisdictions in which
Zogenix or its Subsidiaries now owns or controls or hereafter acquires rights to
Exploit such Included Product.

“Third Party” shall mean any Person other than Zogenix or CHRP or their
respective Affiliates.

“Transaction Documents” shall mean, collectively, this Agreement, the Assignment
Agreement, the Security Agreement, the Pledge Agreement, the Intercreditor
Agreement, the Purchase Agreement, the Warrants, and all other documents
delivered in connection therewith.

“UCC” shall mean the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“United States” shall mean the United States of America.

“Warrants” shall have the meaning set forth in Section 6.02(a)(x).

“Zogenix” shall have the meaning set forth in the first paragraph hereof.

“Zogenix Indemnified Party” shall have the meaning set forth in Section 8.05(b).

“ZX002” shall mean the pharmaceutical product currently under development by
Zogenix and its Subsidiaries under the name “ZX002” and any trade or product
name subsequently adopted for the sale and marketing of such product and any
improvements thereto.

ARTICLE II

ASSIGNMENT

Section 2.01 Assignments.

(a) Upon the terms and subject to the conditions set forth in this Agreement, on
the Closing Date, Zogenix agrees to assign, transfer and convey to CHRP, and
CHRP agrees to accept the assignment, transfer and conveyance from Zogenix, free
and clear of all Liens (except the Permitted Liens and those Liens created in
favor of CHRP pursuant to the Security Documents) and subject to the conditions
set forth in ARTICLE VI, the Assigned Rights pursuant to that certain Assignment
Agreement in the form attached hereto as Exhibit A. CHRP’s ownership interest in
the Assigned Rights so assigned and the Lien granted under the Security
Documents shall vest simultaneously with and only upon Zogenix’s receipt of the
full, irrevocable, non-refundable and non-deductible Revenue Investment Advance
pursuant to Section 2.03(a) for such Assigned Rights.

(b) Upon the earlier of (i) the Maturity Date and full payment by Zogenix of its
obligations hereunder or (ii) Zogenix’s exercise and payment of its buy-out
right under Section 7.02(b)(i), CHRP agrees to assign, transfer and convey to
Zogenix, and Zogenix agrees to accept the assignment, transfer and conveyance
from CHRP of, any and all rights in and to the Assigned Rights, free and clear
of all Liens created by CHRP.

 

- 11 -



--------------------------------------------------------------------------------

Section 2.02 Payments to CHRP.

(a) Subject to CHRP paying to Zogenix the Revenue Investment Advance pursuant to
Section 2.03(a), CHRP shall be entitled to receive the following amounts
(collectively, the “Revenue Interest Payments”) in respect of Included Product
Payments generated from the period commencing April 1, 2011 through the Maturity
Date:

 

  (i) 5.0% of the first Seventy Five Million Dollars ($75,000,000) of annual
Included Product Payments; plus

 

  (ii) 2.5% of annual Included Product Payments in excess of Seventy Five
Million Dollars ($75,000,000) up to and including One Hundred Fifty Million
Dollars ($150,000,000); plus

 

  (iii) 0.5% of annual Included Product Payments in excess of One Hundred Fifty
Million Dollars ($150,000,000);

provided, however, that in the event the Astellas Co-Promotion Agreement is
terminated prior to June 30, 2013 (an “Astellas Termination”), the royalty rate
specified in clause (i) above shall be increased to 5.75%. If end-user Net Sales
of Sumavel DosePro in the United States for the four (4) calendar quarters
immediately following the effective date of an Astellas Termination are equal to
or greater than [***] of the [***] for such period, or if ZX002 is launched or
being commercialized in the United States prior to or during the four
(4) calendar quarters immediately following the Astellas Termination, then the
royalty rate specified in clause (i) will revert to 5.0% for the remainder of
the Term.

Notwithstanding the foregoing, revenue received by Zogenix from the Exploitation
of Sumavel DosePro outside the United States shall be included in the definition
of Included Product Payments only to the extent annual end-user net sales of
Sumavel DosePro outside of the United States exceed Ten Million Dollars
($10,000,000).

(b) In addition to the payments made pursuant to Section 2.02(a) above, and
subject to CHRP paying to Zogenix the Revenue Investment Advance pursuant to
Section 2.03(a), Zogenix will make the following fixed payments (each a “Fixed
Payment”) to CHRP on the dates (each, a “Fixed Payment Date”):

 

  (i) Ten Million Dollars ($10,000,000) on January 31, 2015;

 

  (ii) Ten Million Dollars ($10,000,000) on January 31, 2016;

 

  (iii) Ten Million Dollars ($10,000,000) on January 31, 2017.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 12 -



--------------------------------------------------------------------------------

Zogenix shall be permitted to pay Fixed Payments prior to the Fixed Payment
Dates; provided, however, the payment or early payment of a Fixed Payment
hereunder shall not reduce, extinguish or adversely affect the rights of CHRP to
Revenue Interest Payments prior to the Maturity Date, except as otherwise
provided in this Section 2.02 above or pursuant to Sections 2.04 or 7.02(b).

Section 2.03 Advances to Zogenix.

(a) Revenue Investment Advance. Subject to the terms and conditions set forth
herein, including Section 6.02, CHRP shall advance to Zogenix the sum of Thirty
Million Dollars ($30,000,000) (the “Revenue Investment Advance”) no later than
twelve (12) Business Days following the date of this Agreement.

(b) Advance Procedure. The Revenue Investment Advance to be made by CHRP to
Zogenix under Section 2.03(a) shall be paid by wire transfer of immediately
available funds to the account(s) designated by Zogenix. If the conditions set
forth in Section 6.02 for advancement of the Revenue Investment Advance are not
satisfied within twelve (12) Business Days following the date of this Agreement,
then the provisions of Section 7.02(a) shall govern.

Section 2.04 Multiple Stepdown Date.

(a) Multiple Stepdown Date. From and after the Multiple Stepdown Date, if any,
the Revenue Interest Payments shall be reduced to, and Investor will receive
0.5% of Included Product Payments solely related to Sumavel DosePro and ZX002,
until the Maturity Date.

(b) Material Adverse Effect. From and after the Multiple Stepdown Date, for
purposes of Article VII hereof, “Material Adverse Effect” as used in the
definition of “Event of Default” shall mean (i) a Bankruptcy Event with respect
to Zogenix or (ii) a material adverse effect on the right of CHRP to receive the
Revenue Interest Payments or any other payment due to CHRP hereunder.

(c) Release of Liens. As set forth in the Security Agreement, the Liens granted
under the Security Agreement shall be released from and after the Multiple
Stepdown Date.

Section 2.05 No Assumed Obligations.

Notwithstanding any provision in this Agreement or any other Transaction
Document or writing to the contrary, CHRP is accepting the assignment of only
the Assigned Rights and is not assuming any liability or obligation of Zogenix
or any of its Affiliates of whatever nature, whether presently in existence or
arising or asserted hereafter, whether known or unknown, and whether under the
Aradigm Agreement, Astellas Co-Promotion Agreement, the Elan Agreement, any
License Agreement, any Co-Promotion Agreement or any Transaction Document or
otherwise. All such liabilities and obligations shall be retained by and remain
obligations and liabilities solely of Zogenix or its Affiliates (the “Excluded
Liabilities and Obligations”).

 

- 13 -



--------------------------------------------------------------------------------

Section 2.06 Excluded Assets.

CHRP does not, by assignment of the rights granted hereunder or otherwise
pursuant to any of the Transaction Documents, acquire any assets of Zogenix or
any of its Affiliates, other than to the Revenue Interest and the Assigned
Rights.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF ZOGENIX

Except with respect to any section of this ARTICLE III as set forth in the
correspondingly identified section of the disclosure schedule delivered by
Zogenix to CHRP concurrently herewith (the “Disclosure Schedule”), Zogenix
hereby represents and warrants to CHRP, as of the date of this Agreement, the
following:

Section 3.01 Organization.

Zogenix is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware, and has all corporate powers
and all licenses, authorizations, consents and approvals required to carry on
its business as now conducted and in connection with the transactions
contemplated by the Transaction Documents. Zogenix is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which it is required to be so qualified, except where the failure to be so
qualified would not have a Material Adverse Effect. Schedule 3.01 to the
Disclosure Schedule hereto contains a list of all Subsidiaries of Zogenix as of
the date hereof. Each Subsidiary is duly organized, validly existing and in good
standing under the laws of the state in which it was organized, and has all
powers and all licenses, authorizations, consents and approvals required to
carry on its business as now conducted and in connection with the transactions
contemplated by the Transaction Documents. Each Subsidiary is duly qualified to
do business as a foreign corporation and is in good standing in each
jurisdiction in which it is required to be so qualified, except where the
failure to be so qualified would not have a Material Adverse Effect.

Section 3.02 Corporate Authorization.

Zogenix has all necessary power and authority to enter into, execute and deliver
the Transaction Documents and to perform all of the obligations to be performed
by it hereunder and thereunder and to consummate the transactions contemplated
hereunder. The Transaction Documents have been duly authorized, executed and
delivered by Zogenix and each Transaction Document constitutes the valid and
binding obligation of Zogenix, enforceable against it in accordance with such
Transaction Document’s respective terms, subject, as to enforcement of remedies,
to bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or general equitable principles (regardless of
whether enforcement is sought in equity or at law).

Section 3.03 Governmental Authorization.

The execution and delivery by Zogenix of the Transaction Documents, and the
performance by Zogenix of its obligations hereunder and thereunder, does not
require any notice to, action or consent by, or in respect of, or filing with,
any Governmental Authority, except with respect to the Security Documents for
the filing and registration of financing statements under the UCC, filings with
any Patent Office, and such other notice, action, consent or filing as may be
required to perfect the security interest granted in the Collateral.

 

- 14 -



--------------------------------------------------------------------------------

Section 3.04 Ownership.

(a) Except for certain non-exclusive licenses granted to Elan under the Elan
Agreement and Aradigm under the Aradigm Agreement, other than the Permitted
Liens, (i) Zogenix owns, or holds a valid license under all of the Intellectual
Property and the Regulatory Approvals, with respect to Sumavel DosePro and ZX002
free and clear of all Liens, and (ii) no license or covenant not to sue under
any Intellectual Property or Regulatory Approvals has been granted to any Third
Party in the Territory.

(b) Subject only to the Permitted Liens and the rights of Senior Lenders under
the Senior Loan Documents, (i) Zogenix, immediately prior to the assignment of
the Assigned Rights, owns, and is the sole holder of, all rights to receive the
Revenue Interest, free and clear of all Liens; (ii) Zogenix has not transferred,
sold, conveyed, assigned, pledged or otherwise disposed of, or agreed to
transfer, sell, convey, assign, pledge or otherwise dispose of any portion of
the Revenue Interest or the Collateral other than as contemplated by this
Agreement; (iii) other than CHRP’s rights with respect to the Revenue Interest
in respect of Included Product Payments generated from and after [***], Zogenix
is the only party entitled to receive the payments from sales of Sumavel DosePro
to Third Parties in the United States; (iv) Zogenix has the full right to
transfer, convey and assign to CHRP the rights and interests in and to the
Revenue Interest being transferred, conveyed and assigned to CHRP and to grant a
security interest in the Collateral pursuant to this Agreement and the other
Transaction Documents without any requirement to obtain the consent of any
Person; (v) subject to the payment of the Revenue Investment Advance by CHRP to
Zogenix pursuant to Section 2.03, by the delivery to CHRP of the executed
Assignment Agreement, Zogenix shall transfer, convey and assign to CHRP the
rights and interests in and to the Revenue Interest being transferred, conveyed
and assigned to CHRP pursuant to this Agreement and the Assignment Agreement,
free and clear of any Liens; and (vi) subject to the payment of the Revenue
Investment Advance by CHRP to Zogenix pursuant to Section 2.03, at the Closing,
and upon the delivery of the Assignment Agreement to CHRP by Zogenix, CHRP shall
have acquired good and valid rights and interests of Zogenix in and to the
Revenue Interest being transferred, conveyed and assigned to CHRP pursuant to
this Agreement and the Assignment Agreement, free and clear of any and all
Liens.

Section 3.05 Financial Statements; Net Sales.

(a) The Financial Statements are complete and accurate in all material respects,
were prepared in accordance with GAAP and present fairly in all material
respects the financial position and the financial results of Zogenix as of the
dates and for the periods covered thereby.

(b) Prior to the date hereof, Zogenix has provided to CHRP a true and complete
list of all Net Sales of Sumavel DosePro in the Territory, on a
country-by-country basis, and royalties on Net Sales paid by Licensees through
March 31, 2011, which list is attached to that certain letter dated June 30,
2011 from Zogenix to CHRP.

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

- 15 -



--------------------------------------------------------------------------------

Section 3.06 No Undisclosed Liabilities.

Except for those liabilities (i) specifically identified on the face of the
Financial Statements or (ii) incurred by Zogenix in the ordinary course of
business since December 31, 2010, there are no material liabilities of Zogenix
taken as a whole, of any kind whatsoever, whether accrued, contingent, absolute,
determined or determinable.

Section 3.07 Solvency.

No event has occurred which, with the passage of time or the giving of notice,
would constitute a Bankruptcy Event with respect to Zogenix. Assuming
consummation of the transactions contemplated by the Transaction Documents, the
present fair saleable value of Zogenix’s assets is greater than the amount
required to pay its debts as they become due. After giving effect to the
transactions contemplated by the Transaction Documents, Zogenix does not have
unreasonably small capital with which to engage in its business.

Section 3.08 Litigation.

There is no (i) action, suit, arbitration proceeding, claim, investigation or
other proceeding pending or, to the Knowledge of Zogenix, threatened against
Zogenix, or its Subsidiaries or (ii) governmental inquiry pending or, to the
Knowledge of Zogenix, threatened against Zogenix or its Subsidiaries, in each
case with respect to clauses (i) and (ii) above, which, if adversely determined,
would question the validity of, or would reasonably be expected to adversely
affect the transactions contemplated by any of the Transaction Documents or
would reasonably be expected to have a Material Adverse Effect. To the Knowledge
of Zogenix, there is no action, suit, claim, proceeding or investigation pending
or threatened against any other Person relating to the Revenue Interest, which,
if adversely determined, would question the validity of, or would affect the
transactions contemplated by any of the Transaction Documents or would
reasonably be expected to have a Material Adverse Effect. To the Knowledge of
Zogenix, there are no judgments, orders, writs or decrees of any Governmental
Authority applicable to the conduct of Zogenix’s business as currently
conducted.

Section 3.09 Compliance with Laws.

None of Zogenix or any of its Subsidiaries (i) is in violation of, has violated,
or to the Knowledge of Zogenix, is under investigation with respect to, or
(ii) to the Knowledge of Zogenix, has been threatened to be charged with or
given notice of any violation of any law, rule, ordinance or regulation of, or
any judgment, order, writ, decree, permit or license entered by, any
Governmental Authority applicable to Zogenix or the Revenue Interest, which
would reasonably be expected to have a Material Adverse Effect.

 

- 16 -



--------------------------------------------------------------------------------

Section 3.10 Conflicts.

(a) Upon delivery by the Senior Lenders of the Intercreditor Agreement, neither
the execution and delivery of any of the Transaction Documents nor the
performance or consummation of the transactions contemplated hereby and thereby
will: (i) contravene, conflict with, result in a breach or violation of,
constitute a default under, or accelerate the performance provided by, in any
material respects any provisions of: (A) any law, rule, ordinance or regulation
of any Governmental Authority, or any judgment, order, writ, decree, permit or
license of any Governmental Authority, to which Zogenix or any of its
Subsidiaries or any of their respective assets or properties related to the
Exploitation of Sumavel DosePro or ZX002 in the Territory may be subject or
bound; or (B) any contract, agreement, commitment or instrument to which Zogenix
or its Subsidiaries is a party or by which Zogenix or any of its Subsidiaries or
any of their respective assets or properties related to the Exploitation of
Sumavel DosePro or ZX002 in the Territory is bound or committed;
(ii) contravene, conflict with, result in a breach or violation of, constitute a
default under, or accelerate the performance provided by, any provisions of the
certificate of incorporation or by-laws (or other organizational or
constitutional documents) of Zogenix; (iii) except for the filing of the UCC-1
financing statements required hereunder, filings with the United States Patent
and Trademark Office or any foreign equivalents thereof in the Territory, the
Third Party Consents, and such other notifications, filings and consents as may
be required to perfect the security interest in the Collateral, require any
notification to, filing with, or consent of, any Person or Governmental
Authority; (iv) give rise to any right of termination, cancellation or
acceleration of any right or obligation of Zogenix or any other Person or to a
loss of any benefit, in each case relating to the Revenue Interest; or
(v) result in the creation or imposition of any Lien on (y) the assets or
properties of Zogenix related to the Exploitation of Sumavel DosePro or ZX002 in
the Territory, or (z) the Revenue Interest or any Collateral, other than Liens
on behalf of CHRP.

(b) Neither Zogenix nor its Subsidiaries have granted, nor does there exist, any
Lien on the Revenue Interest or any Collateral other than pursuant to the
Security Documents or the Permitted Liens.

Section 3.11 Subordination.

Except for the Liens of the Senior Lenders, the claims and rights of CHRP
created by any Transaction Document in and to the Revenue Interest and other
Assigned Rights and any other Collateral are not subordinated to any creditor of
Zogenix or any other Person.

Section 3.12 Intellectual Property.

(a) Schedule 3.12(a) to the Disclosure Schedule sets forth an accurate, true and
complete list of (1) Patents (including pending Patent applications) and utility
models, (2) trade names, common law trademarks, common law service marks,
registered trademarks, registered service marks, and applications for trademark
registration or service mark registration, and (3) domain name registrations
controlled and websites owned by Zogenix, in each case with respect to clauses
(1), (2) and (3) above in this subsection (a) that are owned by, or licensed to,
Zogenix. For each item of Intellectual Property listed on Schedule 3.12(a) to
the Disclosure Schedule, Zogenix has identified, as applicable, [***]. Except as
disclosed therein, (x) each item of

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

- 17 -



--------------------------------------------------------------------------------

Intellectual Property listed on Schedule 3.12(a)(1) to the Disclosure Schedule
and owned by Zogenix, to the Knowledge of Zogenix, is valid and subsisting and
no such listed Intellectual Property has lapsed, expired, been cancelled or
become abandoned and (y) to the Knowledge of Zogenix, each item of Intellectual
Property listed on Schedule 3.12(a)(1) to the Disclosure Schedule which is
licensed by Zogenix from a Third Party is, to the Knowledge of Zogenix, valid
and subsisting and no such listed Intellectual Property has lapsed, expired,
been cancelled or become abandoned. Except for references identified to the
applicable Patent Office as of [***], during prosecution of the Patent
applications, to the Knowledge of Zogenix, there are no published patents,
patent applications, articles or prior art references that would reasonably be
expected to materially adversely affect the validity or enforceability of any of
the Patents listed in Schedule 3.12(a)(1) to the Disclosure Schedule and would
reasonably be expected to have a Material Adverse Effect. To the Knowledge of
Zogenix, each Person who has or has had any rights in or to the Intellectual
Property listed on Schedule 3.12(a)(1) to the Disclosure Schedule that are owned
by, or licensed to, Zogenix or any of its Subsidiaries, including, each inventor
named on the Patents and Patent applications listed in Schedule 3.12(a)(1) to
the Disclosure Schedule and filed by Zogenix and/or its Subsidiaries, has
executed an agreement assigning his, her or its entire right, title and interest
in and to such Intellectual Property, and the inventions embodied, described
and/or claimed therein, to the owner thereof and no such Person has any
contractual or other obligation that would preclude or conflict with
Exploitation of the Included Products in the Territory.

(b) Schedule 3.12(b) to the Disclosure Schedule sets forth an accurate, true and
complete list of all written agreements pursuant to which Zogenix has the legal
right to exploit intellectual property that is owned by a Third Party with
respect to the Exploitation of the Included Products in the Territory or the
manufacture or supply of Included Products for sale in the Territory. There are
no unpaid fees or royalties under any agreement listed on Schedule 3.12(b) to
the Disclosure Schedule that have become due, or are expected to become overdue,
as of the Closing Date.

(c) To the Knowledge of Zogenix, each agreement listed in Schedule 3.12(b) to
the Disclosure Schedule is legal, valid, binding, enforceable, and in full force
and effect. Each of Zogenix or its Subsidiaries is not in breach of such listed
agreements and, to the Knowledge of Zogenix, no circumstances or grounds exist
that would give rise to a claim of breach or right of rescission, termination,
revision, or amendment of any of the agreements specified in Schedule 3.12(b) to
the Disclosure Schedule, including the execution, delivery and performance of
this Agreement and the other Transaction Documents.

(d) Except for Intellectual Property licensed to Zogenix pursuant to any
agreement listed on Schedule 3.12(b) to the Disclosure Schedule and the Patents
listed on Schedule 3.12(a) and other non-patentable Intellectual Property owned
by Zogenix, no other Intellectual Property is necessary to make or have made the
Sumavel DosePro in the United States or for sale in the United States and to
Exploit Sumavel DosePro in the United States. Zogenix has not received any
notice from a Third Party alleging that the manufacture, use or sale of Sumavel
DosePro

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

- 18 -



--------------------------------------------------------------------------------

infringes on any rights of such Third Party, and, to the knowledge of Zogenix,
the manufacture, use or sale of Sumavel DosePro in the United States does not
infringe upon any Patent rights of any Third Party. To the Knowledge of Zogenix,
no other Intellectual Property is necessary to make, sell or exploit the ZX002
product in the United States, and that the manufacture, use or sale of ZX002
product in the United States does not infringe upon any Patent rights of any
Third Party.

(e) Except for the Permitted Liens: (i) Zogenix possesses sole, exclusive,
valid, marketable and unencumbered title to the Intellectual Property for which
it is listed as the owner on Schedule 3.12(a) to the Disclosure Schedule; and
(ii) there are no Liens on or to any Intellectual Property listed on Schedule
3.12(a) to the Disclosure Schedule that it owns.

(f) Zogenix has the full right, power and authority to grant all of the rights
and interests granted to CHRP in this Agreement and to Astellas under the
Astellas Co-Promotion Agreement.

(g) To the Knowledge of Zogenix, there are no maintenance, annuity or renewal
fees that are currently overdue beyond their allotted grace period for any of
the Intellectual Property listed on Schedule 3.12(a) to the Disclosure Schedule,
nor have any applications or registrations therefor lapsed or become abandoned,
been cancelled or expired except as set forth in Schedule 3.12(a) to the
Disclosure Schedule.

(h) No payments by Zogenix are due to any other Person in respect of the
Included Products or the Intellectual Property, other than pursuant to those
agreements listed on Schedule 3.12(b) to the Disclosure Schedule and those fees
payable to Patent Offices in connection with the prosecution and maintenance of
such Intellectual Property and associated attorney fees, it being acknowledged
by Zogenix that CHRP shall have no obligation to make such payments.

(i) None of Zogenix, or, to the Knowledge of Zogenix, any other Person, has
undertaken or omitted to undertake any acts, and no circumstance or grounds
exist, that would invalidate, reduce or eliminate, in whole or in part, the
enforceability or scope of (i) any Intellectual Property or, in the case of
Intellectual Property owned or licensed by Zogenix, Zogenix’s entitlement to
exclusively exploit such Intellectual Property, except during routine
prosecution before relevant government agencies or (ii) Zogenix’s right to enjoy
any Revenue Interest, in each of (i) and (ii) that would reasonably be expected
to have a Material Adverse Effect.

(j) There is no pending, decided or settled opposition, interference proceeding,
reexamination proceeding, cancellation proceeding, injunction, lawsuit, hearing,
investigation, complaint, arbitration, mediation, demand, International Trade
Commission investigation, decree, or any other dispute, disagreement, or claim,
in each case alleged in writing to Zogenix (collectively referred to hereinafter
as “Disputes”), nor has any such Dispute to the Knowledge of Zogenix been
threatened, in each case challenging the legality, validity, enforceability or
ownership of any Intellectual Property or the Included Products or which would
give rise to a credit or right of set off against any Revenue Interest.

 

- 19 -



--------------------------------------------------------------------------------

(k) Zogenix has previously made available to CHRP all documents related to the
Intellectual Property requested by CHRP or its counsel and that would reasonably
be considered to be material to CHRP’s decision to make the Revenue Investment
Advance.

Section 3.13 Regulatory Approval.

(a) Schedule 3.13 to the Disclosure Schedule attached hereto contains a list of
all Regulatory Approvals of Included Products in the Territory. Zogenix has
previously made available to CHRP such Regulatory Approvals, all material
correspondence with Regulatory Agencies (including the EMEA and the FDA) with
respect to such Regulatory Approvals, and all adverse event reports with respect
to the Included Products and all requested documents related to the Included
Products in each case in the possession and control of Zogenix. Zogenix has not
withheld any document or information with respect to the Included Products that
would reasonably be considered to be material to CHRP’s decision to make the
Revenue Investment Advance.

(b) Zogenix and its Subsidiaries, and, to the Knowledge of Zogenix, Zogenix’s
Licensees, are in compliance with, and have materially complied with, all
applicable federal, state, local and foreign laws, rules, regulations,
standards, orders and decrees governing its business, including all regulations
promulgated by each Regulatory Agency in the Territory, the failure of
compliance with which would reasonably be expected to result in a Material
Adverse Effect; Zogenix has not received any notice citing action or inaction by
any of them that would constitute any non-compliance with any applicable
federal, state, local and foreign laws, rules, regulations, or standards, which
would reasonably be expected to result in a Material Adverse Effect.

(c) To the Knowledge of Zogenix, the studies, tests and preclinical and clinical
trials conducted relating to the Included Products in the Territory were
conducted in all material respects in accordance with experimental protocols,
procedures and controls pursuant to, where applicable, accepted professional and
scientific standards at the time when conducted; the descriptions of the results
of such studies, tests and trials provided to CHRP are accurate in all material
respects; and Zogenix has not received any notices or correspondence from any
Regulatory Agency in the Territory or comparable authority requiring the
termination, suspension, material modification or clinical hold of any such
studies, tests or preclinical or clinical trials conducted by or on behalf of
Zogenix, which termination, suspension, material modification or clinical hold
would reasonably be expected to result in a Material Adverse Effect.

Section 3.14 Material Contracts.

(a) Neither Zogenix nor any of its Subsidiaries is in breach of or in default
under any Material Contract, which breach or default, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.
To the Knowledge of Zogenix, nothing has occurred and no condition exists that
would permit any other party thereto to terminate any Material Contract. Zogenix
has not received any notice or, to the Knowledge of Zogenix, any threat of
termination of any Material Contract. To the Knowledge of Zogenix, no other
party to a Material Contract is in material breach of or in material default
under such Material Contract. All Material Contracts are valid and binding on
Zogenix and, to the Knowledge of Zogenix, on each other party thereto, and are
in full force and effect. Schedule 3.14 to the Disclosure Schedule is a complete
list of all Material Contracts.

 

- 20 -



--------------------------------------------------------------------------------

(b) No event of default has occurred, and no event has occurred which with the
passage of time and the giving of notice would constitute an event of default
under, or otherwise violate any covenant and representation under, or entitle
any Senior Lender to accelerate payment of any obligation under, or permit a
Senior Lender to foreclose on any collateral under and Senior Loan Document,
except as set forth on Schedule 3.14 to the Disclosure Schedule and waived in
writing prior to the date hereof.

(c) Without limiting the generality of the foregoing, with respect to the
Astellas Co-Promotion Agreement:

i. Zogenix has provided to CHRP a true, complete and correct copy of the
Astellas Co-Promotion Agreement, as amended, supplemented or otherwise modified
from time to time through the date hereof, which is annexed to that certain
letter dated June 30, 2011 from Zogenix to CHRP. Neither Zogenix nor, to the
Knowledge of Zogenix, Astellas, has impaired, waived, altered or modified in any
respect, whether by way of any consent or otherwise, the Astellas Co-Promotion
Agreement or any provisions thereof.

ii. Zogenix has not released Astellas, in whole or in part, from any of its
material obligations under the Astellas Co-Promotion Agreement.

iii. Zogenix has not received any notice from Astellas requesting any
termination of the Astellas Co-Promotion Agreement, nor has Astellas
communicated in writing any desire or intent to do so.

iv. There has been no correspondence or other written communication sent by or
on behalf of Zogenix to, or received by or on behalf of Zogenix from, Astellas,
the subject matter of which would reasonably be expected to result in a Material
Adverse Effect.

Section 3.15 Place of Business.

Zogenix’s principal place of business is set forth on Schedule 3.15 to the
Schedule.

Section 3.16 Broker’s Fees.

Neither Zogenix nor any of its Affiliates have taken any action that would
entitle any Person to any commission or broker’s fee in connection with the
transactions contemplated by the Transaction Documents.

Section 3.17 Information.

No written statement, information, report or materials prepared by or on behalf
of Zogenix and its Subsidiaries and furnished to CHRP by or on behalf of Zogenix
in connection with any Transaction Document or any transaction contemplated
hereby or thereby, no written representation, warranty or statement made by
Zogenix in any Transaction Document, and no

 

- 21 -



--------------------------------------------------------------------------------

Schedule or Exhibit hereto, in each case taken in the aggregate, contains any
untrue statement of a material fact or omits any statement of material fact
necessary in order to make the statements made therein in light of the
circumstances under which they were made not materially misleading.

Section 3.18 Security Agreement.

The Security Agreement, when executed and delivered by Zogenix and CHRP, creates
in favor of CHRP a legal, valid and enforceable (except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (regardless of whether enforcement is sought in
equity or at law)) security interest in the Collateral and proceeds thereof. In
the case of the Collateral described in the Security Agreement, when financing
statements and other filings specified on Schedule 3.18 to the Disclosure
Schedule in appropriate form are or have been filed in the offices specified on
Schedule 3.18 to the Disclosure Schedule, the Security Agreement shall
constitute a fully perfected Lien on, and security interest, junior only to the
Liens established under the Senior Loan Documents, in, all right, title and
interest of Zogenix in the Collateral and the proceeds thereof to the extent a
security interest therein can be perfected by such filings as security for the
Obligations (as defined in the Security Agreement).

Section 3.19 Bankruptcy Event.

No Bankruptcy Event has occurred with respect to Zogenix or, to the Knowledge of
Zogenix, with respect to Astellas.

Section 3.20 Material Adverse Effect.

Since the filing of Zogenix’s Annual Report on Form 10-K for the year ended
December 31, 2010, to the Knowledge of Zogenix, no event has occurred which,
with the passage of time and/or the giving of notice, would constitute a
Material Adverse Effect and no Material Adverse Effect has occurred with respect
to Zogenix or, to the Knowledge of Zogenix, with respect to Astellas.

Section 3.21 Reporting Company Status.

Zogenix is registered as a reporting company under Section 12(g) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). Zogenix has
duly filed all materials and documents required to be filed pursuant to all
reporting obligations under either Section 13(a) or 15(d) of the Exchange Act,
if any, prior to the offer and sale of the Securities. The common stock of
Zogenix (the “Common Stock”) is listed and traded on NASDAQ, and to the
Knowledge of Zogenix, there is no pending or contemplated action or proceeding
of any kind to suspend the trading of the Common Stock.

Section 3.22 SEC Filings.

None of the reports or documents filed by Zogenix (the “SEC Documents”) with the
Securities and Exchange Commission (the “Commission”), contained, at the time
they were filed, any untrue statement of a material fact or omitted to state any
material fact required to be stated therein, or necessary to make the statements
made therein, in light of the circumstances under which they were made, not
misleading.

 

- 22 -



--------------------------------------------------------------------------------

Section 3.23 Foreign Corrupt Practices Act.

Neither Zogenix, nor any of its Subsidiaries, nor, to the Knowledge of Zogenix,
any of its and their respective directors, officers or other employees has
(i) used any Zogenix funds for any unlawful contribution, gift, entertainment or
other unlawful expense relating to any political activity; (ii) made any direct
or indirect unlawful payment of Zogenix funds to any foreign or domestic
government official; (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other similar payment to
any person.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF CHRP

CHRP represents and warrants to Zogenix the following:

Section 4.01 Organization.

CHRP is a limited partnership duly formed and validly existing under the laws of
the State of Delaware.

Section 4.02 Authorization.

CHRP has all necessary power and authority to enter into, execute and deliver
the Transaction Documents and to perform all of the obligations to be performed
by it hereunder and thereunder and to consummate the transactions contemplated
hereunder and thereunder. The Transaction Documents have been duly authorized,
executed and delivered by CHRP and each Transaction Document constitutes the
valid and binding obligation of CHRP, enforceable against CHRP in accordance
with their respective terms, subject, as to enforcement of remedies, to
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or general equitable principles (regardless of
whether enforcement is sought in equity or at law).

Section 4.03 Broker’s Fees.

CHRP has not taken any action that would entitle any Person to any commission or
broker’s fee in connection with the transactions contemplated by the Transaction
Documents.

Section 4.04 Conflicts.

Neither the execution and delivery of this Agreement or any other Transaction
Document nor the performance or consummation of the transactions contemplated
hereby or thereby will: (i) contravene, conflict with, result in a breach or
violation of, constitute a default under, or accelerate the performance provided
by, in any material respects any provisions of: (A) any law,

 

- 23 -



--------------------------------------------------------------------------------

rule or regulation of any Governmental Authority, or any judgment, order, writ,
decree, permit or license of any Governmental Authority, to which CHRP or any of
its assets or properties may be subject or bound; or (B) any contract,
agreement, commitment or instrument to which CHRP is a party or by which CHRP or
any of its assets or properties is bound or committed; (ii) contravene, conflict
with, result in a breach or violation of, constitute a default under, or
accelerate the performance provided by, any provisions of the organizational or
constitutional documents of CHRP; or (iii) require any notification to, filing
with, or consent of, any Person or Governmental Authority.

Section 4.05 Financial Capacity.

CHRP has and will have at the Closing sufficient funds, from cash and cash
equivalents on hand and/or from proceeds of credit facilities available to it,
for CHRP to make the Revenue Investment Advance.

ARTICLE V

COVENANTS

During the Term, the following covenants shall apply:

Section 5.01 Consents and Waivers; Exploitation.

(a) Zogenix shall use its commercially reasonable efforts to obtain and maintain
any required consents, acknowledgements, certificates or waivers so that the
transactions contemplated by this Agreement or any other Transaction Document
may be consummated and shall not result in any default or breach or termination
of any of the Material Contracts.

(b) Zogenix shall use commercially reasonable efforts (including by entering
into a License Agreement) to develop, seek Regulatory Approval of and thereafter
to Exploit the Included Products, including Sumavel DosePro and ZX002, in the
Territory.

Section 5.02 Access; Information.

(a) Subject to Zogenix’s obligations under any Material Contract, promptly after
receipt by Zogenix or any of its Subsidiaries of notice of any action, claim,
investigation, proceeding (commenced or threatened in writing), certificate,
offer, proposal, material correspondence or other material written communication
relating to the transactions contemplated by this Agreement, any other
Transaction Document, the Revenue Interest, the Astellas Co-Promotion Agreement,
any License Agreement relating to the Exploitation of the Included Products in
the Territory, or any Co-Promotion Agreement, Zogenix shall inform CHRP of the
receipt of such notice and the substance of such action, claim, investigation,
proceeding, certificate, offer, proposal, correspondence or other written
communication and shall furnish CHRP with a copy of such notice and any related
materials with respect to such action, claim, investigation, proceeding,
certificate, offer, proposal, correspondence or other written communication.

 

- 24 -



--------------------------------------------------------------------------------

(b) Zogenix shall keep and maintain, and use commercially reasonable efforts (as
if it were the sole owner of the Revenue Interest) to cause all Licensees and
distributors to keep and maintain, at all times full and accurate books of
account and records adequate to reflect correctly all payments paid and/or
payable with respect to the Revenue Interest as required by the applicable
License Agreement.

(c) Subject to Section 11(e) of the Security Agreement with respect to
inspections of Collateral after an Event of Default thereunder, CHRP and any of
CHRP’s representatives shall have the right, from time to time (but no more
frequently than once per year without cause, as determined by CHRP in its
reasonable discretion, and no more than one time with respect to each period
audited) upon prior written notice given in accordance with this
Section 5.02(c), to visit Zogenix’s and its Subsidiaries’ offices and properties
where Zogenix and its Subsidiaries keep and maintain books and records relating
or pertaining to the Revenue Interest and the Collateral for purposes of
conducting an audit of such books and records with respect thereto, and to
inspect, copy and audit such books and records, during normal business hours.
Upon [***] given by CHRP to Zogenix, Zogenix will provide CHRP and any of CHRP’s
representatives reasonable access to such books and records. Any underpayment in
the amount due and payable to CHRP shall be paid to Zogenix within [***]. Any
overpayment in the amount paid to CHRP for the period audited shall be credited
against future amounts payable to CHRP hereunder. In the event an audit reveals
the existence of an underpayment by Zogenix of [***] of amounts due for the
period audited, the cost of such audit shall be borne by Zogenix.

(d) Zogenix shall cause its responsible officers and employees, and permit its
independent certified accountants, to participate in quarterly calls with CHRP
and in ad hoc meetings or calls reasonably requested by CHRP to discuss the
business, operations, properties and financial and other condition of Zogenix
with respect to matters relating to the Revenue Interest and the Collateral and
provide CHRP with such information regarding Zogenix as reasonably requested by
CHRP.

(e) Zogenix shall maintain a system of accounting established and administered
in accordance with sound business practices to permit preparation of financial
statements in accordance with GAAP.

Section 5.03 Material Contracts; License Agreements and Co-Promotion Agreements.

(a) Zogenix shall use commercially reasonable efforts (as if it was the sole
owner of the Revenue Interest) to comply with all terms and conditions of and
fulfill all of its obligations under all Material Contracts and the Senior Loan
Documents. Zogenix shall not amend any Material Contract or issue any consents
or other approvals under any such Material Contract in a manner which would
materially adversely affect CHRP’s rights hereunder (including the right to
receive the Revenue Interest Payments) without the prior written consent of
CHRP, which consent shall not be unreasonably withheld, conditioned or delayed.
Zogenix shall use commercially reasonable efforts (as if it was the sole owner
of the Revenue Interest) to take all

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

- 25 -



--------------------------------------------------------------------------------

actions necessary to enforce its rights and the rights of CHRP under any such
Material Contract (subject to consultation with and reasonable direction and
approval of CHRP, which approval shall not be unreasonably withheld, conditioned
or delayed) and perform all of its obligations under any such Material Contract.

(b) Zogenix shall have the right to [***] with respect to [***], in each case
[***].

(c) CHRP shall [***].

(d) Zogenix shall have the right to terminate the Astellas Co-Promotion
Agreement [***].

(e) Zogenix shall retain sole decision-making authority with respect to all
commercial decisions related to the Exploitation of the Included Products and
CHRP shall have no consent right, except as otherwise set forth in Section 5.09.

Section 5.04 Confidentiality; Public Announcement.

(a) All Confidential Information furnished by the Disclosing Party, in
connection with this Agreement and any other Transaction Document and the
transactions contemplated hereby and thereby shall be kept confidential by the
Receiving Party, and shall be used by the Receiving Party only in connection
with this Agreement and any other Transaction Document and the transactions
contemplated hereby and thereby. Notwithstanding the foregoing, the Receiving
Party may disclose such Confidential Information to its existing or potential
acquirers, partners, directors, employees, managers, officers, investors,
bankers, lenders or other sources of financing, advisors (including financial
advisors, attorneys and accountants), trustees, representatives, and other
Persons on a need to know basis provided that such Persons shall be informed of
the confidential nature of such information and shall be obligated to keep such
information confidential pursuant to the terms of this Section 5.04(a) and the
Receiving Party shall be responsible for such Person’s failure to comply with
such obligations.

(b) Each Party agrees not to disclose to any Third Party the terms and
conditions of this Agreement or any other Transaction Document or issue any
press release with respect to this Agreement or any other Transaction Document
without the prior approval of the other Party, except a Party may disclose the
terms and conditions hereof (i) to its existing or potential acquirers,
partners, directors, employees, managers, officers, investors, bankers, lenders
or other

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

- 26 -



--------------------------------------------------------------------------------

sources of financing, advisors (including financial advisors, attorneys and
accountants), trustees, representatives, and other Persons on a need to know
basis, provided that such Persons shall be informed of the confidential nature
of such information and shall be obligated to keep such information confidential
pursuant to the terms of this Section 5.04(b) and the Party disclosing such
terms and conditions shall be responsible for such Person’s failure to comply
with such obligations. Notwithstanding the foregoing, the Parties agree upon a
joint press release to announce the execution of this Agreement, which is
attached hereto as Exhibit J; thereafter, either Party may each disclose to
Third Parties the information contained in such press release without the need
for further approval by the other Party.

(c) In addition, a Party may disclose the Confidential Information of the other
Party and the terms and conditions of this Agreement or the other Transaction
Documents (i) as necessary to enforce the terms of this Agreement or the other
Transaction Documents and (ii) comply with applicable law or the rules of a
recognized stock exchange or order of any court, administrative agency or other
tribunal of competent jurisdiction, provided, however, that if a Party is
required by applicable law, stock exchange or order to make any such disclosure
it will give reasonable advance notice to the other Party of such disclosure
requirement and use its reasonable efforts to secure confidential treatment
thereof and shall only disclose that portion thereof that, in the opinion of its
legal counsel, is required to be disclosed. Further, with respect to any such
disclosures made pursuant to applicable securities laws or made to investment or
other analysts each Party shall consult with the other Party regarding the form,
content and timing of such disclosures, provided that nothing in any Transaction
Document shall prevent a Party from fully complying with applicable law or
regulation.

(d) This Agreement supersedes the Confidentiality Agreement between the Parties
dated October 23, 2008 and the Mutual Confidentiality Agreement between the
Parties dated June 2, 2011 (collectively, the “Prior CDA”) with respect to
information disclosed thereunder. All information exchanged between the Parties
under the Prior CDA shall be deemed Confidential Information of the Disclosing
Party and shall be subject to the terms of this Section 5.04.

(e) Except with respect to CHRP’s internal communications or private
communications with its representatives, CHRP shall not, and shall cause its
representatives, its Affiliates and its Affiliates’ representatives not to, make
use of the name, nickname, trademark, logo, service mark, trade dress or other
name, term, mark or symbol identifying or associated with Zogenix without
Zogenix’s prior written consent to the specific use in question, provided that
the consent of Zogenix shall not be required with respect to publication of
Zogenix’s name and logos in CHRP’s promotional materials, including the websites
for CHRP and its Affiliates consistent with its use of other similarly situated
Third Parties’ names and logos.

Section 5.05 Security Agreement.

Zogenix hereby grants, and shall maintain, until the Multiple Stepdown Date, in
favor of CHRP a valid, continuing, priority perfected lien, junior only to the
Permitted Liens, on and security interest in the Revenue Interest, the
Intellectual Property and other Collateral described in the Security Agreement
in accordance therewith, and Zogenix shall perform all of its obligations under
the Security Agreement. Furthermore, subject to any limitations set forth in

 

- 27 -



--------------------------------------------------------------------------------

the Security Agreement, (i) Zogenix agrees to perform such actions and execute,
file, register, and deliver such documents as reasonably requested by CHRP to
perfect the security interest of CHRP in the Revenue Interest, the Intellectual
Property and other Collateral described in the Security Agreement; (ii) no later
than five (5) Business Days following the making of the Revenue Investment
Advance, Zogenix shall pay all outstanding indebtedness under the Senior Loan
Documents with General Electric Capital Corporation and shall diligently
thereafter secure the filing of all termination statements and other documents
and instruments required under applicable law to document the release of all
liens on Collateral created under such Senior loan Documents, and (iii) from and
after the Multiple Stepdown Date, CHRP agrees to perform such actions and
execute, file, register, and deliver such documents as reasonably requested by
Zogenix to release the security interest of CHRP in the Revenue Interest, the
Intellectual Property and other Collateral described in the Security Agreement.

Section 5.06 Further Assurance.

(a) Subject to the terms and conditions of this Agreement, each of CHRP and
Zogenix shall use its commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary under
applicable laws and regulations to consummate the transactions contemplated by
this Agreement and any other Transaction Document. CHRP and Zogenix agree to
execute and deliver such other documents, certificates, agreements and other
writings (including any financing statement filings requested by CHRP) and to
take such other actions as may be reasonably necessary in order to consummate or
implement expeditiously the transactions contemplated by this Agreement and any
other Transaction Document and to vest in CHRP good, valid and marketable rights
and interests in and to the Revenue Interest free and clear of all Liens, except
the Permitted Liens and those Liens created in favor of CHRP pursuant to the
Security Documents and any other Transaction Document and Zogenix retained
interest therein, and to perform the covenants and obligations contained herein.

(b) CHRP and Zogenix shall execute and deliver such additional documents,
certificates and instruments, and to perform such additional acts, as may be
reasonably requested and necessary or appropriate to carry out and effectuate
all of the provisions of this Agreement and any other Transaction Document and
to consummate all of the transactions contemplated by this Agreement and any
other Transaction Document.

(c) Except for disputes between the Parties, CHRP and Zogenix shall cooperate
and provide assistance as reasonably requested by the other respective Party in
connection with any litigation, arbitration or other proceeding (whether
threatened, existing, initiated, or contemplated prior to, on or after the date
hereof) to which either Party or any of its officers, directors, shareholders,
agents or employees is or may become a Party or is or may become otherwise
directly or indirectly affected or as to which any such Persons have a direct or
indirect interests, in each case relating to this Agreement, any other
Transaction Document, the Revenue Interest or any Collateral, or the
transactions described herein or therein.

 

- 28 -



--------------------------------------------------------------------------------

Section 5.07 Remittance to CHRP Deposit Account.

Within the earlier of (A)(i) [***] of the end of the first three calendar
quarters or (ii) [***] after the filing by Zogenix of its quarterly report with
the Securities and Exchange Commission (“SEC”) and the earlier of (B)(i) [***]
of the end of the fourth calendar quarter or (ii) [***] after the filing by
Zogenix of its annual report with the SEC, Zogenix shall deliver to CHRP the
Report of the statement of Revenue Interest for such quarter with all supporting
information as required hereunder, and shall pay to CHRP the Revenue Interest
Payment with respect to Revenue Interests accruing for such calendar quarter by
depositing such amount in immediately available funds into the CHRP Deposit
Account. On the Fixed Payment Dates, Zogenix shall pay the Fixed Payments
payable on such dates to CHRP by depositing an amount equal to the Fixed Payment
in immediately available funds into the CHRP Deposit Account. All amounts
deposited into the CHRP Deposit Account shall be held solely for the benefit of
CHRP. CHRP shall have immediate and full access to and control of any funds held
in the CHRP Deposit Account and such funds shall not be subject to any
conditions or restrictions whatsoever.

Section 5.08 Intellectual Property.

To the extent Zogenix has the right to do so, Zogenix shall: (1) use
commercially reasonable efforts (as if it were the sole owner of the Revenue
Interest), at its sole expense (but subject to any rights of Zogenix against
Third Parties), either directly or, with respect to any Licensee or licensor
under the terms of Zogenix’s agreement with the respective Licensee or licensor,
as applicable, to take any and all actions (including taking legal action to
specifically enforce the applicable terms of any License Agreement) and prepare,
execute, deliver and file agreements, documents or instruments which are
necessary or desirable to (A) prosecute and maintain the applicable Intellectual
Property (including Patents therein) and (B) diligently defend or assert such
Intellectual Property and such Patents against commercially significant
infringement or interference by any other Persons, and against any claims of
invalidity or unenforceability (including by bringing any legal action for
infringement or defending any counterclaim of invalidity or action of a Third
Party for declaratory judgment of non-infringement or non-interference) in the
Territory, in each case of (A) and (B), only when not taking such action would
reasonably be expected to have a Material Adverse Effect; (2) to the extent
Zogenix has the right to do so, keep CHRP informed of all of such actions and
provide CHRP with the opportunity to meaningfully consult with Zogenix with
respect to the direction thereof and Zogenix shall consider all of CHRP’s
comments in good faith; and (3) to the extent Zogenix has the applicable rights,
shall not, and shall use its commercially reasonable efforts (as if it were the
sole owner of the Revenue Interest) to cause any Licensee or licensor, as
applicable, not to, disclaim or abandon, or fail to take any action necessary or
desirable to prevent the disclaimer or abandonment of Intellectual Property, in
each of (1), (2) and (3) that would have a Material Adverse Effect.

Section 5.09 Negative Covenants.

Except as permitted under this Article V, Zogenix and its Subsidiaries shall
not, without the prior written consent of CHRP:

(a) forgive, release, delay, postpone or compromise payment of any Revenue
Interest;

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

- 29 -



--------------------------------------------------------------------------------

(b) (i) waive, amend, cancel or terminate, exercise or fail to exercise, any
material rights constituting or relating to any Material Contract or the Revenue
Interest or (ii) default under, or take any action or fail to take any action
which with the passage of time or the giving of notice or both would constitute
a default or event of default under, any Material Contract or Senior Loan
Document, in each case which could have a material adverse effect on the rights
of CHRP or otherwise would reasonably be expected to have a Material Adverse
Effect; or

(c) create, incur, assume or suffer to exist any Lien, or exercise any right of
rescission, offset, counterclaim or defense, upon or with respect to the Revenue
Interest or Collateral, or agree to do or suffer to exist any of the foregoing,
except for any Permitted Lien.

(d) notwithstanding any provision contained in the Intercreditor Agreement,
modify, amend or replace any Senior Loan Document or Senior Indebtedness if any
such modification, amendment or refinancing would (i) increase the principal
amount of or stated interest rate under the existing term loan under the Oxford
Loan Facility or refinance such term loan, or (ii) provide for an extension or
replacement of the revolving credit facility under the Oxford Loan Facility
which is secured by a first lien on any collateral other than inventory,
accounts receivable and the proceeds thereof.

Section 5.10 Notice.

Zogenix shall provide CHRP with written notice [***] any of the following:

(a) any material breach or default by Zogenix of any covenant, agreement or
other provision of this Agreement or any other Transaction Document, any License
Agreement, any Senior Loan Document, any Material Contract or any Co-Promotion
Agreement;

(b) any express representation or warranty made by Zogenix in any of the
Transaction Documents or in any certificate delivered to CHRP pursuant hereto
shall prove to be untrue, inaccurate or incomplete in any material respect;

(c) any license to a Licensee of any rights to Exploit Included Products in the
Territory;

(d) the occurrence of a Bankruptcy Event with respect to Zogenix;

(e) any material breach or default by Astellas under the Co-Promotion Agreement
or by a Licensee under any License Agreement, or the termination of the Astellas
Co-Promotion Agreement or any License Agreement;

(f) the commencement of any action or proceeding against Zogenix which, if
adversely determined, would reasonably be expected to result in a Material
Adverse Effect, or which challenges the validity of any claim in any Patent
utilized in connection with any Included Product that would be reasonably be
expected to materially and adversely affect the Exploitation of such Included
Product by Zogenix;

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

- 30 -



--------------------------------------------------------------------------------

(g) Zogenix’s [***]; and

(h) the occurrence of any event (including the occurrence of a Serious Adverse
Drug Experience or manufacturing disruption with respect to any Included
Product, or component of such Included Product) which would reasonably be
expected to have a Material Adverse Effect; provided, however, that any required
notice of a Serious Adverse Drug Experience hereunder shall only take place
following any required notice to the relevant Regulatory Agency.

ARTICLE VI

THE CLOSING; CONDITIONS TO CLOSING

Section 6.01 Closing.

Subject to the closing conditions set forth in Sections 6.02 and 6.03, the
payment of the Revenue Investment Advance and the assignment of the Assigned
Rights (the “Closing”) shall take place at the offices of Cohen Tauber
Spievack & Wagner P.C., 420 Lexington Avenue, Suite 2400, New York, NY 10170 on
the Closing Date.

Section 6.02 Conditions Applicable to CHRP to Effect the Closing.

(a) The obligations of CHRP to effect the Closing shall be subject to the
satisfaction of the following conditions, as of the Closing Date, any of which
may be waived in writing by CHRP in its sole discretion:

(i) Accuracy of Representations and Warranties. The representations and
warranties set forth in the Transaction Documents shall be true and correct in
all material respects.

(ii) No Adverse Circumstances. There shall not have occurred any event or
circumstance (including any development with respect to the efficacy or
commercialization of Sumavel DosePro, the development of ZX002 or the validity
or enforceability of the Intellectual Property) that would reasonably be
expected to have a Material Adverse Effect.

(iii) Third Party Consents; Intercreditor Agreement. All notices to, consents,
approvals, authorizations and waivers from Third Parties and Governmental
Authorities that are required for the consummation of the transactions
contemplated by this Agreement or any of the Transaction Documents shall have
been obtained or provided for and shall remain in effect. CHRP shall have
received the Intercreditor Agreement(s), executed by the Senior Lenders and
acknowledged by Zogenix, in the form of Exhibit B hereto.

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

- 31 -



--------------------------------------------------------------------------------

(iv) Officer’s Certificate. CHRP shall have received a certificate of an
executive officer of Zogenix pursuant to which such officer certifies to such
officer’s Knowledge that the conditions set forth in this Section 6.02(a) have
been satisfied in all respects.

(v) Assignment Agreement. The Assignment Agreement shall have been executed and
delivered by Zogenix to CHRP, and CHRP shall have received the same.

(vi) Security Agreement. The Security Agreement and the Pledge Agreement shall
have been duly executed and delivered by the Parties, together with proper
financing statements or other documents for filing under the UCC and/or any
other applicable law, rule, statute or regulation relating to the perfection of
a security interest in filing offices in the jurisdictions listed on Schedule
3.18 to the Disclosure Schedule. The Security Agreement shall be in full force
and effect. The UCC-1 Financing Statement shall have been duly filed and a
security interest, junior only to the Liens in favor of Senior Lenders, in the
collateral under the Security Agreement shall have been created and all
requisite fees in connection with such filing shall have been paid.

(vii) Legal Opinions.

(1) CHRP shall have received an opinion of Latham & Watkins LLP, transaction
counsel to Zogenix, in form and substance set forth in Exhibit D.

(2) CHRP shall have received an opinion of Bozicevic, Field & Francis LLP,
intellectual property counsel to Zogenix, in form and substance set forth in
Exhibit E.

(viii) Corporate Documents of Zogenix. CHRP shall have received a certificate of
an executive officer of Zogenix to the effect set forth in Exhibit F (the
statements made in which shall be true and correct on and as of the Closing
Date) together with a copy of the certificate of incorporation of Zogenix
certified by the Secretary of State of the State of Delaware, with all
amendments and restatements thereof, and a certificate of good standing of
Zogenix issued by the Secretary of State of the State of Delaware, in each case
dated not more than twenty (20) days prior to the Closing Date.

(ix) Covenants. Zogenix shall have complied in all material respects with its
covenants set forth in the Transaction Documents.

(x) Purchase Agreement. Zogenix shall have executed and delivered the stock and
warrant purchase agreement in the form of Exhibit G hereto (the “Purchase
Agreement”), together with the Second Amendment to IRA referred to therein, and
issued to CHRP, in accordance with the Purchase Agreement (A) that number of
shares of common stock of Zogenix equal to the quotient obtained by dividing
(i) One Million Five Hundred Thousand Dollars (US$1,500,000) by (ii) the
Purchase Price as defined in the Purchase Agreement; and (B) warrants, in the
form of Exhibit H hereto (the “Warrants”), exercisable for a period of ten
(10) years from the Closing Date, for purchase of 225,000 shares of the common
stock of Zogenix at an exercise price of $9.00 per share.

 

- 32 -



--------------------------------------------------------------------------------

(b) In the event the conditions set forth above in subsection (a) have not been
satisfied within [***] following the date of this Agreement, then the making of
the Revenue Investment Advance shall be deferred until such time as all of such
conditions have been satisfied (or waived in writing by CHRP) unless this
Agreement is terminated in accordance with Section 7.02(a).

Section 6.03 Conditions Applicable to Zogenix.

The obligations of Zogenix to effect the Closing shall be subject to the
satisfaction of the following conditions, as of the Closing Date, any of which
may be waived in writing by Zogenix in its sole discretion:

(a) Accuracy of Representations and Warranties. The representations and
warranties of CHRP set forth in the Transaction Documents shall be true, correct
and complete in all material respects.

(b) Covenants. CHRP shall have complied in all material respects with its
covenants set forth in the Transaction Documents.

(c) Subscription for Shares. CHRP shall have executed and delivered the Purchase
Agreement and Zogenix shall have received the Purchase Price defined therein.

(d) Corporate Documents of CHRP. Zogenix shall have received a certificate of an
executive officer of CHRP to the effect set forth in Exhibit I (the statements
made in which shall be true and correct on and as of the Closing Date).

ARTICLE VII

TERMINATION

Section 7.01 Term.

Unless sooner terminated as provided in Section 7.02, the term of this Agreement
shall commence on the date hereof and continue in effect until the Maturity Date
(the “Term”).

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 33 -



--------------------------------------------------------------------------------

Section 7.02 Termination.

(a) Non-occurrence of the Closing Date. In the event that the Closing does not
occur:

(i) on or before [***] after the date of this Agreement and such failure is not
a result of a breach of CHRP’s obligations under this Agreement or any of the
other Transaction Documents, then CHRP shall have the right to terminate this
Agreement upon written notice to Zogenix referencing this Section 7.02(a),
provided that the conditions set forth in Section 6.02 and Section 6.03 have not
been fulfilled or waived in accordance therewith prior to the date of such
notice;

(ii) on or before [***] after the date of this Agreement and such failure is not
a result of a breach of Zogenix’s obligations under this Agreement or any of the
other Transaction Documents, then Zogenix shall have the right to terminate this
Agreement upon written notice to CHRP referencing this Section 7.02(a), provided
that the conditions set forth in Section 6.02 and Section 6.03 have not been
fulfilled or waived in accordance therewith prior to the date of such notice.

(b) Buy-Out Rights; Events of Default.

(i) In the event of the occurrence of a “Change of Control” (as defined in
clause (iii) below), Zogenix shall have the right, to be exercised by written
notice delivered within ninety (90) days of the occurrence of the Change of
Control, to pay an amount in cash equal to an amount that, when taken together
with the cumulative amount of cash payments made by Zogenix to CHRP pursuant to
the Revenue Interest together with all Fixed Payments immediately prior to such
prepayment, shall equal the greater of (A) [***]% of the Revenue Investment
Advance and (B) an amount that would generate an internal rate of return to
Investor of 19.0% in respect of the Revenue Investment Advance. Upon
indefeasible receipt of such payment by CHRP, this Agreement shall terminate.

(ii) In the event of the occurrence of: (A) a Change of Control; (B) Bankruptcy
Event with respect to Zogenix; (C) the sale of all or substantially all of the
assets of Zogenix (it being acknowledged and understood that a sale, transfer,
assignment or licensing of Zogenix’s rights in the United States to either
Sumavel DosePro or ZX002 shall constitute a sale of substantially all of
Zogenix’s assets for purposes of this Section); or (D) an Event of Default, CHRP
shall have the right, but not the obligation, to require Zogenix to pay an
amount in cash equal to an amount that, when taken together with the cumulative
amount of cash payments made by Zogenix to CHRP pursuant to the Revenue Interest
together with all Fixed Payments immediately prior to such prepayment, shall
equal the greater of (I) [***]% of the Revenue Investment Advance and (II) an
amount that would generate an internal rate of return to Investor of 17.0% in
respect of the Revenue Investment Advance. Such right may only be exercised by
CHRP providing written notice within [***] of the occurrence of an event set
forth in clauses (A) through (D) above. Upon indefeasible receipt of such
payment by CHRP, this Agreement shall terminate.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

- 34 -



--------------------------------------------------------------------------------

(iii) For purposes of the foregoing:

(1) “Change of Control” shall mean, with respect to Zogenix, any transaction or
series of related transactions that would result in: (A) any consolidation,
merger, share exchange, conversion or other form of corporate reorganization or
business combination involving Zogenix, other than any such consolidation
merger, share exchange, conversion or other form of corporate reorganization or
business combination which would result in the record and beneficial owners of
the voting securities of Zogenix outstanding immediately prior to such event
continuing to own, in substantially the same proportions, voting securities
representing (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) a majority of the
voting power of the voting securities of the surviving or resulting person,
(B) a sale, lease, or other transfer of all or substantially all of the assets
of Zogenix to a person or group; (C) any sale, transfer, tender offer or
exchange offer for fifty percent (50%) or more of the outstanding voting
securities of Zogenix; or (D) any person or group acting in concert to control
Zogenix having acquired beneficial ownership or the right to acquire beneficial
ownership of fifty percent (50%) or more of the outstanding voting securities of
Zogenix. For purposes of the foregoing, a person or group shall not be deemed to
have “beneficial ownership” of any shares that any such person or group has the
right to acquire, if such right has not been exercised and any required
consideration therefore has not been paid and “person” and “group” shall have
the meanings given to such terms when used in Sections 13(d) and 14(d) of the
United States Securities Exchange Act of 1934.

(2) “Event of Default” shall mean any of: (A) a material misrepresentation by or
breach by Zogenix of any covenant or warranty contained herein or in any of the
Transaction Documents that would have a Material Adverse Effect, which
misrepresentation or breach, if curable, is not remedied within [***] of
Zogenix’s receipt of notice from CHRP specifying such misrepresentation or
breach and referencing this Section 7.02(b); or (B) the occurrence of a
Bankruptcy Event or other Material Adverse Effect with respect to Zogenix.

Section 7.03 Effects of Expiration or Termination.

(a) Accrued Obligations. Expiration or termination of this Agreement for any
reason shall not release either Party from any obligation or liability which, at
the time of such expiration or termination, has already accrued to the other
Party or which is attributable to a period prior to such expiration or
termination. Accordingly, if any payments are required to be made by a Party to
the other Party hereunder after the expiration of the Term, this Agreement shall
remain in full force and effect until any and all such payments have been made
in full, and solely for that purpose.

(b) Non-exclusive Remedy. Notwithstanding anything herein to the contrary,
termination of this Agreement by a Party shall be without prejudice to other
remedies such Party may have at law or equity (including any enforcement of its
rights under any of the Transaction Documents).

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

- 35 -



--------------------------------------------------------------------------------

(c) General Survival. ARTICLE 1 and Sections 2.01(b), 2.05, 5.04, 5.06(c), 5.07
(last two sentences), 7.03, 8.01, 8.03, 8.04, 8.05 (with respect to activities
during the Term), 8.06, 8.07, 8.08, 8.09. 8.10, 8.11, 8.12, 8.13, 8.14, 8.15 and
8.16 shall survive expiration or termination of this Agreement for any reason.
Except as otherwise provided in this Section 7.03, all rights and obligations of
the Parties under this Agreement shall terminate upon expiration or termination
of this Agreement for any reason.

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Survival.

(a) All representations and warranties made herein and in any other Transaction
Document, in any certificates or in any other writing delivered pursuant hereto
or in connection herewith shall survive the execution and delivery of this
Agreement and the Closing until the expiration or termination of this Agreement
for any reason.

(b) Any investigation or other examination that may have been made or may be
made at any time by or on behalf of the Party to whom representations and
warranties are made shall not limit, diminish or in any way affect the
representations and warranties in the Transaction Documents, and the Parties may
rely on the representations and warranties in the Transaction Documents
irrespective of any information obtained by them by any investigation,
examination or otherwise.

Section 8.02 Specific Performance.

Each of the Parties hereto acknowledges that the other Party will have no
adequate remedy at law if it fails to perform any of its obligations under any
of the Transaction Documents. In such event, each Party agrees that the other
Party shall have the right, in addition to any other rights it may have (whether
at law or in equity), to specific performance of this Agreement.

Section 8.03 Notices.

All notices, consents, waivers and communications hereunder given by any Party
to the other shall be in writing (including facsimile transmission and
electronic mail) and delivered personally, by facsimile (receipt confirmed), by
electronic mail (read receipt confirmed), by a recognized overnight courier, or
by dispatching the same by certified or registered mail, return receipt
requested, with postage prepaid, in each case addressed:

If to CHRP to:

Cowen Healthcare Royalty Partners II, L.P.

177 Broad Street, Suite 1101

Stamford, CT 06901

 

- 36 -



--------------------------------------------------------------------------------

Attention: [***]

Facsimile [***]

Email: [***]

with a copy to:

Cohen Tauber Spievack & Wagner P.C.

420 Lexington Avenue, Suite 2400

New York, NY 10170

Attention: [***].

Facsimile No.: [***]

Email: [***]

If to Zogenix or its Subsidiaries, to:

Zogenix, Inc.

12671 High Bluff Drive, Suite 200

San Diego, CA 92130

Attention: Ann D. Rhoads

Facsimile (858) 259-1166

Email: arhoads@zogenix.com

with a copy to (which shall not constitute notice hereunder):

Latham & Watkins LLP

12636 High Bluff Drive, Suite 400

San Diego, CA 92130

Attention: Faye H. Russell, Esq.

Facsimile: (858) 523-5450

Email: faye.russell@lw.com

or to such other address or addresses as CHRP or Zogenix may from time to time
designate by notice as provided herein, except that notices of changes of
address shall be effective only upon receipt. All such notices, consents,
waivers and communications shall: (a) when posted by certified or registered
mail, postage prepaid, return receipt requested, be effective three (3) Business
Days after dispatch, (b) when facsimiled or sent by electronic mail, be
effective upon confirmation of receipt, or (c) when delivered by a recognized
overnight courier or in person, be effective upon receipt when hand delivered.

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

- 37 -



--------------------------------------------------------------------------------

Section 8.04 Successors and Assigns.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the Parties hereto and their respective successors and assigns. Zogenix shall
not be entitled to assign any of its obligations and rights under the
Transaction Documents without the prior written consent of CHRP, which consent
shall not be unreasonably withheld, conditioned or delayed; provided, however
that Zogenix may, without the consent of CHRP, assign any of its obligations and
rights under the Transaction Documents to any other Person with which it may
merge or consolidate or to which it may sell all or substantially all of its
assets; provided, further, however that no assignment by Zogenix shall relieve
Zogenix of its obligations hereunder or under any Transaction Document even if
such assignment has been consented to by CHRP and such assignee shall be jointly
and severally liable with Zogenix to CHRP. CHRP may assign without consent of
Zogenix any of its rights and obligations under the Transaction Documents
without restriction.

Section 8.05 Indemnification.

(a) Zogenix hereby indemnifies and holds CHRP and its Affiliates and any of
their respective partners, directors, managers, members, officers, employees and
agents (each a “CHRP Indemnified Party”) harmless from and against any and all
Losses (including all Losses in connection with any product liability claims or
claims of infringement or misappropriation of any intellectual property rights
of any Third Parties to the extent that such Losses are directly or indirectly
incurred by a CHRP Indemnified Party) incurred or suffered by any CHRP
Indemnified Party as a result of a claim by a Third Party arising out of the
transactions contemplated hereby, including any actual or proposed use of the
amounts paid to Zogenix by CHRP pursuant to any of the Transaction Documents,
and any breach of any representation, warranty or certification made by Zogenix
in any of the Transaction Documents or certificates given by Zogenix in writing
pursuant hereto or thereto, or any breach of or default under any covenant or
agreement by Zogenix pursuant to any Transaction Document, including any failure
by Zogenix to satisfy any of the Excluded Liabilities and Obligations, to the
extent that any of the foregoing Losses are not caused by a CHRP Indemnified
Party or otherwise subject to indemnification by CHRP pursuant to
Section 8.05(b).

(b) CHRP hereby indemnifies and holds Zogenix, its Affiliates and any of their
respective, directors, managers, officers, employees and agents (each a “Zogenix
Indemnified Party”) harmless from and against any and all Losses incurred or
suffered by any Zogenix Indemnified Party as a result of a claim by a Third
Party arising out of any breach of any representation, warranty or certification
made by CHRP in any of the Transaction Documents or certificates given by CHRP
in writing pursuant hereto or thereto or any breach of or default under any
covenant or agreement by CHRP pursuant to any Transaction Document to the extent
that any of the foregoing Losses are not caused by a Zogenix Indemnified Party
or otherwise subject to indemnification by Zogenix pursuant to Section 8.05(a).

(c) If any claim, demand, action or proceeding (including any investigation by
any Governmental Authority) shall be brought or alleged against an indemnified
party in respect of which indemnity is to be sought against an indemnifying
party pursuant to the preceding paragraphs, the indemnified party shall,
promptly after receipt of notice of the commencement of any such claim, demand,
action or proceeding, notify the indemnifying party in writing of the
commencement of such claim, demand, action or proceeding, enclosing a copy of
all papers served, if any; provided, that the omission to so notify such
indemnifying party will not relieve the indemnifying party from any liability
that it may have to any indemnified party under the

 

- 38 -



--------------------------------------------------------------------------------

foregoing provisions of this Section 8.05 unless, and only to the extent that,
such omission results in the forfeiture of, or has a material adverse effect on
the exercise or prosecution of, substantive rights or defenses by the
indemnifying party. In case any such action is brought against an indemnified
party and such indemnified party notifies the indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party will not be liable to such indemnified party
under this Section 8.05 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof other than
reasonable costs of investigation. In any such proceeding, an indemnified party
shall have the right to retain its own counsel, but the reasonable fees and
expenses of such counsel shall be at the expense of such indemnified party
unless (i) the indemnifying party and the indemnified party shall have mutually
agreed to the retention of such counsel, (ii) the indemnifying party has assumed
the defense of such proceeding and has failed within a reasonable time to retain
counsel reasonably satisfactory to such indemnified party or (iii) the named
parties to any such proceeding (including any impleaded parties) include both
the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
conflicts of interests between them based on the advice of such counsel. It is
agreed that the indemnifying party shall not, in connection with any proceeding
or related proceedings in the same jurisdiction, be liable for the reasonable
fees and expenses of more than one separate law firm (in addition to local
counsel where necessary) for all such indemnified parties. The indemnifying
party shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss or liability by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such proceeding.

Section 8.06 Independent Nature of Relationship.

(a) The relationship between Zogenix and its Subsidiaries, on the one hand, and
CHRP, on the other hand, is solely that of lender and a borrower and an assignor
and assignee, and neither CHRP, on the one hand, nor Zogenix or its
Subsidiaries, on the other hand, has any fiduciary or other special relationship
with the other or any of their respective Affiliates.

(b) No officer or employee of CHRP will be located at the premises of Zogenix or
any of its Affiliates, except in connection with an audit performed pursuant to
Section 5.02. No officer, manager or employee of CHRP shall engage in any
commercial activity with Zogenix or any of its Affiliates other than as
contemplated herein and in the other Transaction Documents.

 

- 39 -



--------------------------------------------------------------------------------

Section 8.07 Tax.

(a) For United States federal, state and local tax purposes, Zogenix and CHRP
[***]. Each Party hereto agrees [***] unless (i) the other Party to this
Agreement has consented to such actions, or (ii) as a result of a material
change in applicable law following the date hereof, counsel for such Party has
advised it in writing that it is more likely than not (x) [***], as amended.

(b) Except for any withholding triggered by any change of domicile of CHRP, all
payments to CHRP under this Agreement shall be made without any deduction or
withholding for or on account of any tax.

(c) This Agreement is not intended to create a deemed partnership, association
or joint venture between CHRP and Zogenix. Each Party agrees not to refer to the
other as a “partner” or the relationship as a “partnership” or “joint venture”.

Section 8.08 Entire Agreement.

This Agreement, together with the Disclosure Schedule, that certain letter from
Zogenix to CHRP, dated June 30, 2011, and the Exhibits and Schedules hereto and
thereto (each of which is incorporated herein by reference), and the other
Transaction Documents constitute the entire agreement between the Parties with
respect to the subject matter hereof and supersede all prior agreements
(including [***]), understandings and negotiations, both written and oral,
between the Parties with respect to the subject matter of this Agreement,
including the Prior CDA. No representation, inducement, promise, understanding,
condition or warranty not set forth herein (or in the Exhibits, Schedules or
other Transaction Documents) has been made or relied upon by either Party
hereto. Neither this Agreement, nor any provision hereof, is intended to confer
upon any Person other than the Parties hereto any rights or remedies hereunder.

Section 8.09 Amendments; No Waivers.

(a) This Agreement or any term or provision hereof may not be amended, changed
or modified except with the written consent of the Parties hereto. No waiver of
any right hereunder shall be effective unless such waiver is signed in writing
by the Party against whom such waiver is sought to be enforced.

(b) No failure or delay by either Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

- 40 -



--------------------------------------------------------------------------------

Section 8.10 Interpretation.

When a reference is made in this Agreement to Articles, Sections, Schedules or
Exhibits, such reference shall be to an Article, Section, Schedule or Exhibit to
this Agreement unless otherwise indicated. The words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation”. Neither Party hereto shall be or be deemed to be the
drafter of this Agreement for the purposes of construing this Agreement against
one Party or the other.

Section 8.11 Headings and Captions.

The headings and captions in this Agreement are for convenience and reference
purposes only and shall not be considered a part of or affect the construction
or interpretation of any provision of this Agreement.

Section 8.12 Counterparts; Effectiveness.

This Agreement may be executed in two (2) or more counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument. This Agreement shall become effective when each Party hereto
shall have received a counterpart hereof signed by the other Party hereto. Any
counterpart may be executed by facsimile or pdf signature and such facsimile or
pdf signature shall be deemed an original.

Section 8.13 Severability.

If any provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nevertheless be given full force and effect.

Section 8.14 Expenses.

Zogenix shall be responsible for its own costs and expenses in connection with
entering into and consummating the transactions contemplated by this Agreement.
Zogenix also agrees, whether or not the Closing occurs, to pay and reimburse
CHRP for CHRP’s actual, and documented out-of-pocket fees and expenses
(including reasonable legal fees and expenses incurred by CHRP in connection
with CHRP’s due diligence investigation) arising out of or relating to the
transactions contemplated hereby, to the extent such expenses do not exceed
[***].

Section 8.15 Governing Law; Jurisdiction.

(a) This Agreement shall be governed and construed in accordance with the laws
of the State of New York, USA, without giving effect to any choice of law
provisions thereof. Each Party hereby submits itself for the purpose of this
Agreement and any controversy arising hereunder to the exclusive jurisdiction of
the state and federal courts located in the County of New York, State of New
York, USA, and any courts of appeal therefrom, and waives any

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

- 41 -



--------------------------------------------------------------------------------

objection on the grounds of lack of jurisdiction (including venue) to the
exercise of such jurisdiction over it by any such courts. Prior to bringing a
legal action against the other Party (other than an action for injunctive
relief, which may be brought at any time), and provided further that payments to
CHRP have not been suspended or CHRP has not been prevented from bringing an
“Enforcement Action” (as that term is defined in the Intercreditor Agreement) by
a Senior Lender, and a delay of such legal action by a Party would not otherwise
materially prejudice the rights of such Party in the reasonable judgment of
counsel, [***], either Party shall be entitled to bring an action in accordance
with Section 8.15(a) and (b).

(b) Each Party hereto hereby irrevocably consents to the service of process out
of any of the courts referred to in subsection (a) above of this Section 8.15 in
any such suit, action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to it at its address set forth in
this Agreement. Each Party hereto hereby irrevocably waives any objection to
such service of process and further irrevocably waives and agrees not to plead
or claim in any suit, action or proceeding commenced hereunder or under any
other Transaction Document that service of process was in any way invalid or
ineffective. Nothing herein shall affect the right of a Party to serve process
on the other Party in any other manner permitted by law. In the event of any
litigation under this Section 8.15, the [***].

Section 8.16 Waiver of Jury Trial.

Each Party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any action, proceeding,
claim or counterclaim arising out of or relating to any Transaction Document or
the transactions contemplated under any Transaction Document. This waiver shall
apply to any subsequent amendments, renewals, supplements or modifications to
any Transaction Document.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

- 42 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

ZOGENIX:     ZOGENIX, INC.     By:   /s/ Ann Rhoads       Name:   Ann Rhoads    
  Title:   Chief Financial Officer CHRP:     COWEN HEALTHCARE ROYALTY    
PARTNERS II, L.P.     By Cowen Healthcare Royalty GP, LLC       Its General
Partner     By:   /s/ Todd C. Davis     Name:   Todd C. Davis     Title:  
Managing Director

[SIGNATURE PAGE – FINANCING AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AGREEMENT



--------------------------------------------------------------------------------

ASSIGNMENT

This ASSIGNMENT (this “Assignment”), dated as of June 30, 2011, is made and
entered into by and between Zogenix, Inc., a Delaware corporation (the
“Assignor”), and Cowen Healthcare Royalty Partners II, L.P., a Delaware limited
partnership (together with its Affiliates, the “Assignee”). All capitalized
terms used and not defined herein shall have the meanings ascribed to them in
the Financing Agreement referred to below.

WHEREAS, the Assignor and the Assignee are parties to that certain Financing
Agreement, dated even date herewith (the “Financing Agreement”), pursuant to
which, among other things, the Assignor agrees to assign, transfer and convey to
the Assignee, and the Assignee agrees to accept from the Assignor, all of the
Assignor’s right, title and interest in and to the Assigned Rights, as that term
is defined in the Financing Agreement, for consideration in the amount and on
the terms and conditions provided therein;

WHEREAS, the parties now desire to carry out the purposes of the Financing
Agreement by the execution and delivery of this instrument evidencing the
Assignor’s assignment, transfer and conveyance, and Assignee’s purchase and
acceptance, of the Assigned Rights; and

WHEREAS, capitalized terms used and not defined herein have the meanings given
to them in the Financing Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and of other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Assignment and Assumption of Assigned Rights. Subject to Section 2.01 of the
Financing Agreement, the Assignor hereby assigns, transfers and conveys to the
Assignee free and clear of all Liens (other than Permitted Liens and those Liens
created in favor of Assignee pursuant to the Security Agreement), and the
Assignee hereby accepts, all of the Assignor’s right, title and interest in and
to all of the Assigned Rights, subject to Section 2 below. The Assignor hereby
represents and warrants to the Assignee that the assignment of the Assigned
Rights effected hereby is sufficient to vest in the Assignee a valid ownership
interest in all of the Assigned Rights, including, without limitation the
Assigned Rights that are “payment intangibles” as defined in the UCC.

2. No Assumption of Obligations. The parties acknowledge that the Assignee is
not assuming any debt, liability or obligation of the Assignor, known or
unknown, fixed or contingent, in connection with the Assigned Rights, including,
without limitation, the Excluded Liabilities and Obligations.

3. Further Assurances. Each party hereto shall execute, acknowledge and deliver
to the other party any and all documents or instruments, and shall take any and
all actions, reasonably required by such other party from time to time, to
confirm or effect the matters set forth herein, or otherwise to carry out the
purposes of the Financing Agreement and this Assignment and the transactions
contemplated thereby and hereby.

 



--------------------------------------------------------------------------------

4. Financing Agreement. This Assignment is entered into pursuant to and is
subject in all respects to all of the terms, provisions and conditions of the
Financing Agreement, and nothing herein shall be deemed to modify any of the
representations, warranties, covenants and obligations of the parties
thereunder.

5. Interpretation. In the event of any conflict or inconsistency between the
terms, provisions and conditions of this Assignment and the Financing Agreement,
the terms, provisions and conditions of the Financing Agreement shall govern.

6. Counterparts; Effectiveness. This Assignment may be executed in two or more
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument. This Assignment shall become
effective when each party hereto shall have received a counterpart hereof signed
by the other party hereto. Any counterpart may be executed by facsimile or pdf
signature and such facsimile or pdf signature shall be deemed an original.

7. Governing Law; Jurisdiction; Service of Process; Waiver of Jury Trial.

(a) This Assignment shall be governed and construed in accordance with the laws
of the State of New York, USA, without giving effect to any choice of law
provisions thereof. Subject to Section 8.15(a) of the Financing Agreement, each
party hereto hereby submits itself for the purpose of this Assignment and any
controversy arising hereunder to the exclusive jurisdiction of the state and
federal courts located in the County of New York, State of New York, USA, and
any courts of appeal therein, and waives any objection on the grounds of lack of
jurisdiction (including, without limitation, venue) to the exercise of such
jurisdiction over it by any such courts.

(b) Each party hereto hereby irrevocably consents to the service of process out
of any of the courts referred to in subsection (a) above of this Section 7 in
any such suit, action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to it at its address set forth in
Section 8.03 of the Financing Agreement. Each party hereto hereby irrevocably
waives any objection to such service of process and further irrevocably waives
and agrees not to plead or claim in any suit, action or proceeding commenced
hereunder or under any other Transaction Document that service of process was in
any way invalid or ineffective. Nothing herein shall affect the right of a party
to serve process on the other party in any other manner permitted by law. In the
event of any litigation under this Section 7, the prevailing party shall be
entitled to reimbursement of any reasonable and documented out-of-pocket
expenses (including reasonable fees and expenses of legal counsel) incurred by
the prevailing party in connection with asserting or enforcing such action
hereunder, including, without limitation, in the case CHRP is the prevailing
party in connection with any Bankruptcy Event with respect to Assignor, and the
non-prevailing party agrees to reimburse and indemnify the prevailing party for
such expenses.

(c) Each party hereto hereby irrevocably waives, to the fullest extent permitted
by applicable law, any and all right to trial by jury in any action, proceeding,
claim or counterclaim arising out of or relating to any Transaction Document or
the transactions contemplated under any Transaction Document. This waiver shall
apply to any subsequent amendments, renewals, supplements or modifications to
any Transaction Document.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment to
be duly executed by their respective authorized officers as of the date first
above written.

 

ASSIGNOR: ZOGENIX, INC. By:     Name: Title: ASSIGNEE: COWEN HEALTHCARE ROYALTY
PARTNERS II, L.P.   By Cowen Healthcare Royalty GP, LLC          Its General
Partner By:     Name:   Todd C. Davis Title:   Managing Director

[SIGNATURE PAGE – ASSIGNMENT]

 



--------------------------------------------------------------------------------

Exhibit B

FORM OF INTERCREDITOR AGREEMENT

SUBORDINATION AND INTERCREDITOR AGREEMENT

This SUBORDINATION AND INTERCREDITOR AGREEMENT (this “Agreement”), dated as of
June 30, 2011, is between COWEN HEALTHCARE ROYALTY PARTNERS II, L.P., a Delaware
limited partnership (together with its Affiliates, “Subordinated Creditor”) with
an office at 177 Broad Street, Suite 1101, Stamford, CT 06901, OXFORD FINANCE
LLC (successor in interest to Oxford Finance Corporation), a Delaware limited
liability company (together with its Affiliates, “Senior Creditor”) with an
office located at 133 North Fairfax Street, Alexandria, VA 22314, for itself and
in its capacity as Administrative Agent (as hereinafter defined) for the Lenders
(as hereinafter defined), and SILICON VALLEY BANK, a California banking
corporation with an office located at 4370 La Jolla Village Drive, Suite 860,
San Diego, CA 92122, a Lender.

R E C I T A L S

A. Zogenix, Inc. (“Borrower”), the Lenders and Senior Creditor have entered into
that certain Second Amended and Restated Loan and Security Agreement dated as of
October 8, 2010 (as modified, amended and or restated from time to time, the
“Oxford Loan Agreement”), pursuant to which, among other things, the Lenders
have made, subject to the terms and conditions set forth in the Oxford Loan
Agreement, certain loans and financial accommodations to Borrower, and pursuant
to which Borrower has granted to Senior Creditor a first priority continuing
lien on, and security interest in, the Collateral set forth on Exhibit A annexed
hereto (the “Collateral”).

B. Subordinated Creditor has agreed, pursuant to that certain CHRP Financing
Agreement of even date herewith (the “CHRP Financing Agreement”) between
Borrower and Subordinated Creditor, to make an advance to Borrower in the amount
of Thirty Million Dollars ($30,000,000).

C. Pursuant to the Security Agreement of even date herewith (the “CHRP Security
Agreement”) between Borrower and Subordinated Creditor, Borrower has granted to
Subordinated Creditor a continuing lien on, and security interest in, the
Collateral, junior in priority to the rights of Senior Lender.

D. Subordinated Creditor and Senior Creditor desire to confirm and agree upon
their respective rights in and to the Collateral, and their rights to receive
payments under the CHRP Financing Agreement and the Oxford Loan Agreement,
respectively, which agreements and understandings are set forth below.

NOW, THEREFORE, in order to induce Subordinated Creditor to consummate the
transactions contemplated by the CHRP Financing Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereto hereby agree as follows:

 



--------------------------------------------------------------------------------

1. Definitions. The following terms shall have the following meanings in this
Agreement:

Administrative Agent means the “Administrative Agent” as such term is defined in
the Oxford Loan Agreement, as in effect on the date hereof.

Affiliate means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, partners and, with respect to any Person that is
a limited liability company, such Person’s managers and members.

Agreement is defined in the introductory paragraph.

Bankruptcy Code means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §101,
et seq.), as amended and in effect from time to time and the regulations issued
from time to time thereunder.

Borrower is defined in Recital A.

Business Day is any day other than a Saturday, Sunday and other day on which
banking institutions in the States of California or New York are authorized or
required by law or other governmental action to close.

CHRP Financing Agreement is defined in Recital B.

CHRP Financing Documents means the “Transaction Documents” as such term is
defined in the CHRP Financing Agreement, as in effect on the date hereof.

CHRP Security Agreement is defined in Recital C.

Collateral is defined in Recital A.

Debt of a Person means, at any date, without duplication, (i) all obligations of
such Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising and paid on a timely basis and in the ordinary
course of business, (iv) all capital leases of such Person, (v) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit, banker’s acceptance or
similar instrument, (vi) all obligations secured by a Lien on any asset of such
Person, whether or not such obligation is otherwise an obligation of such
Person, (vii) “earnouts” and similar payment obligations of such Person,
(viii) all letters of credit and (ix) all Debt of others guaranteed by such
Person. Without duplication of any of the foregoing, Debt of the Borrower shall
include any and all Senior Indebtedness under the Senior Indebtedness Documents
and any and all Subordinated Indebtedness under the Subordinated Indebtedness
Documents.

 

2



--------------------------------------------------------------------------------

Enforcement Action means, with respect to Subordinated Creditor, Senior Creditor
or any Lender and with respect to any Subordinated Indebtedness or Senior
Indebtedness, respectively, or any item of Collateral in which such Subordinated
Creditor or Senior Creditor or Lender has or claims a security interest, lien or
right of offset, any action, whether judicial or nonjudicial, to repossess,
collect, accelerate, offset, recoup, give notification to third parties with
respect to, sell, dispose of, foreclose upon, give notice of sale, disposition,
or foreclosure with respect to, or obtain equitable or injunctive relief with
respect to, such Subordinated Indebtedness or Senior Indebtedness or Collateral.
Without limiting the foregoing, the filing by Subordinated Creditor, Senior
Creditor or any Lender of, or the joining in the filing by any of them of, an
involuntary bankruptcy or insolvency proceeding against Borrower also is an
Enforcement Action.

Fixed Payment means each of the following payments, due on each of the following
respective dates (the “Fixed Payment Dates”):

(a) Ten Million Dollars ($10,000,000) on January 31, 2015;

(b) Ten Million Dollars ($10,000,000) on January 31, 2016; and

(c) Ten Million Dollars ($10,000,000) on January 31, 2017;

provided that, the definition of Fixed Payment, as set forth in the CHRP
Financing Agreement, and the amounts thereof, as set forth above, may not be
modified or amended to accelerate the dates of payment, or the amounts thereof,
without Senior Creditor’s prior written consent, which may be granted or
withheld in Senior Creditor’s sole discretion.

Lenders means the “Lenders” as such term is defined in the Oxford Loan
Agreement, as in effect on the date hereof.

Lien means any lien, hypothecation, charge, security agreement, security
interest, mortgage, pledge, or any encumbrance, right or claim of any other
Person of any kind whatsoever whether choate or inchoate, filed or unfiled,
noticed or unnoticed, recorded or unrecorded, contingent or non-contingent,
material or non-material, known or unknown.

Option Period is defined in Section 5.

Oxford Loan Agreement is defined in Recital A.

Oxford Loan Documents means the “Loan Documents” as such term is defined in the
Oxford Loan Agreement, as in effect on the date hereof.

Oxford/Zogenix Term Loan means the “Growth Capital Loan Commitment” as defined
in the Oxford Loan Agreement in effect on the date hereof.

Oxford/Zogenix Working Capital Line means the “Revolving Line” as defined in the
Oxford Loan Agreement in effect on the date hereof.

 

3



--------------------------------------------------------------------------------

Paid in Full or Payment in Full means the indefeasible payment in full in cash
of all Senior Indebtedness and termination of all commitments to lend under the
Oxford Loan Documents and Permitted Senior Refinancing Documents.

Permitted Refinancing means any refinancing of the Senior Indebtedness under the
Oxford Loan Documents, or of the Subordinated Indebtedness under the CHRP
Financing Documents, as applicable, provided, that the financing documents
entered into by Borrower in connection with any such refinancing constitute
Permitted Senior Refinancing Documents or Permitted Subordinated Refinancing
Documents, as applicable.

Permitted Senior Refinancing Documents means any financing documentation which
amends, restates or replaces the Oxford Loan Documents and pursuant to which the
Senior Indebtedness under the Oxford Loan Documents is refinanced, as such
financing documentation may be amended, supplemented, restated or otherwise
modified and in effect from time to time as permitted hereunder, but
specifically excluding any such financing documentation to the extent that such
documentation contains, either initially or by amendment or other modification,
any terms, conditions, covenants or defaults which are prohibited by the terms
of this Agreement.

Permitted Subordinated Indebtedness Payments means:

(a) the Revenue Interest Payments;

(b) the Fixed Payments on the Fixed Payment Dates; and

(d) reimbursement of Subordinated Creditor for reasonable out-of-pocket costs
and expenses, including attorneys’ fees and expenses, actually incurred by such
Person on matters directly relating to the Subordinated Indebtedness, together
with reasonable and customary fees associated with and assessed in connection
with amendments of the Subordinated Indebtedness Documents permitted hereunder;

in each instance, to the extent then due and payable, in cash, in accordance
with the terms of the Subordinated Indebtedness Documents.

Permitted Subordinated Refinancing Documents means any financing documentation
which amends, restates or replaces the CHRP Financing Documents and pursuant to
which the Subordinated Indebtedness under the CHRP Financing Documents is
refinanced, as such financing documentation may be amended, supplemented,
restated or otherwise modified and in effect from time to time as permitted
hereunder, but specifically excluding any such financing documentation to the
extent that such documentation contains, either initially or by amendment or
other modification, any terms, conditions, covenants or defaults which are
prohibited or not permitted by the terms of this Agreement.

Person means an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture or governmental authority.

 

4



--------------------------------------------------------------------------------

Proceeding is defined in Section 2.4.

Property means, with respect to any Person, all property and interests in
property of such Person, whether real, personal or mixed, whether now owned or
existing or hereafter acquired or arising and wheresoever located.

Purchase Event means the occurrence of any of the following events:

(a) an acceleration of the Senior Indebtedness in accordance with the terms of
the Senior Indebtedness Documents;

(b) a Senior Payment Default that has not been cured or waived by Senior
Creditor within thirty (30) days of the occurrence thereof; or

(c) the commencement of any Proceeding with respect to Borrower.

Purchase Period is defined in Section 5.

Reorganization Subordinated Securities means any notes or other securities
issued in substitution of all or any portion of the Subordinated Indebtedness
with terms no less advantageous to Borrower than the terms contained in the
Subordinated Indebtedness Documents, any security for which is subordinated in
priority to the Senior Creditor Liens (or to valid and perfected Liens granted
to secure any notes or other securities issued in substitution of all or any
portion of the Senior Indebtedness) at least to the same extent and on
substantially the same terms that the Subordinated Liens are subordinated to the
Senior Liens pursuant to the terms of this Agreement.

Revenue Interest Payments has the meaning set forth in the CHRP Financing
Agreement; provided that, the definition of Revenue Interest Payments, as set
forth in the CHRP Financing Agreement, may not be modified or amended without
Senior Creditor’s prior written consent, which may be granted or withheld in
Senior Creditor’s sole discretion.

Senior Covenant Default means any “Default” or “Event of Default” under the
Oxford Loan Documents or Permitted Senior Refinancing Documents, other than a
Senior Payment Default.

Senior Creditor has the meaning ascribed to such term in the preamble of this
Agreement and shall include, for all purposes hereof, any other holder of the
Senior Indebtedness from time to time (whether or not such subsequent holder
executes a joinder hereto).

Senior Creditor Lien has the meaning set forth Section 2.1.

Senior Default means a Senior Covenant Default or a Senior Payment Default, as
applicable.

 

5



--------------------------------------------------------------------------------

Senior Default Notice means a written notice from Senior Creditor to
Subordinated Creditor pursuant to which Subordinated Creditor is notified of the
existence of a Senior Covenant Default or a Senior Payment Default, which notice
(i) states that it is a “Senior Default Notice” for purposes of this Agreement
and (ii) sets forth the specific sections of the Senior Indebtedness Documents
giving rise to such Senior Covenant Default or Senior Payment Default.

Senior Indebtedness means all Debt, liabilities and other obligations of any and
every kind and nature now existing or hereafter arising, contingent or
otherwise, of Borrower under, in connection with, or evidenced by the Senior
Indebtedness Documents to the extent secured by the Senior Creditor Liens,
including, without limitation, all such obligations to pay (i) principal,
(ii) interest or premium (including interest accruing after the commencement of
any Proceeding, whether or not constituting an allowed claim in such
Proceeding), (iii) fees, (iv) costs, expenses and other amounts related to any
indemnity against loss, damage or liability, and (v) any other monetary
obligation, and all such Debt, obligations and liabilities incurred with respect
to Permitted Refinancings of the Senior Indebtedness existing on the date
hereof, together with any amendments, restatements, modifications, renewals or
extensions of any thereof permitted hereunder; provided, however, that “Senior
Indebtedness” excludes any refinancings of the Debt evidenced by the Oxford Loan
Documents, or amendments to the Oxford Loan Documents, to the extent that such
refinancings or amendments are not permitted under Section 3(b), and provided,
further, that in no event shall the principal amount of the Oxford/Zogenix Term
Loan exceed the sum of Thirty Million Dollars ($30,000,000) plus costs and
expenses incurred following the occurrence of a Senior Payment Default or Senior
Covenant Default, as the case may be, by or for the account of Senior Creditor
(or any representatives thereof), and provided, further, that in no event shall
the Senior Creditor be prohibited from increasing the principal amount of the
Oxford/Zogenix Working Capital Line.

Senior Indebtedness Documents means the Oxford Loan Documents, the Permitted
Senior Refinancing Documents and all other agreements, documents and instruments
evidencing, securing or pertaining to obligations of Borrower to Senior
Creditor, as amended, supplemented, restated or otherwise modified and in effect
from time to time as permitted hereunder.

Senior Payment Default means a Default or Event of Default described in
Section 8.1 of the Oxford Loan Agreement or any similar provision in the
Permitted Senior Refinancing Documents, or any other Default or Event of Default
resulting from the failure of Borrower to pay, when due, any principal interest,
premium, fees or other monetary obligations under any Oxford Loan Document or
Permitted Refinancing Credit Document, including, without limitation, in each
case, any default in payment of Senior Indebtedness after acceleration thereof.

Subordinated Creditor has the meaning ascribed to such term in the preamble of
this Agreement and shall include, for all purposes hereof, any other holder of
the Subordinated Indebtedness from time to time (whether or not such subsequent
holder executes a joinder hereto).

 

6



--------------------------------------------------------------------------------

Subordinated Creditor Lien has the meaning set forth in Section 2.1.

Subordinated Default means a default in the payment of the Subordinated
Indebtedness, or performance of any term, covenant or condition contained in the
Subordinated Indebtedness Documents or the occurrence of any other event or
condition constituting a default or event of default under the Subordinated
Indebtedness Documents.

Subordinated Default Notice means a written notice to Senior Creditor from
Subordinated Creditor pursuant to which Senior Creditor is notified of the
existence of a Subordinated Default, which notice (i) states that it is a
“Subordinated Default Notice” for purposes of this Agreement and (ii) sets forth
the specific sections of the Subordinated Indebtedness Documents giving rise to
such Subordinated Default.

Subordinated Indebtedness means all Debt, liabilities and other obligations of
any and every kind and nature now existing or hereafter arising, contingent or
otherwise, of Borrower or any other Person under, in connection with, or
evidenced or secured by any of the Subordinated Indebtedness Documents, in each
case including, without limitation, obligations to pay (i) principal,
(ii) interest or premium (including interest accruing after the commencement of
any Proceeding, whether or not constituting an allowed claim in such
Proceeding), (iii) fees, (iv) costs, expenses and other amounts related to any
indemnity against loss, damage or liability, and (v) any other monetary
obligation arising under the Subordinated Indebtedness Documents; provided, that
“Subordinated Indebtedness” excludes any refinancings of the Debt evidenced by
the CHRP Financing Documents, or amendments to the CHRP Financing Documents, to
the extent that such refinancings or amendments are not permitted under
Section 3(c).

Subordinated Indebtedness Documents means the CHRP Financing Agreement, the
other CHRP Financing Documents, the Permitted Subordinated Refinancing Documents
and all other agreements, documents and instruments evidencing, securing or
pertaining to obligations of Borrower to Subordinated Creditor, as amended,
supplemented, restated or otherwise modified and in effect from time to time as
permitted hereunder.

Subsidiary means, with respect to a Person, any Person of which more than 50% of
the voting stock or other equity interests (in the case of Persons other than
corporations) is owned or controlled directly or indirectly by such Person or
one or more Affiliates of such Person.

2. Subordination of Liens Securing Subordinated Indebtedness to Liens Securing
Senior Indebtedness; Repayment of Indebtedness.

2.1 Subordination. Subordinated Creditor hereby subordinates all Liens that have
been, or may be, granted by Borrower to such Subordinated Creditor in respect of
the Subordinated Indebtedness (each, a “Subordinated Creditor Lien”), to the
Liens that have been, or may be, granted by the Borrower to Senior Creditor in
respect of the Senior Indebtedness (each, a “Senior Creditor Lien”).

 

7



--------------------------------------------------------------------------------

2.2 Permitted Payments. Subject to the terms hereof, for so long as the
Subordinated Indebtedness remains outstanding, Borrower may make to Subordinated
Creditor, and Subordinated Creditor may accept and retain, Permitted
Subordinated Indebtedness Payments.

2.3 Restrictions on Payments. Notwithstanding the foregoing, Borrower may not
make, and Subordinated Creditor may not accept or retain, any Permitted
Subordinated Indebtedness Payment or any other amount with respect to the
Subordinated Indebtedness if, at the time of such payment, Subordinated Creditor
shall have received a Senior Default Notice from Senior Creditor stating that a
Senior Default exists, for each period (each, a “Payment Blockage Period”)
commencing on the date of the Senior Default Notice and continuing until:

(a) with respect to each Senior Default Notice identifying any Senior Payment
Defaults: the date on which each of the Senior Payment Defaults identified in
such Senior Default Notice shall have been cured or waived (as evidenced by a
written notice of cure or waiver from Senior Creditor to the Borrower, which
written notice shall be sent promptly upon such cure or waiver). So long as any
Senior Payment Default shall be continuing, any number of Senior Default Notices
identifying Senior Payment Defaults may be given and any number of Payment
Blockage Periods may be commenced by Senior Creditor pursuant to this paragraph
(a); and

(b) (i) with respect to each Senior Default Notice identifying any Senior
Covenant Defaults resulting in the commencement of an Enforcement Action by
Senior Creditor, the date on which each of the Senior Covenant Defaults
identified in such Senior Default Notice shall have been cured or waived (as
evidenced by a written notice of cure or waiver from Senior Creditor to the
Borrower, which written notice shall be sent promptly upon such cure or waiver)
or such Enforcement Action shall have been terminated, dismissed or withdrawn
and (ii) with respect to each Senior Default Notice identifying any Senior
Covenant Defaults not resulting in the commencement of an Enforcement Action by
Senior Creditor, the earlier to occur of the following: (x) the date fifteen
(15) days after the commencement of such Payment Blockage Period; or (y) the
date on which each of the Senior Covenant Defaults identified in such Senior
Default Notice shall have been cured or waived (as evidenced by a written notice
of cure or waiver from Senior Creditor to the Borrower). Senior Creditor shall
not be permitted to send more than two (2) Senior Default Notices identifying
Senior Covenant Defaults (not resulting in an Enforcement Action) during any
period of 365 consecutive days; provided that, no such limitation shall apply if
Senior Creditor has then (A) issued a Senior Default Notice identifying a Senior
Payment Default (which has not been waived or cured) or (B) initiated an
Enforcement Action (which has not been terminated, dismissed or withdrawn);

provided, however, that, so long as Senior Creditor has not then commenced an
Enforcement Action, Borrower may resume Permitted Subordinated Indebtedness
Payments to Subordinated Creditor (and may make any Permitted Subordinated
Indebtedness Payments missed due to the application of the preceding paragraphs
(a) and (b)), and Subordinated Creditor may accept and retain such Permitted
Subordinated Indebtedness Payments, but only to the extent then actually due and
payable in cash

 

8



--------------------------------------------------------------------------------

under the Subordinated Indebtedness Documents and without regard to any
acceleration of any amounts (which amounts may be accrued) due under the
Subordinated Indebtedness Documents.

Notwithstanding anything herein to the contrary, Borrower shall not be
prohibited from making, and Subordinated Creditor shall not be prohibited from
receiving, Permitted Subordinated Indebtedness Payments to the extent made on a
paid-in-kind or accretion basis (and not made in cash), including default or
other interest on Subordinated Indebtedness evidenced by the Subordinated
Indebtedness Documents.

Subordinated Creditor shall promptly deliver to Senior Creditor, in the form
received (except for endorsement or assignment by Senior Creditor where required
by Senior Creditor) for application to the Senior Indebtedness any payment,
distribution, security or proceeds received by Subordinated Creditor with
respect to the Subordinated Indebtedness other than in accordance with this
Agreement.

The parties acknowledge and agree that the provisions of this Section 2.3 shall
not apply to any payment with respect to which Section 2.4 would be applicable.

2.4 Proceedings. In the event of any insolvency, bankruptcy, receivership,
custodianship, liquidation, reorganization, assignment for the benefit of
creditors or other proceeding for the liquidation, dissolution or other winding
up of Borrower or any of their respective Property (each of the foregoing, a
“Proceeding”): (a) all Senior Indebtedness first shall be Paid in Full before
any payment (whether made in cash, securities or other Property) of or with
respect to the Subordinated Indebtedness shall be made in such Proceeding (other
than a distribution of Reorganization Subordinated Securities); (b) any payment
which, but for the terms hereof, otherwise would be payable or deliverable in
such Proceeding in respect of the Subordinated Indebtedness (other than a
distribution of Reorganization Subordinated Securities), shall be paid or
delivered directly to Senior Creditor (to be held and/or applied by Senior
Creditor in accordance with the terms of the Senior Indebtedness Documents)
until all Senior Indebtedness is Paid in Full, and Subordinated Creditor
irrevocably authorizes, empowers and directs all receivers, trustees,
liquidators, custodians, conservators and others having authority in the
premises to effect all such payments and deliveries, and Subordinated Creditor
also irrevocably authorizes, empowers and directs Senior Creditor to demand, sue
for, collect and receive every such payment or distribution; (c) Subordinated
Creditor agrees to execute and deliver to Senior Creditor or its representative
all such further instruments confirming the authorization referred to in the
foregoing clause (b) as Senior Creditor may reasonably request; and
(d) Subordinated Creditor hereby irrevocably authorizes, empowers and appoints
Senior Creditor its agent and attorney-in-fact to (i) execute, verify, deliver,
file and vote any proofs of claim in respect of the Subordinated Indebtedness in
connection with any such Proceeding upon the failure of such Person to do so
thirty (30) days before the expiration of the time to file any such proof of
claim, and (ii) vote such claim in any such Proceeding upon the failure of
Subordinated Creditor to do so prior to fifteen (15) days before the expiration
of the time to vote any such claim; provided, that Senior Creditor shall have no
obligation to execute, verify, deliver, file and/or vote any such proof of
claim. In the event that Senior Creditor votes any claim in accordance with the
authority granted hereby, Subordinated Creditor shall not be entitled

 

9



--------------------------------------------------------------------------------

to change or withdraw such vote. This Agreement shall be reinstated if at any
time any payment of any of the Senior Indebtedness is rescinded or must
otherwise be returned by any holder of the Senior Indebtedness or any
representative of such holder and the Senior Indebtedness, or portion thereof,
intended to have been satisfied shall be deemed to be reinstated and outstanding
as if such payment had not occurred.

2.5 Incorrect Payments. If any payment (whether made in cash, securities or
other Property) not permitted to be accepted by Subordinated Creditor under this
Agreement is received by Subordinated Creditor on account of any Subordinated
Indebtedness before all Senior Indebtedness is Paid in Full, such payment shall
not be commingled with any asset of such Person, shall be held in trust by such
Person for the benefit of Senior Creditor and shall be paid over to Senior
Creditor, or its designated representative, for application (in accordance with
the Oxford Loan Agreement or the Permitted Senior Refinancing Documents, as the
case may be) to the payment of the Senior Indebtedness then remaining unpaid,
until all of the Senior Indebtedness is Paid in Full.

2.6 Other Covenants of Creditors.

(a) Each of Subordinated Creditor and Senior Creditor shall deliver to the other
copies of all demands for payment, notices of default, Events of Default (and
any notices of waiver or cure with respect thereto), satisfaction and
acceleration under the Subordinated Indebtedness Documents and the Senior
Indebtedness Documents, respectively, substantially contemporaneously with
delivery of such notices to Borrower; provided that neither Subordinated
Creditor nor Senior Creditor shall have any liability to the other for failure
to abide by the terms of this Section 2.6(a).

(b) Until the Senior Indebtedness is Paid in Full, Subordinated Creditor shall
not, without the prior written consent of Senior Creditor, take any Enforcement
Action with respect to any of the Collateral, except as provided in the
following sentence. Upon the earliest to occur of:

 

  (i) (A) the passage of one hundred fifty (150) days from the date of Senior
Creditor’s receipt of a Subordinated Default Notice that includes a statement
that Subordinated Creditor is commencing the one hundred fifty (150) day
standstill period provided for herein, if the Subordinated Default described
therein shall not have been cured or waived by Subordinated Creditor and
(B) Senior Creditor has not initiated any Enforcement Action with respect to the
Collateral within such period; or

 

  (ii) Payment in Full of the Senior Indebtedness;

Subordinated Creditor may, upon (1) five (5) Business Days’ prior written notice
to Senior Creditor and (2) such prior written notice to Borrower as is required
by the terms of the Subordinated Indebtedness Documents, take Enforcement
Actions with respect to the Collateral; provided, that no such notice shall be
required with respect to Enforcement Actions permitted under clause (ii) of this
subsection 2.6(b), and any such notice given

 

10



--------------------------------------------------------------------------------

with respect to Enforcement Actions permitted to be taken under clause (i) of
this subsection 2.6(b), may be given at any time following, but no earlier than
five (5) Business Days prior to, the end of any applicable one hundred fifty
(150) day period.

(c) Subordinated Creditor acknowledges that so long as the Senior Indebtedness
remains not Paid in Full, Senior Creditor shall have the first right to exercise
an Enforcement Action with respect to the Collateral, provided, however, that
absent exigent circumstances (as reasonably determined by Senior Creditor)
(i) Senior Creditor shall use commercially reasonable efforts to provide
Subordinated Creditor with five (5) Business Days’ prior written notice of the
initiation of any such Enforcement Action and, (ii) prior to initiating any
Enforcement Action, Senior Creditor shall discuss with Subordinated Creditor how
best to maximize the value of the Collateral, and shall give reasonable
consideration to the suggestions of Subordinated Creditor in undertaking any
Enforcement Action. The parties agree that any such discussions shall take place
within fifteen (15) days of Subordinated Creditor’s receipt of notice of Senior
Creditor’s intent to initiate an Enforcement Action. Senior Creditor shall
exercise and enforce all of its privileges and rights with respect to the
Collateral according to its commercially reasonable discretion and exercise of
its business judgment.

2.7 Rights as Unsecured Creditors. Subject to the terms and provisions of this
Agreement, including, without limitation, Section 2.6 hereof, Subordinated
Creditor may exercise at any time against Borrower or its Property the
respective rights and remedies of such Person as an unsecured Creditor of
Borrower under the Subordinated Indebtedness Documents and applicable law. In
furtherance and not in limitation of the foregoing, (a) Subordinated Creditor
shall have and hereby expressly retains and reserves any claim, motion,
objection or argument that otherwise could be asserted by an unsecured Creditor
of Borrower, including any objections or claims that any transfer (including any
strict foreclosure) constitutes a fraudulent conveyance or transfer under
Section 548 of the Bankruptcy Code or any applicable state law or a violation by
Borrower of any applicable law (including any breach of fiduciary duty) and,
(b) Subordinated Creditor shall be entitled to initiate or participate in any
involuntary bankruptcy proceedings as an unsecured Creditor of Borrower, and
file any pleadings, claims, objections, motions or arguments that assert rights
or interests available to unsecured Creditors of Borrower arising under the
Bankruptcy Code or other applicable law.

2.8 Possession of Collateral. If Senior Creditor or Subordinated Creditor shall
obtain possession of any Collateral, it shall hold such Collateral for itself
and as agent and bailee for the other for purposes of perfecting Senior
Creditor’s or Subordinated Creditor’s security interest therein.

3. Continued Effectiveness of this Agreement; Modifications to Indebtedness.

(a) The terms of this Agreement, the priority of Liens effected hereby, and the
rights and the obligations of Subordinated Creditor and Senior Creditor arising
hereunder, shall not be affected, modified or impaired in any manner or to any
extent by: (i) any amendment, restatement, modification or supplement to the
Senior Indebtedness Documents or Subordinated Indebtedness Documents (to the
extent such amendment,

 

11



--------------------------------------------------------------------------------

modification or supplement is not prohibited under the terms of this Agreement);
(ii) the validity or enforceability of any of such documents; or (iii) any
exercise or non-exercise of any right, power or remedy under or in respect of
the Senior Indebtedness or the Subordinated Indebtedness or any of the
instruments or documents referred to in clause (i) above.

(b) Senior Creditor may at any time and from time to time without the consent of
or notice to Subordinated Creditor, without incurring liability to Subordinated
Creditor and without impairing or releasing the obligations of Subordinated
Creditor under this Agreement, change the manner or place of payment or extend
the time of payment of or renew or alter any Senior Indebtedness, or amend,
supplement, restate or otherwise modify in any manner any Oxford Loan Document
or Permitted Senior Refinancing Document; provided, that, notwithstanding
anything herein to the contrary, Senior Creditor shall not amend or otherwise
modify the terms of the Senior Indebtedness, or refinance the Senior
Indebtedness, without the consent of Subordinated Creditor if the effect of such
amendment, modification or refinancing is to (i) increase the principal amount
of the Oxford/Zogenix Term Loan or the Oxford/Zogenix Working Capital Line to
amounts in excess of the maximum amounts therefor as set forth in the proviso to
the definition of Senior Indebtedness herein, (ii) increase the rate of interest
on any of the Senior Indebtedness to a rate more than five percent (5.00%) in
excess of the default rate with respect to the Oxford/Zogenix Term Loan,
(iii) extend the final maturity of the Oxford/Zogenix Term Loan (as set forth in
the Oxford Loan Agreement) by more than six months, (iv) otherwise change the
terms of the Senior Indebtedness in a manner materially adverse to the Borrower
or add any event of default with respect to the Senior Indebtedness, or (v) take
any additional Liens on any Property of Borrower, any Subsidiary of Borrower or
any other Person other than the Senior Creditor Liens existing on the date
hereof.

(c) Subordinated Creditor may at any time and from time to time without the
consent of or notice to Senior Creditor, without incurring liability to Senior
Creditor and without impairing or releasing the obligations of Senior Creditor
under this Agreement, change the manner or place of payment or extend the time
of payment of or renew or alter any Subordinated Indebtedness, or amend,
supplement, restate or otherwise modify in any manner any Subordinated Loan
Document or Permitted Subordinated Refinancing Document; provided, that,
notwithstanding anything herein to the contrary, Subordinated Creditor shall not
amend or otherwise modify the terms of the Subordinated Indebtedness, or
refinance the Subordinated Indebtedness, without the consent of the Senior
Creditor if the effect of such amendment, modification or refinancing is to
(i) increase the principal amount of the Subordinated Indebtedness,
(ii) increase the rate of interest on any of the Subordinated Indebtedness,
(iii) modify or amend any Fixed Payment Date to accelerate the date of payment
of any Fixed Payment, (iv) modify or amend any Fixed Payment amount, (iv) modify
or amend the definition of Revenue Interest Payments to increase the percentage,
amounts or frequency thereof, (vii) modify or amend the definition of Included
Products Payments (as defined in the CHRP Financing Agreement), to expand or
increase the scope products or payments included therein, (viii) otherwise
change the terms of the Subordinated Indebtedness in a manner materially adverse
to the Borrower, or (ix) take any additional Liens on any Property of

 

12



--------------------------------------------------------------------------------

Borrower, any Subsidiary of Borrower or any other Person other than the
Subordinated Creditor Liens existing on the date hereof.

4. Representations and Warranties. Subordinated Creditor hereby represents and
warrants to Senior Creditor, and Senior Creditor hereby represents and warrants
to Subordinated Creditor, in each case, as follows:

4.1 Existence and Power. Such Person is duly organized, validly existing and in
good standing under the laws of the state of its organization.

4.2 Authority. Such Person has full power and authority to enter into, execute,
deliver and carry out the terms of this Agreement and to incur the obligations
provided for herein, all of which have been duly authorized by all proper and
necessary action and are not prohibited by the organizational documents of such
Person.

4.3 Binding Agreements. This Agreement, when executed and delivered, will
constitute the valid and legally binding obligation of such Person enforceable
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by equitable
principles.

4.4 Conflicting Agreements; Litigation. No provisions of any mortgage,
indenture, contract, agreement, statute, rule, regulation, judgment, decree or
order binding on such Person or affecting the Property of such Person conflicts
with, or requires any consent which has not already been obtained under, or
would in any way prevent the execution, delivery or performance of the terms of
this Agreement. The execution, delivery and carrying out of the terms of this
Agreement will not constitute a default under, or result in the creation or
imposition of, or obligation to create, any Lien upon the Property of such
Person pursuant to the terms of any such mortgage, indenture, contract or
agreement. No pending or, to the best of such Person’s knowledge, threatened,
litigation, arbitration or other proceedings if adversely determined would in
any way prevent the performance of the terms of this Agreement.

4.5 Default under Subordinated Indebtedness Documents and Senior Indebtedness
Documents.

(a) Solely in the case of Subordinated Creditor, on the date hereof, to the
knowledge of Subordinated Creditor, no default exists under or with respect to
any of the Subordinated Indebtedness Documents.

(b) Solely in the case of Senior Creditor, on the date hereof, to the knowledge
of Senior Creditor, no default exists under or with respect to the Oxford Loan
Agreement or any of the other Oxford Loan Documents.

5. Purchase Right. Senior Creditor hereby grants to Subordinated Creditor the
option to purchase the entire aggregate amount of outstanding Senior
Indebtedness plus, to the extent not included in the definition of “Senior
Indebtedness,” accrued interest, fees and expenses thereon, and all other
amounts due under the Oxford Loan Documents (including any

 

13



--------------------------------------------------------------------------------

prepayment penalty or premium), exercisable within fifteen (15) Business Days
following Subordinated Creditor’s receipt of notice of a Purchase Event (the
“Option Period”). If Subordinated Creditor chooses to exercise such right, the
parties shall endeavor to close promptly thereafter, but in any event within ten
(10) Business Days following notice of the exercise of Subordinated Creditor’s
purchase right (the “Purchase Period”). If Subordinated Creditor chooses to
exercise its purchase right, such purchase shall be effected pursuant to
documentation mutually acceptable to each of Senior Creditor and Subordinated
Creditor; provided that any such transfer shall be without warranties or
representations of Senior Creditor with respect to the Senior Indebtedness and
or the Senior Indebtedness Documents, which shall be transferred, if at all, “as
is, where is,” without warranties or representations of any kind other than that
the same have not theretofore been transferred by Senior Creditor. If
Subordinated Creditor elects not to exercise its purchase right under this
Section 5 (or does not so irrevocably provide notice of such exercise within the
required timeframe or close the purchase within the Purchase Period, unless such
failure is to due solely to breach by Senior Creditor of this Agreement), Senior
Creditor shall have no further obligations pursuant to this Section 5.
Notwithstanding anything herein to the contrary, Senior Creditor shall not
commence any Enforcement Action during the Option Period and, if Subordinated
Creditor elects to exercise its purchase right hereunder, the Purchase Period;
provided, if, upon expiration of the Purchase Period, the parties have not
closed the transaction, Senior Creditor may commence any Enforcement Action in
its sole discretion in accordance with the Senior Indebtedness Documents.

6. Cumulative Rights, No Waivers. Each and every right, remedy and power granted
to Senior Creditor or Subordinated Creditor hereunder, as applicable, shall be
cumulative and in addition to any other right, remedy or power specifically
granted herein, in the Senior Indebtedness Document or the Subordinated
Indebtedness Documents, as applicable or now or hereafter existing in equity, at
law, by virtue of statute or otherwise, and may be exercised by Senior Creditor
or Subordinated Creditor, as applicable, from time to time, concurrently or
independently and as often and in such order as Senior Creditor or Subordinated
Creditor, as applicable, may deem expedient; subject at all times to the terms
and conditions of this Agreement. Any failure or delay on the part of Senior
Creditor or Subordinated Creditor, as applicable, in exercising any such right,
remedy or power, or abandonment or discontinuance of steps to enforce the same,
shall not operate as a waiver thereof or affect such Person’s right thereafter
to exercise the same, and any single or partial exercise of any such right,
remedy or power shall not preclude any other or further exercise thereof or the
exercise of any other right, remedy or power, and no such failure, delay,
abandonment or single or partial exercise of such Person’s rights hereunder
shall be deemed to establish a custom or course of dealing or performance among
the parties hereto.

7. Modification. Any modification or waiver of any provision of this Agreement,
or any consent to any departure by Senior Creditor or Subordinated Creditor
therefrom, shall not be effective in any event unless the same is in writing and
signed by both Senior Creditor and Subordinated Creditor, and then such
modification, waiver or consent shall be effective only in the specific instance
and for the specific instance and for the specific purpose given. Any
modification of any provision of this Agreement which adversely affects the
Borrower’s rights, duties or obligations hereunder (as determined in the
reasonable discretion of Senior Creditor), shall not be effective unless the
same is in writing and signed by Borrower. Any notice to or demand on either
party hereto in any event not specifically required of the other party hereto

 

14



--------------------------------------------------------------------------------

shall not entitle the receiving party to any other or further notice or demand
in the same, similar or other circumstances unless specifically required
hereunder.

8. Additional Documents and Actions. Each Subordinated Creditor at any time, and
from time to time, after the execution and delivery of this Agreement, upon the
request of Senior Creditor and at the expense of the Borrower, promptly will
execute and deliver such further documents and do such further acts and things
as Senior Creditor may reasonably request in order to effect fully the purposes
of this Agreement.

9. Notices. All notices and communications under this Agreement shall be in
writing and shall be (a) delivered in person, (b) delivered by overnight express
courier, or (c) sent by telecopy (with such telecopy to be confirmed promptly in
writing sent in accordance with (a) or (b) above), addressed in each case as
follows:

 

Senior Creditor:

Oxford Finance Corporation

133 N. Fairfax Street

Alexandria, VA 22314

Attn: Timothy A. Lex, Chief Operating Officer

Tel.: (703) 519-4900

Fax: (703) 519-5225

with a copy to:

 

  Silicon Valley Bank

4370 La Jolla Village Drive, Suite 860

San Diego, CA 92122

Attn: Mike White

Tel.: (858) 784-3310

Fax: (858) 622-1424

Email: mwhite@svb.com\

 

  and with a copy to:

 

  DLA Piper LLP (US)

4365 Executive Drive, Suite 1100

San Diego, California 92121

Attn: Troy Zander

Fax: (858) 638-5086

 

 

15



--------------------------------------------------------------------------------

Subordinated Creditor:

Cowen Healthcare Royalty Partners II, L.P.

177 Broad Street, Suite 1101

Stamford, CT 06901

Attention: Gregory B. Brown, M.D.

Facsimile No.: (646) 562-1293

 

  with a copy to:

 

  Cohen Tauber Spievack & Wagner P.C.

420 Lexington Avenue, Suite 2400

New York, NY 10170

Attention: Y. Jerry Cohen, Esq.

Facsimile No.: (212) 586-5095

 

Borrower:

Zogenix, Inc.

12671 High Bluff Drive, Suite 200

San Diego, California 92130

Attn: Chief Financial Officer

Tel.: (858) 436-9208

Fax: (858) 259-1166

 

  with a copy to:

 

  Latham & Watkins LLP

12636 High Bluff Drive, Suite 400

San Diego, California 92130

Attn: Faye H. Russell

Tel: (858) 523-5483

Fax: (858) 523-5450

or to any other address, as to any of the parties hereto (including any Person
that becomes a holder of Subordinated Indebtedness after the date hereof), as
such party shall designate in a written notice to the other parties hereto. All
notices sent pursuant to the terms of this Section 9 shall be deemed received
(i) if personally delivered, then on the Business Day of delivery, (ii) if sent
by overnight, express carrier, on the next Business Day immediately following
the day sent, or (iii) if delivered by telecopy, on the date of transmission if
transmitted on a Business Day before 4:00 p.m. (Chicago time), otherwise on the
next Business Day.

10. Severability. In the event that any provision of this Agreement is deemed to
be invalid by reason of the operation of any law or by reason of the
interpretation placed thereon by any court or governmental authority, this
Agreement shall be construed as not containing such provision and the invalidity
of such provision shall not affect the validity of any other provisions hereof,
and any and all other provisions hereof which otherwise are lawful and valid
shall remain in full force and effect.

 

16



--------------------------------------------------------------------------------

11. Successors and Assigns. This Agreement shall inure to the benefit of the
successors and assigns of Senior Creditor and Subordinated Creditor, and shall
be binding upon the successors and assigns of Senior Creditor, Subordinated
Creditor and Borrower.

12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall be one and the same instrument. Any such counterpart delivered to Senior
Creditor and Subordinated Creditor by facsimile, email or similar electronic
transmission shall be deemed the equivalent of an originally signed counterpart
and shall be fully admissible in any enforcement proceedings regarding this
Agreement.

13. Defining Rights of Creditors; Subrogation.

(a) The provisions of this Agreement are solely for the purpose of defining the
relative rights of Subordinated Creditor, on the one hand, and Senior Creditor,
on the other hand, and shall not be deemed to create any rights or priorities in
favor of any other Person, including, without limitation, Borrower. The failure
of Borrower to make any payment to Subordinated Creditor due solely to the
operation of this Agreement shall not be construed as prohibiting the occurrence
of a Subordinated Default.

(b) Subject to the Payment in Full of the Senior Indebtedness, in the event and
to the extent cash, Property or securities otherwise payable or deliverable to
the holder of the Subordinated Indebtedness shall have been applied pursuant to
this Agreement to the payment of Senior Indebtedness, then and in each such
event, the holder of the Subordinated Indebtedness shall be subrogated to the
rights of the holder of Senior Indebtedness to receive any further payment or
distribution in respect of or applicable to the Senior Indebtedness; and, for
the purposes of such subrogation, no payment or distribution to the holder of
Senior Indebtedness of any cash, Property or securities to which the holder of
Subordinated Indebtedness would be entitled except for the provisions of this
Agreement shall, and no payment over pursuant to the provisions of this
Agreement to the holder of Senior Indebtedness by the holder of the Subordinated
Indebtedness shall, as between Borrower and its creditors other than the holder
of Senior Indebtedness and the holder of Subordinated Indebtedness, be deemed to
be a payment by such Borrower to or on account of Senior Indebtedness.

14. Conflict. The terms, covenants and conditions of this Agreement shall govern
in the event of any conflict between any term, covenant or condition of this
Agreement and, on the one hand, any term, covenant or condition of any of the
Subordinated Indebtedness Documents or, on the other hand, any term, covenant or
provision of the Senior Indebtedness Documents.

15. Statement of Indebtedness to Subordinated Creditor. Borrower shall furnish
to Senior Creditor, upon demand, a statement of the indebtedness owing from
Borrower to Subordinated Creditor. Borrower shall furnish to Subordinated
Creditor, upon demand, a statement of the indebtedness owing from Borrower to
Senior Creditor.

16. Headings. The paragraph headings used in this Agreement are for convenience
only and shall not affect the interpretation of any of the provisions hereof.

 

17



--------------------------------------------------------------------------------

17. Termination. This Agreement shall terminate upon the Payment in Full of the
Senior Indebtedness.

18. Intentionally Omitted.

19. Actions Upon Breach.

(a) If Senior Creditor or Subordinated Creditor, contrary to the terms of this
Agreement, commences or participates in any action or Proceeding against
Borrower or the Collateral, Borrower, with the prior written consent of the
non-breaching creditor, may interpose as a defense or dilatory plea the making
of this Agreement, and such non-breaching creditor may intervene and interpose
such defense or plea in its or their name or in the name of the Borrower.

(b) Should Senior Creditor or Subordinated Creditor, contrary to the terms of
this Agreement, in any way take, attempt to or threaten to take any action with
respect to the Collateral (including, without limitation, any attempt to realize
upon or enforce any remedy with respect to this Agreement), or fail to take any
action required by this Agreement, the non-breaching creditor (in its own name
or in the name of Borrower), as applicable, or Borrower, may obtain relief
against such breaching creditor by injunction, specific performance and/or other
appropriate equitable relief, it being understood and agreed by each of the
parties hereto that (i) the non-breaching creditor’s damages from the actions of
the breaching creditor may at that time be difficult to ascertain and may be
irreparable, and (ii) each of Senior Creditor and Subordinated Creditor waives
any defense that Borrower and/or the non-breaching creditor, as applicable,
cannot demonstrate damage and/or be made whole by the awarding of damages.

20. APPLICABLE LAW. THIS AGREEMENT, AND ALL MATTERS RELATING HERETO OR THERETO
OR ARISING THEREFROM (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR
OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFONIA, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.

21. JURISDICTION AND VENUE. EACH OF SUBORDINATED CREDITOR, SENIOR CREDITOR AND
BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA AND IRREVOCABLY
AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. EACH OF SUBORDINATED CREDITOR,
SENIOR CREDITOR AND BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION
OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. EACH OF
SUBORDINATED CREDITOR, SENIOR CREDITOR AND BORROWER HEREBY WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY
BE MADE UPON SUCH PERSON BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT

 

18



--------------------------------------------------------------------------------

REQUESTED, ADDRESSED TO SUCH PERSON AT THE ADDRESS SET FORTH IN SECTION 9 OF
THIS AGREEMENT.

22. WAIVER OF RIGHT TO JURY TRIAL. EACH OF SUBORDINATED CREDITOR, SENIOR
CREDITOR AND BORROWER (INCLUDING, WITHOUT LIMITATION, ANY PERSON THAT BECOMES A
HOLDER OF SUBORDINATED INDEBTEDNESS OR A HOLDER OF SENIOR INDEBTEDNESS AFTER THE
DATE HEREOF) HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH OF SUBORDINATED
CREDITOR, SENIOR CREDITOR AND BORROWER (INCLUDING, WITHOUT LIMITATION, ANY
PERSON THAT BECOMES A HOLDER OF SUBORDINATED INDEBTEDNESS OR A HOLDER OF SENIOR
INDEBTEDNESS AFTER THE DATE HEREOF) ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT SUCH PERSON HAS RELIED ON
THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT SUCH PERSON WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH OF SUBORDINATED
CREDITOR, SENIOR CREDITOR AND BORROWER (INCLUDING, WITHOUT LIMITATION, ANY
PERSON THAT BECOMES A HOLDER OF SUBORDINATED INDEBTEDNESS OR A HOLDER OF SENIOR
INDEBTEDNESS AFTER THE DATE HEREOF) WARRANTS AND REPRESENTS THAT SUCH PERSON HAS
HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

23. WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which

 

19



--------------------------------------------------------------------------------

shall be conducted in the same manner as it would be before a court under the
rules of discovery applicable to judicial proceedings. The private judge shall
oversee discovery and may enforce all discovery rules and orders applicable to
judicial proceedings in the same manner as a trial court judge. The parties
agree that the selected or appointed private judge shall have the power to
decide all issues in the action or proceeding, whether of fact or of law, and
shall report a statement of decision thereon pursuant to California Code of
Civil Procedure § 644(a). Nothing in this paragraph shall limit the right of any
party at any time to exercise self-help remedies, foreclose against collateral,
or obtain provisional remedies. The private judge shall also determine all
issues relating to the applicability, interpretation, and enforceability of this
paragraph.

— Remainder of Page Intentionally Left Blank; Signature Pages Follow —

 

20



--------------------------------------------------------------------------------

  By Cowen Healthcare Royalty GP, LLC   Its General Partner

 

By:     Name:   Title:  

 

SENIOR CREDITOR:

 

OXFORD FINANCE LLC, AS ADMINISTRATIVE
AGENT AND LENDER

By:     Name:   Title:  

 

LENDER:

 

SILICON VALLEY BANK

By:     Name:   Title:  

ACKNOWLEDGED AND AGREED

TO BY BORROWER:

 

ZOGENIX, INC. By:     Name:   Title:  

SIGNATURE PAGE TO SUBORDINATION AND INTERCREDITOR AGREEMENT

 



--------------------------------------------------------------------------------

EXHIBIT A

Collateral

The “Collateral” consists of all of Borrower’s right, title and interest in and
to the following personal property:

(a) All goods, Accounts (including health-care receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles, commercial tort claims,
documents, instruments (including any promissory notes), chattel paper (whether
tangible or electronic), cash, deposit accounts, all certificates of deposit,
fixtures, letters of credit rights (whether or not the letter of credit is
evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and

(b) All Borrower’s Books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include more than 65% of
the total combined voting power of all classes of stock entitled to vote the
shares of capital stock (the “Shares”) of any Subsidiary of Borrower not
incorporated or organized under the laws of one of the States or jurisdictions
of the United States (in the event that Borrower demonstrates to Collateral
Agent’s reasonable satisfaction that a pledge of more than sixty five percent
(65%) of the Shares creates a present and existing adverse tax consequence to
Borrower under the U.S. Internal Revenue Code).

Capitalized terms used and not defined in this Exhibit A have the meanings given
to them in the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California (the “Code”); provided, that,
in the event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection, or priority of, or remedies with respect any security
interest on any Collateral is governed by the Uniform Commercial Code in effect
in a jurisdiction other than the State of California, the term “Code” shall mean
the Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes on the provisions thereof relating to such attachment,
perfection, priority, or remedies and for purposes of definitions relating to
such provisions.

EXHIBIT A TO SUBORDINATION AND INTERCREDITOR AGREEMENT

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SECURITY AGREEMENT

 



--------------------------------------------------------------------------------

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”) is made and entered into as of
June 30, 2011, by and among Zogenix, Inc., a Delaware corporation (“Zogenix”),
Zogenix Europe Limited, a company formed under the laws of the United Kingdom
and a wholly-owned subsidiary of Zogenix, and Cowen Healthcare Royalty Partners
II, L.P., a Delaware limited partnership (together with its Affiliates, “CHRP”).

RECITALS:

A. Zogenix and CHRP are parties to that certain Financing Agreement between CHRP
and Zogenix of even date herewith (the “Financing Agreement”).

B. Zogenix has agreed pursuant to the terms of the Financing Agreement to enter
into this Agreement, under which Zogenix grants to CHRP a continuing lien and
security interest in and to the Collateral as security for the due performance
and payment of all of Zogenix’s obligations to CHRP under the Financing
Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Zogenix covenants, acknowledges, represents
and warrants to and in favor of CHRP as follows:

SECTION 1. Definitions.

For purposes of this Agreement, capitalized terms used herein shall have the
meanings set forth in Schedule 1 attached hereto.

SECTION 2. Grant of Security.

(a) Zogenix hereby grants to CHRP a continuing lien on and security interest in
all property and assets now owned or hereafter arising or acquired by Zogenix,
wheresoever located, and all right, title and interest of Zogenix therein
(collectively, the “Collateral”), including, without limitation, the following:

(i) All Accounts, Chattel Paper (including Tangible Chattel Paper and Electronic
Chattel Paper), Documents, Instruments, Promissory Notes, Commercial Tort Claims
and contracts (including, without limitation, all claims for damages arising out
of any breach of or default thereunder);

(ii) All Inventory;

(iii) All Equipment and all Fixtures (other than Excluded European Property, as
defined in the Oxford Loan Documents);

(iv) All General Intangibles (including, without limitation, Payment Intangibles
and domain names) and Software;

(v) All Trademarks, Patents, copyrights and trade secrets;

 



--------------------------------------------------------------------------------

(vi) All cash, Deposit Accounts, Letter of Credit Rights, Supporting
Obligations, Securities (whether certificated or uncertificated) and Investment
Property;

(vii) All other Goods and personal property of Zogenix, whether tangible or
intangible, now owned or hereafter acquired by Zogenix, wheresoever located;

(viii) all present and future books, Documents, invoices, records, data,
databases, information, statements, correspondence, clinical data, test results,
study results and regulatory filings and approvals, in each case, in any form
whatsoever; and

(ix) all replacements, additions, accessions, substitutions, repairs, guaranties
and securities for the foregoing, if any, and all Proceeds, products, rents and
profits of or from any and all of the foregoing, all proceeds that constitute
property, and, to the extent not otherwise included, all payments under
insurance (whether or not CHRP is the loss payee or beneficiary thereof), or any
indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing, in each case, in any form
whatsoever.

(b) Without limiting the foregoing, the Collateral includes all of the right,
title and interest of Zogenix in and to:

(i) the Revenue Interest, Revenue Interest Payments and the other Assigned
Rights;

(ii) all License Agreements, including, without limitation, (1) all rights to
receive moneys due or to become due under or pursuant to the License Agreements,
(2) all rights to receive proceeds of any insurance, indemnity, warranty or
guaranty claim with respect to the License Agreements, (3) all claims for
damages arising out of any breach of or default under the License Agreements,
and (4) all rights to terminate, amend, supplement, modify or exercise rights or
options under the License Agreements, to perform thereunder and to compel
performance and otherwise exercise all remedies thereunder; and

(iii) the Included Products, Regulatory Approvals, and all Intellectual
Property, including, without limitation, Patents, Trademarks, contracts, rights
and licenses necessary or useful to manufacture, have manufactured, sell, have
sold, market or have marketed the Included Products, including, without
limitation, the Astellas Co-Promotion Agreement.

(c) Each item of Collateral listed in this Section 2 that is defined in Article
8 or Article 9 of the UCC shall have the meaning set forth in the UCC, it being
the intention of Zogenix that the description of the Collateral set forth above
be construed to include the broadest possible range of assets described herein.

Notwithstanding the foregoing, the Collateral shall not be deemed to include any
property, if the granting of a security interest therein is contrary to
applicable law, provided that upon the cessation of any such restriction or
prohibition, such property shall automatically become part of the Collateral;
provided that in no case shall the definition of Collateral exclude any
Accounts, Proceeds of the disposition of any property, or General Intangibles
consisting of rights to payment.

 



--------------------------------------------------------------------------------

SECTION 3. Security for Obligations.

This Agreement secures, and the Collateral is collateral security for, the due
and punctual payment or performance in full (including without limitation the
payment of amounts that would become due but for the operation of the automatic
stay under Subsection 362(a) of the Bankruptcy Code) of all Secured Obligations.

SECTION 4. Zogenix to Remain Liable.

Until the sale or transfer of the contracts included in the Collateral pursuant
to foreclosure or the assumption by CHRP of the obligations of Zogenix under
such contracts, (a) Zogenix shall remain liable under any contracts and
agreements included in the Collateral to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by CHRP of any of its rights hereunder shall not
release Zogenix from any of its duties or obligations under the contracts and
agreements included in the Collateral, and (c) CHRP shall not have any
obligation or liability under any contracts, licenses, and agreements included
in the Collateral by reason of this Agreement, nor shall CHRP be obligated
(i) to perform any of the obligations or duties of Zogenix thereunder, (ii) to
take any action to collect or enforce any claim for payment assigned hereunder,
or (iii) to make any inquiry as to the nature or sufficiency of any payment
Zogenix may be entitled to receive thereunder.

SECTION 5. Representations and Warranties.

Zogenix represents and warrants as follows:

(a) Ownership of Collateral. Except for the Permitted Liens, and except as set
forth in Schedule 5(a) hereto, Zogenix owns or has exclusive rights to the
Collateral free and clear of any Liens, and has the power to transfer and grant
the Liens and security interests granted hereunder. Except for instruments
evidencing Liens established under the Senior Loan Documents, and except as may
have been filed in favor of CHRP relating to this Agreement, no security
agreement, financing statement, assignment, equivalent security, lien or other
instrument similar in effect covering all or any part of the Collateral is on
file in any filing or recording office.

(b) Validity. This Agreement creates a valid continuing lien on and security
interest in and to the Collateral securing the payment and performance in full
of the Secured Obligations. Upon the filing of appropriate UCC financing
statements in the filing offices listed on Schedule 5(b) and any required
filings with the United States Patent and Trademark Office and equivalent
offices in other jurisdictions, all filings, registrations, recordings and other
actions necessary or appropriate to create, preserve, protect and perfect the
security interest priority of such security interest, in each case, in the
United States, will have been accomplished and will create a perfected security
interest therein prior to the rights of all other Persons therein, other than
the rights of Oxford and SVB with respect to the Oxford Lien, if any, and free
and clear of any and all Liens, other than the Permitted Liens.

 



--------------------------------------------------------------------------------

(c) Authorization, Approval. Other than any authorization, approval or other
action already received, no authorization, approval, or other action by, and no
notice to or filing with, any government or agency of any government or other
Person is required either (i) for the grant by Zogenix of the security interest
granted hereby or for the execution, delivery and performance of this Agreement
by Zogenix; or (ii) for the perfection of, and the priority (as set forth
herein) of, the grant of the security interest created hereby or the exercise by
CHRP of its rights and remedies hereunder, other than the filing of financing
statements in the offices listed on Schedule 5(b) and any required filings with
the United States Patent and Trademark Office and in any equivalent offices in
other jurisdictions.

(d) Enforceability. This Agreement is the legally valid and binding obligation
of Zogenix, enforceable against Zogenix in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or general equitable principles.

(e) Office Locations; Type and Jurisdiction of Organization; Good Standing. The
chief place of business, the chief executive office, other locations of Zogenix
and each office or location where Zogenix keeps the Collateral and records
relating thereto are, as of the date hereof, located at the addresses set forth
on Schedule 5(e); its type of organization (e.g., corporation), jurisdiction of
organization and organization number provided by the applicable government
authority of its jurisdiction of organization are listed on Schedule 5(e).

(f) Names. Zogenix (or any predecessor by merger or otherwise) has not, within
the four (4) month period preceding the date hereof, had a different name from
the name listed on the signature pages hereof.

(g) Event of Default. No Event of Default has occurred and is continuing and no
event has occurred and is continuing and no condition exists that would, with
notice or the lapse of time, or both, constitute an Event of Default.

(h) Financing Agreement Representations and Warranties. The representations and
warranties of Zogenix set forth in Article III of the Financing Agreement are
incorporated in this Section 5 by reference.

SECTION 6. Further Assurances.

From time to time, at its sole expense, Zogenix will promptly execute and
deliver and will cause to be executed and delivered all further instruments and
documents, and will take all further action, that may be reasonably necessary or
desirable, or that CHRP may reasonably request, in order to perfect and protect
any security interest granted or purported to be granted hereby or to enable
CHRP to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Without limiting the generality of the foregoing, subject to the
rights of Oxford and SVB under the Intercreditor Agreement, if any, Zogenix
will: (i) (A) execute and file, record or register such financing or
continuation statements, or amendments thereto, (B) execute and deliver, and
cause to be executed and delivered, agreements establishing that CHRP has
“control” within the meaning of Article 9 of the UCC of specified items of
Collateral, (C) execute and deliver such Intellectual Property Security

 



--------------------------------------------------------------------------------

Agreements as are requested by CHRP within five (5) Business Days of any such
request, (D) promptly, upon Zogenix’s knowledge thereof, deliver to CHRP notice
of any Commercial Tort Claims it may bring against any person or entity,
including the name and address of such person or entity, a detailed description
of the facts, an estimate of Zogenix’s damages thereunder, copies of any
complaint or demand letter submitted by Zogenix, and such other information as
CHRP may request, and, upon request by CHRP, deliver any and all documentation
required by CHRP to perfect its security interest in all rights of Zogenix in,
to and under such Commercial Tort Claim and (E) deliver such other instruments
or notices, in each case, as may be necessary or desirable, or as CHRP may
reasonably request, in order to perfect and preserve the security interests
granted or purported to be granted hereby, (ii) furnish to CHRP from time to
time statements and schedules further identifying and describing the Collateral
and such other reports in connection with the Collateral as CHRP may reasonably
request, all in reasonable detail, including, without limitation, amendments to
Schedules 3.12(a) to the Financing Agreement upon any material changes or
additions thereto, (iii) at CHRP’s request, appear in and defend any action or
proceeding that may affect the title of Zogenix to or CHRP’s security interest
in all or any material part of the Collateral, and (iv) use commercially
reasonable efforts to obtain any necessary consents of third parties to the
perfection of a security interest to CHRP with respect to any Collateral or the
exercise of any right hereunder or under the Financing Agreement or any
Transaction Document. Zogenix hereby authorizes CHRP to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral without the further consent of Zogenix. In addition
to and notwithstanding the foregoing, Zogenix hereby irrevocably constitutes and
appoints CHRP, with full power of substitution, as its true and lawful
attorney-in-fact, with full irrevocable power and authority in its place and
stead and in its name or otherwise, from time to time in CHRP’s sole discretion,
at Zogenix’s sole cost and expense, to take any and all appropriate action and
to execute and deliver any and all documents and instruments which CHRP may deem
reasonably necessary or advisable to accomplish the purposes of creating,
perfecting, continuing and preserving an indefeasible continuing security
interest in any and all of the Collateral in favor of CHRP, junior in priority
only to the Oxford Lien.

(b) Zogenix agrees that a photographic or other reproduction of this Agreement
shall be sufficient as a financing statement and may be filed as a financing
statement in any and all jurisdictions. Zogenix agrees to furnish CHRP promptly
upon request by CHRP, with any information that is requested by CHRP in order to
complete such financing statements, continuation statements, or amendments
thereto.

(c) Within five (5) Business Days of payment by CHRP of the Revenue Investment
Advance, Zogenix will pay in full all of its obligations to General Electric
Capital Corporation (“GE”), including, without limitation, all of the
obligations of Zogenix to GE under that certain Master Loan and Security
Agreement, dated as of March 5, 2007 (as amended from time to time, the “ GE
Loan Agreement”) between GE and Zogenix.

(d) In furtherance and not in limitation of the foregoing, Zogenix, at Zogenix’s
expense, will (i) within ninety (90) days of payment by CHRP of the Revenue
Investment Advance provide evidence in form and substance reasonably
satisfactory to CHRP of the release by GE of all Liens securing the obligations
of Zogenix to GE under the GE Loan Agreement, (ii) within one hundred eighty
(180) days of payment by CHRP of the Revenue Investment Advance cause each

 



--------------------------------------------------------------------------------

third party bailee of the Equipment included in the Collateral, wherever located
and set forth on Schedule 6(d) hereof (which third party bailees are the only
third party bailees that have delivered waivers regarding Equipment of Zogenix
to Oxford or GE), to execute and deliver to CHRP a bailee agreement, in form and
substance substantially as executed and delivered to Oxford and GE and provided
to CHRP, (iii) within ninety (90) days of payment by CHRP of the Revenue
Investment Advance execute and deliver, and cause to be executed and delivered,
such instruments, documents or agreements, in form and substance reasonably
satisfactory to CHRP (and substantially as executed and delivered to Oxford and
GE with respect to the Equipment securing the obligations of Zogenix under their
respective loan documents), reasonably required by CHRP for the creation,
perfection or protection of any now-existing Equipment of Zogenix located
outside the United States, provided that no additional third party waivers will
be required with respect to such now-existing Equipment other than (A) any such
waivers delivered to other lenders to Zogenix after the date hereof and (B) the
agreements described in the foregoing clause (ii), and (iv) within ninety
(90) days of payment by CHRP of the Revenue Investment Advance execute and
deliver, and cause to be executed and delivered, all further instruments and
documents, and will take all further action, that may be reasonably required by
CHRP in order to create, perfect and protect any security interest granted or
purported to be granted hereby with respect to all non-Equipment Collateral
located outside of the United States, including, without limitation,
Intellectual Property and pledges of stock in connection with any foreign
Subsidiary of Zogenix.

Zogenix represents and warrants that all Equipment that is material to the
Business (as defined in the Oxford Loan Documents) of Zogenix, together with all
such Equipment that is in the possession of a third party bailee, is set forth
on Schedule 6(d), and such schedule sets forth the location of the listed
Equipment. Zogenix, at Zogenix’s expense, shall execute and deliver to CHRP, and
authorize CHRP to file, such instruments, documents or agreements reasonably
requested by CHRP, in form and substance reasonably acceptable to CHRP, to
create or perfect a perfected Lien in the United Kingdom or any other country in
the European Union in Equipment acquired by Zogenix after the date hereof with
respect to which a security interest may be created and perfected in either such
jurisdiction, upon each incremental acquisition by Zogenix, in one or more
transactions, of Equipment in such jurisdiction having an aggregate value which
exceeds $250,000 in any 12-month period beginning on the date hereof and any
anniversary thereof. Zogenix shall amend Schedule 6(d) to reflect the
acquisition of any Equipment material to the Business of Zogenix from time to
time.

SECTION 7. Certain Covenants of Zogenix.

Zogenix shall:

(a) not use or permit any Collateral to be used unlawfully or in violation of
any provision of the Transaction Documents or any applicable material statute,
regulation or ordinance or any policy of insurance covering the Collateral;

(b) give CHRP twenty (20) Business Days’ prior written notice of any amendment
to its certificate of incorporation or change in Zogenix’s name, identity or
corporate structure or reincorporation, reorganization, or taking of any other
action that results in a change of the jurisdiction of organization of Zogenix,
and promptly inform CHRP of the creation of any new Subsidiary;

 



--------------------------------------------------------------------------------

(c) give CHRP twenty (20) Business Days’ prior written notice of any change in
its chief place of business, chief executive office or the offices where Zogenix
keeps its records regarding the Collateral;

(d) pay promptly when due all taxes, assessments and governmental charges or
levies imposed upon, and all claims against, the Collateral, except to the
extent the validity thereof is being contested in good faith and Zogenix
maintains reserves appropriate therefor under GAAP; provided that Zogenix shall
in any event pay such taxes, assessments, charges, levies or claims not later
than three (3) Business Days prior to the date of any proposed sale under any
judgment, writ or warrant of attachment entered or filed against Zogenix or any
of the Collateral as a result of the failure to make such payment; and

(e) at Zogenix’s expense, (i) maintain, preserve and protect all of its property
necessary in the operation of its Business (as defined in the Oxford Loan
Documents) in good working order and condition, ordinary wear and tear and
Involuntary Dispositions (as defined in the Oxford Loan Documents) excepted,
(ii) make all necessary repairs thereto and renewals and replacements thereof,
(iii) use the standard of care typical in the industry in the operation and
maintenance of its Facilities (as defined in the Oxford Loan Documents), and
(iv) give CHRP ten (10) Business Days’ prior written notice of any change in
location of Equipment included in the Collateral and material to the operation
of Zogenix’s Business (as defined in the Oxford Loan Documents).

SECTION 8. Special Covenants With Respect to the Collateral.

(a) Zogenix shall:

(i) diligently keep records respecting the Collateral and at all times keep at
least one (1) complete set of its records concerning such Collateral at its
chief executive office or principal place of business;

(ii) not create, incur, assume, allow or cause to exist any Lien on any
Collateral except for the Permitted Liens;

(iii) not Transfer, modify or abandon, or agree to Transfer, modify or abandon,
any Collateral except as otherwise permitted under the Oxford Loan Documents or
the Financing Agreement; and

(iv) not terminate any License Agreement except as otherwise permitted under the
Financing Agreement.

(b) Zogenix shall faithfully perform all of its obligations with respect to its
Intellectual Property as set forth in Section 5.08 of the Financing Agreement.

(c) Zogenix shall, concurrently with the execution and delivery of this
Agreement, execute and deliver to CHRP five (5) originals of a Special Power of
Attorney in the form of Exhibit I annexed hereto for execution of an assignment
of the Collateral to CHRP, or the implementation of the sale or other
disposition of the Collateral pursuant to CHRP’s good faith exercise of the
rights and remedies granted hereunder; provided, however, CHRP agrees that it
will not exercise its rights under such Special Power of Attorney unless an
Event of Default has occurred and is continuing.

 



--------------------------------------------------------------------------------

(d) Zogenix further agrees that a breach of any of the covenants contained in
Sections 8(a)(ii), 8(a)(iii) and 8(b) above will cause irreparable injury to
CHRP, that CHRP has no adequate remedy at law in respect of such breach and, as
a consequence, that the covenants contained in Sections 8(a)(ii), 8(a)(iii) and
8(b) above shall be specifically enforceable against Zogenix, and Zogenix hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants.

SECTION 9. Protection of Intellectual Property.

The covenants of Zogenix set forth in Section 5.08 of the Financing Agreement
are incorporated in this Section 9 by reference. In the event an Event of
Default exists, without limiting any of the rights and remedies of CHRP
hereunder and under the Financing Agreement, CHRP may, and shall have the right
(but not the obligation), to take such steps and institute such suits or
proceedings as CHRP may deem advisable or necessary to prevent such acts and
conduct and to secure damages and other relief by reason thereof, and to
generally take such steps as may be advisable or necessary or proper for the
full protection of the rights of the parties. In such event, CHRP may take such
steps or institute such suits or proceedings in its own name or in the name of
Zogenix or in the names of the parties jointly. CHRP shall give Zogenix notice
of any steps taken, or any suits or proceedings instituted by it pursuant to
this Section 9.

SECTION 10. Standard of Care.

The powers conferred on CHRP hereunder are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Except for the exercise of good faith and of reasonable care in the accounting
for moneys actually received by CHRP hereunder, CHRP shall have no duty as to
any Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral. CHRP
shall be deemed to have exercised reasonable care in the custody and
preservation of Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which CHRP accords its own property.

SECTION 11. Remedies Upon Event of Default.

(a) Subject to the rights of Oxford and SVB under the Intercreditor Agreement,
if any, in the event of an Event of Default that is not cured or waived by CHRP,
CHRP may exercise in respect of the Collateral (I) all rights and remedies
provided for herein, under the Financing Agreement or otherwise available to it,
(II) all the rights and remedies of a secured party on default under the UCC, in
all relevant jurisdictions, and (III) the right to:

(i) demand and receive immediate payment in cash equal to an amount that, when
taken together with the cumulative amount of cash payments made by Zogenix to
CHRP pursuant to the Revenue Interest together with all Fixed Payments
immediately prior to such Event of Default, shall equal the greater of (I) 150%
of the Revenue Investment Advance and (II) an amount that would generate an
internal rate of return to CHRP of 17.0% in respect of the Revenue Investment
Advance;

 



--------------------------------------------------------------------------------

(ii) require Zogenix to, and Zogenix hereby agrees that it will at its expense
and upon request of CHRP forthwith, assemble all or part of the Collateral as
directed by CHRP and make it available to CHRP at a place and time to be
designated by CHRP;

(iii) personally or by agents or attorneys, with or without judicial process or
the aid or assistance of others, to the extent permitted by law, enter upon any
premises on or in which any of the Collateral may be located and immediately
take possession of the Collateral or any part thereof, from Zogenix or any other
person who has possession of any part thereof, and complete or have completed
any activities with respect to all or any portion of the Collateral;

(iv) collect, foreclose, receive, appropriate, setoff or otherwise enforce or
realize upon any and all Collateral, and exercise any and all rights of Zogenix
under any of the Collateral, including, without limitation, any License
Agreement or Material Contract;

(v) extend the time of payment of, compromise or settle for cash, credit and
return, upon any terms or conditions, any and all Collateral which includes a
monetary obligation and discharge or release the account Zogenix or other
obligor, without affecting any of the Secured Obligations; and

(vi) sell, lease, license, transfer, assign, deliver or otherwise dispose of any
and all Collateral at such prices or terms as CHRP may deem reasonable, for cash
or credit or any other means of payment, with CHRP having the right to purchase
the whole or any part of the Collateral at any public sale, all of the foregoing
being free from any right or equity of redemption, appraisement, valuation,
stay, extension, or moratorium of Zogenix, which right or equity of redemption
and rights of appraisement, valuation, stay, extension or moratorium are hereby
expressly waived and released by Zogenix. If any of the Collateral is sold or
otherwise disposed of by CHRP upon credit terms or for future payment, the
Secured Obligations shall not be reduced as a result thereof until payment
therefore is finally collected by CHRP. If notice of disposition of Collateral
is required by law, ten (10) days’ prior notice by CHRP to Zogenix designating
the time and place of any public sale or the time after which any private sale
or other intended disposition of Collateral is to be made, shall be deemed to be
reasonable notice thereof and Zogenix waives any other notice. In the event CHRP
institutes an action to recover any Collateral or seeks recovery of any
Collateral by way of prejudgment remedy, Zogenix waives the posting of any bond
which might otherwise be required; and

(vii) apply the proceeds of the Collateral actually received by CHRP from any
sale, lease, license, foreclosure or other disposition of the Collateral to
payment of any of the Secured Obligations, in whole or in part (including
attorneys’ fees and legal expenses incurred by CHRP with respect thereto or
otherwise chargeable to Zogenix) and in such order as CHRP may elect, whether or
not then due. Zogenix shall remain liable to CHRP for the payment on demand of
any deficiency together with interest at a default rate that is the lower of
(1) five hundred (500) basis points greater than the then-applicable annual rate
under the Oxford Loan Documents or (2) the maximum rate permitted by law, and
all costs and expenses of collection or enforcement, including reasonable
attorneys’ fees and legal expenses.

 



--------------------------------------------------------------------------------

(b) Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default, CHRP shall have
the right (but not the obligation) to bring suit, in the name of Zogenix, CHRP
or otherwise, to enforce rights in and to any Collateral, in which event Zogenix
shall, at the request of CHRP, do any and all lawful acts and execute any and
all documents required by CHRP in aid of such enforcement and Zogenix shall
promptly, upon demand, reimburse and indemnify CHRP as provided in Section 13
hereof in connection with the exercise of its rights under this Section 11.

(c) Zogenix hereby grants to CHRP an irrevocable, non-exclusive license, subject
to the then-existing or future rights of Licensees, if any, and the rights of
Oxford and SVB with respect to the Oxford Lien, if any, exercisable upon an
occurrence and during the continuation of an Event of Default without payment of
royalty or other compensation to Zogenix, to use, transfer, license or
sublicense any Intellectual Property now owned, licensed to, or hereafter
acquired by Zogenix, to the extent necessary or useful to CHRP (in CHRP’s sole
discretion) to exercise its rights with respect to the Collateral, and wherever
the same may be located, and including in such license access to all media in
which any of the licensed items may be recorded or stored and to all computer
and automatic machinery software and programs used for the compilation or
printout thereof, and represents, promises and agrees that any such license or
sublicense is not and will not be in conflict with the contractual or commercial
rights of any third Person; provided, however that such license will terminate
upon the payment in full of all Secured Obligations.

(d) CHRP shall be under no obligation whatsoever to marshal any Collateral, or
to proceed first against any of the Collateral or other property which is
security for the Secured Obligations before proceeding against any other of the
Collateral. It is expressly understood and agreed that all of the Collateral or
other property which is security for the Secured Obligations stands as equal
security for all Secured Obligations, and that CHRP shall have the right to
proceed against, sell or dispose of any or all of the Collateral or other
property which is security for the Secured Obligations in any order, or
simultaneously, as in its sole and absolute discretion it shall determine. To
the extent permitted by applicable law, Zogenix irrevocably waives, and agrees
that it will not invoke or assert, any law requiring or relating to the
marshaling of collateral or any other law which might cause a delay in or impede
the enforcement of CHRP’s rights under this Agreement or any other agreement.

(e) From time to time as requested by CHRP, at the sole expense of Zogenix, CHRP
or its designee shall have access, prior to an Event of Default, during
reasonable business hours and no more frequently than once per year without
cause, as determined by CHRP in its reasonable discretion, and on or after an
Event of Default, at any time and without limit during the continuance of an
Event of Default, to all of the premises where Collateral is located for the
purposes of inspecting (and upon the occurrence and during the continuation of
an Event of Default, disposing and realizing upon) the Collateral, and all
Zogenix’s books and records, and Zogenix shall permit CHRP or its designee to
make such copies of such books and records or extracts therefrom as CHRP may
reasonably request. Without expense to CHRP, CHRP may use such of Zogenix’s
personnel, equipment, including computer equipment, programs, printed output and
computer readable media, supplies and premises for the inspection of and, as
applicable, realization on Collateral as CHRP, in its sole discretion, deems
reasonably appropriate.

 



--------------------------------------------------------------------------------

SECTION 12. Release of CHRP.

Zogenix hereby releases and exculpates CHRP, its officers, partners, directors,
employees, agents, representatives and designees, from any liability arising
from any acts under this Agreement or in furtherance thereof, whether as
attorney-in-fact or otherwise, whether of omission or commission, and whether
based upon any error of judgment or mistake of law or fact, except for gross
negligence or willful misconduct as determined by a final and non-appealable
order from a court of competent jurisdiction. In no event will CHRP have any
liability to Zogenix for lost profits or other special, indirect or
consequential damages or lost business opportunities, even if advised of the
possibility of any or all of the foregoing. This Section 12 shall survive the
termination of this Agreement and the discharge of Zogenix’s other obligations
under this Agreement and the Financing Agreement.

SECTION 13. Expenses.

(a) Zogenix agrees to pay to CHRP upon demand the amount of any and all
reasonable costs and expenses, including the reasonable fees and expenses of its
counsel and of any experts and agents, that CHRP may incur in connection with
(i) the custody, preservation, use or operation of, or the sale of, collection
from, or other realization upon, any of the Collateral, (ii) the exercise or
enforcement of any of the rights of CHRP hereunder, or (iii) the failure by
Zogenix to perform or observe any of the provisions hereof. Upon an Event of
Default that continues, if Zogenix defaults in the performance of any of the
provisions of this Agreement, any other Transaction Document, any License
Agreement or Material Contract, CHRP may (but without any obligation to do so)
perform same for Zogenix’s account. Any costs and expenses expended by CHRP
under this Section 13, if not timely paid by Zogenix, shall be added to the
Secured Obligations and chargeable with interest (at the highest rate provided
herein) to Zogenix.

(b) The obligations of Zogenix in this Section 13 shall survive the termination
of this Agreement and the discharge of Zogenix’ other obligations under this
Agreement and the Financing Agreement.

SECTION 14. Continuing Security Interest; Termination and Release.

(a) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the indefeasible payment and
performance in full of the Secured Obligations (other than inchoate obligations
that by their terms survive the termination of any Transaction Document),
(ii) be binding upon Zogenix and its respective successors and permitted
assigns, and (iii) inure, together with the rights and remedies of CHRP
hereunder, to the benefit of CHRP and its successors, transferees and assigns.
This Agreement shall remain in full force and effect and continue to be
effective should any petition be filed by or against Zogenix for liquidation or
reorganization, should Zogenix become insolvent or make an assignment for the
benefit of creditors or should a receiver or trustee be appointed for all or any

 



--------------------------------------------------------------------------------

significant part of Zogenix’s, and shall continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by
CHRP, whether as a “voidable preference,” “fraudulent conveyance” or otherwise,
all as though such payment or performance had not been made. In the event that
any payment or any part thereof is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.

(b) Upon the occurrence of payment and performance in full of all Secured
Obligations (other than inchoate obligations that by their terms survive the
termination of any Transaction Document), the security interest granted hereby
shall terminate and all rights to the Collateral shall be returned to Zogenix,
provided, however, that CHRP acknowledges that the Liens granted hereunder shall
be released on the Multiple Stepdown Date. Upon any such termination or event of
release, Zogenix is hereby authorized to, and CHRP will, at Zogenix’s expense,
execute and deliver, file or record such documents as Zogenix shall reasonably
request or deem appropriate to evidence such termination or release.

SECTION 15. Amendments.

No amendment, modification, termination or waiver of any provision of this
Agreement, and no consent to any departure by Zogenix therefrom, shall in any
event be effective unless the same shall be in writing and signed by CHRP and,
in the case of any such amendment or modification, by Zogenix. Any such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which it was given.

SECTION 16. Notices.

All notices, consents, waivers and other communications hereunder shall be in
writing and shall be delivered in accordance with Section 8.03 of the Financing
Agreement.

SECTION 17. Failure or Indulgence Not Waiver; Remedies Cumulative.

No failure or delay on the part of CHRP in the exercise of any power, right
remedy or privilege hereunder shall impair, prejudice or constitute a waiver of
any such power, right, remedy or privilege or be construed as a waiver of any
Event of Default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude any other or further
exercise thereof or of any other power, right or privilege. All rights and
remedies existing under this Agreement are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

SECTION 18. Severability.

If a court deems any part of this Agreement unenforceable, the parties agree
that only the offending part shall be stricken and that the remaining parts
shall be unaffected, and that any such stricken part of this Agreement shall be
replaced by a valid provision which shall implement the commercial purpose of
such stricken part.

 



--------------------------------------------------------------------------------

SECTION 19. Headings and Captions.

The headings and captions in this Agreement are for convenience and reference
purposes only and shall not be considered a part of or affect the construction
or interpretation of any provision of this Agreement.

SECTION 20. Governing Law; Jurisdiction.

(a) This Agreement shall be governed and construed in accordance with the laws
of the State of New York, USA, without giving effect to any choice of law
provisions thereof. Subject to Section 8.15 of the Financing Agreement, each
party hereto hereby submits itself for the purpose of this Agreement and any
controversy arising hereunder to the exclusive jurisdiction of the state and
federal courts located in the County of New York, State of New York, USA, and
any courts of appeal therefrom, and waives any objection on the grounds of lack
of jurisdiction (including venue) to the exercise of such jurisdiction over it
by any such courts.

(b) Each party hereto hereby irrevocably consents to the service of process out
of any of the courts referred to in subsection (a) above of this Section 20 in
any such suit, action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to it at its address set forth in
the Financing Agreement. Each party hereto hereby irrevocably waives any
objection to such service of process and further irrevocably waives and agrees
not to plead or claim in any suit, action or proceeding commenced hereunder or
under any other Transaction Document that service of process was in any way
invalid or ineffective. Nothing herein shall affect the right of a party to
serve process on the other party in any other manner permitted by law. In the
event of any litigation under this Section 20, the prevailing party shall be
entitled to reimbursement of any reasonable and documented out-of-pocket
expenses (including reasonable fees and expenses of legal counsel) incurred by
the prevailing party in connection with asserting or enforcing such action
hereunder, including in the case CHRP is the prevailing party in connection with
any Bankruptcy Event with respect to Zogenix and the non-prevailing party agrees
to reimburse and indemnify the prevailing party for such expenses.

SECTION 21. Waiver of Jury Trial.

Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any action, proceeding,
claim or counterclaim arising out of or relating to this Agreement or the
transactions contemplated hereunder. This waiver shall apply to any subsequent
amendments, renewals, supplements or modifications to this Agreement.

SECTION 22. Counterparts; Effectiveness.

This Agreement may be executed in two (2) or more counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument. This Agreement shall become effective when each party hereto
shall have received a counterpart hereof signed by the other party hereto. Any
counterpart may be executed by facsimile or pdf signature and such facsimile or
pdf signature shall be deemed an original.

SECTION 23. Successors and Assigns.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. Zogenix shall
not be entitled to assign any of its obligations and rights under this Agreement
without the prior written consent of CHRP. CHRP may assign without consent of
Zogenix any of its rights under this Agreement without restriction.

[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

ZOGENIX, INC.

By:

    Name:     Title:    

ZOGENIX EUROPE LIMITED

By:     Name:     Title:    

 

COWEN HEALTHCARE ROYALTY

PARTNERS II, L.P.           By Cowen Healthcare Royalty GP, LLC  
               Its General Partner

 

By:       Name: Todd C. Davis   Title: Managing Director

[SIGNATURE PAGE – SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------

SCHEDULE 1 TO

SECURITY AGREEMENT

DEFINITIONS

Capitalized terms used in this Agreement and not defined in this Schedule 1
shall have the meanings attributed thereto in the UCC.

“Affiliate” has the meaning set forth in the Financing Agreement.

“Agreement” has the meaning set forth in the opening recital of this Agreement.

“Assigned Rights” has the meaning set forth in the Financing Agreement.

“Astellas” has the meaning set forth in the Financing Agreement.

“Astellas Co-Promotion Agreement” has the meaning set forth in the Financing
Agreement.

“Bankruptcy Event” has the meaning as set forth in the Financing Agreement.

“Business Day” has the meaning set forth in the Financing Agreement.

“CHRP” has the meaning set forth in the opening recital of this Agreement.

“Closing Date” has the meaning set forth in the Financing Agreement.

“Collateral” has the meaning set forth in Section 2 of this Agreement.

(i) “Event of Default” means:

(a) if Zogenix, without the prior written consent of CHRP:

(i) Transfers any of the Collateral other than as permitted under the Oxford
Loan Documents and the Financing Agreement;

(ii) creates or permits to exist any Lien (other than the Permitted Liens) on
any Collateral; or

(iii) materially fails to perform and fulfill its obligations under any License
Agreement or Material Contract in accordance with the respective terms thereof.

(b) If an “Event of Default” under the Financing Agreement occurs.

 



--------------------------------------------------------------------------------

CHRP agrees that the exercise by CHRP of its rights under this Agreement are
subject in all respects to the rights of Oxford and SVB under the Intercreditor
Agreement.

“Financing Agreement” has the meaning set forth in the recitals of this
Agreement.

“Fixed Payment” has the meaning set forth in the Financing Agreement.

“Included Products” has the meaning set forth in the Financing Agreement.

“Intellectual Property” has the meaning set forth in the Financing Agreement.

“Intellectual Property Security Agreements” means any short-form security
agreement or collateral assignment that CHRP requests be executed and delivered
by Zogenix for filing in any jurisdiction in which Zogenix owns any Intellectual
Property and/or Patents or Trademarks or domain names in order to perfect CHRP’s
security interest in the Collateral in such jurisdiction, including without
limitation, any collateral assignment of Patents, Trademarks or domain names,
any License Agreement or memorandum of license agreement.

“Intercreditor Agreement” means that certain Subordination and Intercreditor
Agreement dated the date hereof, among CHRP, Oxford and SVB (and acknowledged by
Zogenix), as the same may be amended, restated or modified from time to time.

“License Agreement” has the meaning set forth in the Financing Agreement.

“Licensees” has the meaning set forth in the Financing Agreement.

“Lien” has the meaning set forth in the Financing Agreement.

“Material Adverse Effect” has the meaning set forth in the Financing Agreement.

“Material Contract” has the meaning set forth in the Financing Agreement.

“Multiple Stepdown Date” has the meaning set forth in the Financing Agreement.

“Oxford” means Oxford Finance LLC (as successor to Oxford Finance Corporation).

“Oxford Lien” means the valid and perfected Lien of Oxford and certain other
lenders in, to and upon certain assets of Zogenix, securing the obligations of
Zogenix to Oxford and such other lenders under the Oxford Loan Documents.

“Oxford Loan Agreement” means the Second Amended and Restated Loan and Security
Agreement dated October 8, 2010, among Oxford, the lenders party thereto and
Zogenix, as amended, restated, supplemented or modified from time to time.

“Oxford Loan Documents” means the Oxford Loan Agreement and the documents made
in connection therewith, as each of the foregoing may be amended, restated,
supplemented or modified from time to time.

“Patents” has the meaning set forth in the Financing Agreement.

 



--------------------------------------------------------------------------------

“Permitted Liens” has the meaning set forth in the Financing Agreement.

“Person” has the meaning set forth in the Financing Agreement.

“Purchase Agreement” has the meaning set forth in the Financing Agreement.

“Regulatory Approval” has the meaning set forth in the Financing Agreement.

“Revenue Interest” has the meaning set forth in the Financing Agreement.

“Revenue Interest Payments” has the meaning set forth in the Financing
Agreement.

“Secured Obligations” means, other than with respect to the obligations of
Zogenix under the Warrants and the Purchase Agreement, all obligations,
indebtedness and liabilities of every nature of Zogenix now or hereafter
existing under or arising out of or in connection with the Financing Agreement,
whether for fees, charges, damages, principal, interest (including without
limitation interest that, but for the filing of a petition in bankruptcy with
respect to Zogenix, would accrue on such obligations, whether or not a claim is
allowed against Zogenix for such interest in the related bankruptcy proceeding),
reimbursement of fees, expenses, indemnities or otherwise, whether voluntary or
involuntary, due or not due, primary or secondary, secured or unsecured, direct
or indirect, absolute or contingent, liquidated or unliquidated, whether or not
jointly owed with others, and whether or not from time to time decreased or
extinguished and later increased, created or incurred, and all or any portion of
such obligations or liabilities that are paid, to the extent all or any part of
such payment is avoided or recovered directly or indirectly from CHRP as a
preference, fraudulent transfer or otherwise, and all obligations of every
nature of Zogenix now or hereafter existing under this Agreement.

“Subsidiaries” has the meaning set forth in the Financing Agreement.

“SVB” means Silicon Valley Bank.

“Territory” has the meaning set forth in the Financing Agreement.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers of Zogenix adopted or claimed for
its use anywhere in the world or hereinafter adopted, claimed or acquired,
whether currently in use or not, and the goodwill associated therewith, all
registrations and recordings thereof, and all applications in connection
therewith, including those identified in Schedule 3.12(a)(2) to the Financing
Agreement as it may be amended, supplemented or otherwise modified from time to
time, and (b) all renewals thereof by Zogenix.

“Transaction Document” has the meaning as set forth in the Financing Agreement.

“Transfer” means any conveyance, sale, lease, transfer or other disposition.

 



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code, as in effect on the date of this
Agreement, in the State of New York.

“Warrants” has the meaning set forth in the Financing Agreement.

“Zogenix” has the meaning set forth in the opening recital of this Agreement and
shall include any and all Subsidiaries of Zogenix, Inc., jointly and severally,
unless the context otherwise requires.

 



--------------------------------------------------------------------------------

SCHEDULE 5(a)

TO

SECURITY AGREEMENT

EXCEPTIONS TO COLLATERAL OWNERSHIP/EXCLUSIVITY

Non-exclusive license to certain manufacturing-related Intellectual Property
under the Elan

Agreement (as defined in the Financing Agreement)

 



--------------------------------------------------------------------------------

SCHEDULE 5(b)

TO

SECURITY AGREEMENT

FILING OFFICES

Delaware Secretary of State

 



--------------------------------------------------------------------------------

SCHEDULE 5(e)

TO

SECURITY AGREEMENT

CORPORATE INFORMATION

Place(s) of Business and Chief Executive Office of Zogenix:

12671 High Bluff Drive, Suite 200, San Diego, CA 92130

5858 Horton Street, Suite 455, Emeryville, CA 94608

83 Victoria Street, Suite 407, London, UK SW1H OHW

Addresses of the Properties at which Zogenix Maintains Collateral:

See attached Annex A

Addresses of the Properties at which Zogenix Maintains Records Relating to the
Collateral:

12671 High Bluff Drive, Suite 200, San Diego, CA 92130

5858 Horton Street, Suite 455, Emeryville, CA 94608

83 Victoria Street, Suite 407, London, UK SW1H OHW \

ZOGENIX, INC.

Jurisdiction of Organization: State of Delaware

Type of Organization: Corporation

Organizational Number: 4157281

ZOGENIX EUROPE LIMITED

Jurisdiction of Organization: United Kingdom

Type of Organization: Company

Organizational Number: 07275920

 

 



--------------------------------------------------------------------------------

SCHEDULE 6(d)

TO

SECURITY AGREEMENT

EQUIPMENT LOCATED WITH THIRD PARTY BAILEES

Third Party Bailees Signatory to Third Party Bailee Waivers to Oxford and GE:

Dalau, Ford Road, Clacton-on-Sea, Essex, CO15 3D2 England

Dawson Shanahan, Unit 24, Cranborne Road, Potters Bar, Hertfordshire EN6 3JN,
England

MGlas AG, Otto-Liebmann-Strasse 2, 97702 Munnerstadt, Germany

Nypro, Corke Abbey, Bray, CO, Dublin, Ireland

Patheon UK Limited, Kingfisher Drive, Covingham, Swindon, Wiltshire SN3 5BZ

Cardinal Health 105, Inc., 15 Ingram Boulevard, Suite 100, LaVergne, Tennessee
37086

 

 



--------------------------------------------------------------------------------

EXHIBIT I TO

SECURITY AGREEMENT

SPECIAL POWER OF ATTORNEY

 

STATE OF ________________________

             )                )       ss.:

COUNTY OF ______________________

             )      

KNOW ALL MEN BY THESE PRESENTS, that ZOGENIX, INC. (“Zogenix”), hereby appoints
and constitutes COWEN HEALTHCARE ROYALTY PARTNERS II, L.P. (“CHRP”) and each of
its affiliates, its true and lawful attorney, with full power of substitution
and with full power and authority to perform the following acts on behalf of
Zogenix:

(a) upon the occurrence and during the continuance of an Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(b) upon the occurrence and during the continuance of an Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (a) above;

(c) upon the occurrence and during the continuance of an Event of Default, to
file any claims or take any action or institute any proceedings that CHRP may in
its good faith sole discretion deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce the rights of CHRP with respect to
any of the Collateral;

(d) to pay or discharge taxes or liens levied or placed upon or threatened
against the Collateral, the legality or validity thereof and the amounts
necessary to discharge the same to be determined by CHRP in its reasonable
commercial judgment, any such payments made by CHRP to become obligations of
Zogenix to CHRP, due and payable immediately without demand;

(e) upon the occurrence and during the continuance of an Event of Default, to
sign and endorse any invoices, drafts against Zogenix, assignments,
verifications, notices and other documents relating to the Collateral; and

(f) upon the occurrence and during the continuance of an Event of Default, to
prepare, file and sign Zogenix’ name on an assignment document in form
acceptable to CHRP in its sole discretion necessary or desirable to transfer
ownership of the Collateral to CHRP or an assignee or transferee of CHRP.

 



--------------------------------------------------------------------------------

This Power of Attorney is made pursuant to a Security Agreement, dated as of
June 30, 2011 between Zogenix and CHRP (the “Security Agreement”) and is subject
to the terms and provisions thereof. Capitalized terms used and not defined
herein have the meanings given to them in the Security Agreement. This Power of
Attorney, being coupled with an interest, is irrevocable until all Secured
Obligations are indefeasibly paid in full.

Date: June 30, 2011

 

ZOGENIX, INC. By:       Name:   Title:

CERTIFICATE OF ACKNOWLEDGMENT OF NOTARY PUBLIC

STATE OF CALIFORNIA COUNTY OF                                 

On                         , before me, the undersigned notary public,
personally appeared                                                          ,
personally know to me (or proved to me on the basis of satisfactory evidence) to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he executed the same in his authorized capacity, and that by his
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.

 

[Notary Seal, if any]:    (Signature of Notarial Officer)

Notary Public for the State of California

My commission expires:                                 

ACKNOWLEDGMENT OF AGENT

BY ACCEPTING OR ACTING UNDER THE APPOINTMENT, THE AGENT ASSUMES THE FIDUCIARY
AND OTHER LEGAL RESPONSIBILITIES OF AN AGENT.

 

 

[Typed or Printed Name of Agent]   [Signature of Agent]

 



--------------------------------------------------------------------------------

EXHIBIT D

LEGAL OPINION OF LATHAM & WATKINS LLP (TRANSACTION OPINION – U.S.)

 



--------------------------------------------------------------------------------

1. The Borrower is a corporation under the DGCL with corporate power and
authority to enter into the Transaction Documents and perform its obligations
thereunder. With your consent, based solely on certificates from public
officials, we confirm that the Borrower is validly existing and in good standing
under the laws of the State of Delaware and is qualified to do business in the
Arizona, California, Colorado, Georgia, Indiana, Maine, Massachusetts, Michigan,
Minnesota, Missouri, Montana, New Jersey, New York, North Carolina, North
Dakota, Ohio, Pennsylvania, Tennessee, Texas and Washington.

2. The execution, delivery and performance of the Transaction Documents by the
Borrower have been duly authorized by all necessary corporate action of the
Borrower and the Transaction Documents have been duly executed and delivered by
the Borrower.

3. Each of the Transaction Documents constitutes a legally valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms.

4. The Security Agreement creates a valid security interest in favor of the
Lender in that portion of the collateral described in Sections 2(a) and 2(b) of
the Security Agreement in which the Borrower has rights and a valid security
interest may be created under Article 9 of the NY UCC (the “UCC Collateral”),
which security interest secures the Secured Obligations (as defined in the
Security Agreement).

5. The Financing Statement is in appropriate form for filing in the Delaware
Filing Office. Upon the proper filing of the Financing Statement in the Delaware
Filing Office, the security interest in favor of the Lender in the Borrower’s
rights in the UCC Collateral described in the Financing Statement will be
perfected to the extent a security interest in such UCC Collateral can be
perfected under the Delaware UCC by the filing of a financing statement in that
office.

6. The execution and delivery of the Transaction Documents by the Borrower, and
the the borrowing of the loan, granting of the security interest and issuance of
the warrant thereunder, do not on the date hereof:

(i) violate the provisions of the Governing Documents;

(ii) violate any federal or New York statute, rule, or regulation applicable to
the Borrower or the DGCL; or

(iii) require any consents, approvals, or authorizations to be obtained by the
Borrower from, or any registrations, declarations or filings to be made by the
Borrower with, any governmental authority under any federal or New York or
California statute, rule or regulation applicable to the Borrower or the DGCL
except (a) filings and recordings required in order to perfect or otherwise
protect the security interests under the Loan Documents, and (b) any consents or
approvals required in connection with a disposition of collateral including
compliance with federal and state securities laws in connection with any sale of
any portion of the collateral consisting of securities under such securities
laws.

 



--------------------------------------------------------------------------------

EXHIBIT E

LEGAL OPINION OF BOZICEVIC, FIELD & FRANCIS LLP (IP OPINION)

 



--------------------------------------------------------------------------------

IP OPINION

1. To our knowledge, there are no legal or governmental proceedings which are
expected to have a material adverse effect on the Company, pending with respect
to the Patent Rights, and to our knowledge, no such proceedings are threatened
or contemplated by governmental authorities or others; provided that we express
no opinion as to any ex parte proceedings before the United States Patent and
Trademark Office and foreign counterparts thereof (collectively, the “Patent
Offices”).

2. To our knowledge, the Company is not infringing or otherwise violating any
patent rights of others, and, we are unaware of any facts that would form a
reasonable basis for a claim of such infringement or violation of any patent
rights of others, and to our knowledge, there are no infringements by others of
the Patent Rights or any basis to challenge the validity, enforceability or
scope of the Patent Rights.

3. To our knowledge, there are no actions, suits, claims or proceedings of third
parties to any ownership or inventorship interest with respect to the Patent
Rights, and we are unaware of any facts that would form a reasonable basis for a
claim of such infringement or challenges. To our knowledge the Company has not
received any notice of infringement or conflict with the patent rights of
others.

4. Based on an inspection of public records at the Patent Offices, the Company
currently owns, and is the sole assignee of, the Patent Rights set forth on
Schedule 3.12(a)(1) to the Disclosure Schedule and noted as owned by it and such
Patent Rights are currently pending.

5. To our knowledge, all annuity, maintenance, renewal and other necessary fees
related to the Patent Rights set forth on Schedule 3.12(a)(1) to the Disclosure
Schedule have been timely paid;

 



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF OFFICER’S CERTIFICATE (ZOGENIX)

 



--------------------------------------------------------------------------------

Dated as of June __, 2011

OFFICER’S CERTIFICATE

This Officer’s Certificate is delivered pursuant to Section 6.02(a) of the
Financing Agreement, dated as of June __, 2011, (as amended, restated,
supplemented or otherwise modified from time to time, the “Financing
Agreement”), between Zogenix, Inc., a Delaware corporation (“Zogenix”), and
Cowen Healthcare Royalty Partners, L.P., a limited partnership organized under
the laws of the State of Delaware (“CHRP”). Capitalized terms used but not
defined herein have the meanings given to them in the Financing Agreement.

The undersigned,                                 , a duly authorized officer of
Zogenix, hereby certifies to CHRP as follows:

(a) Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors of Zogenix on June __, 2011, authorizing the
execution, delivery and performance of the Transaction Documents. Such
resolutions have not in any way been amended, modified, revoked or rescinded,
have been in full force and effect since their adoption through and including
the date hereof, are now in full force and effect, and are the only corporate
proceedings of Zogenix now in force relating to or affecting the matters
referred to therein.

(b) Attached hereto as Annex 2 is a true and complete copy of the Certificate of
Incorporation, certified by the Delaware Secretary of State, and By-Laws of
Zogenix, together with all amendments, modifications and restatements thereof.
Such Certificate of Incorporation and By-Laws are in full force and effect as of
the date hereof, have not been repealed or supplemented except as may be
specifically set forth in Annex 2, and are not subject to pending proceedings to
amend, repeal, supplement, surrender or cancel same, or to any agreement(s)
among directors or officers of Zogenix, except as may be specifically disclosed
in Annex 2.

(c) To the Knowledge of the undersigned, the conditions set forth in
Section 6.02(a) of the Financing Agreement have been satisfied in all respects.

[CONTINUED ON NEXT PAGE]

 



--------------------------------------------------------------------------------

(d) Each of the following persons is a duly elected or appointed, qualified and
acting officer of Zogenix who holds the office or position set forth opposite
such individual’s name, and is duly appointed by the resolutions attached hereto
to execute and deliver documents on behalf of Zogenix. The specimen signature
written opposite each such officer’s name is such officer’s genuine signature:

 

Name

  

Title

  

Signature

 

  

 

  

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first set forth above.

 

  Name:     Title:    

 



--------------------------------------------------------------------------------

ANNEX 1

RESOLUTIONS OF

THE BOARD OF DIRECTORS OF

ZOGENIX, INC.

WHEREAS, the Board of Directors (the “Board”) of Zogenix, Inc. (the “Company”)
has determined to, among other things, borrow the Revenue Investment Advance
from Cowen Healthcare Royalty Partners, L.P. (“CHRP”) and assign, convey and
transfer to CHRP the Assigned Rights, upon and subject to the terms and
conditions of the Financing Agreement dated on or about June __, 2011 (the
“Financing Agreement”), between the Company and CHRP, and to enter into the
transactions contemplated therein and in the Transaction Documents delivered in
connection

WHEREAS, the Board believes that it is in the best interests of the Company and
its stockholders to enter into the Transaction Documents, to consummate the
transactions contemplated therein, including, without limitation, assigning the
Assigned Rights, making certain payments to be made to CHRP and evidencing and
granting security for the due and prompt payment and performance of the
obligations of the Company to CHRP under the Financing Agreement; and

WHEREAS, the Board has determined to amend that certain Second Amended Loan and
Security Agreement dated as of October 8, 2010 among Oxford Finance LLC
(successor in interest to Oxford Finance Corporation) and the other lenders
party thereto (the “Loan Amendment”) in connection with the Financing Agreement
and to enter into the transactions contemplated therein and in the related
documents thereto, including but not limited to the Borrowing Resolutions (the
“Borrowing Resolutions”); and

WHEREAS, the Board believes that it is in the best interests of the Company and
its stockholders to enter into the Loan Amendment and to consummate the
transactions contemplated therein; and

WHEREAS, the Board of the Company has considered a private placement (the
“Offering”) of (a) the Company’s common stock, par value $0.001 (the “Common
Stock”) and warrants exercisable into shares of Common Stock (the “CHRP
Warrants”), to CHRP in connection with the Financing Agreement and (b) warrants
exercisable into shares of Common Stock (the “Lender Warrants” and collectively
with the CHRP Warrants, the “Warrants”) in connection with the Loan Amendment;
and

WHEREAS, the Board, acting in good faith, believes it to be in the best
interests of the Company and its stockholders to issue and sell to CHRP shares
of Common Stock (“Shares”), for an aggregate purchase price of $1.5 million, and
to issue the Warrants in an Offering exempt from the registration requirements
of the Securities Act of 1933, as amended (the “Securities Act”) and

 



--------------------------------------------------------------------------------

WHEREAS, capitalized terms used and not defined herein have the meanings given
to them in the Financing Agreement;

NOW, THEREFORE, BE IT

THE FINANCING AGREEMENT

RESOLVED, that the forms, terms and provisions set forth in the Financing
Agreement, the Assignment Agreement, the Security Agreement and the other
Transaction Documents to which the Company will be party, substantially as
presented to the Board, together with such other agreements, documents and
instruments relating to the Transaction Documents and necessary or desirable to
effect the transactions contemplated thereunder, be and are, in all respects,
authorized, adopted, ratified and approved, together with such amendments,
modifications or changes as the officer or officers of the Company signing the
same shall approve, the signature or signatures of such officer or officers on
the Transaction Documents and such other agreements, documents and instruments
to be conclusive evidence of (a) the approval by the Board of all such
amendments, modifications and changes, and (b) the authority of such officer or
officers to execute and deliver the Transaction Documents and such other
agreements, documents and instruments; and be it further

RESOLVED, that the Company is hereby authorized to enter into the transactions
contemplated in the Financing Agreement and the other Transaction Documents, and
to incur and perform its obligations and duties thereunder, including without
limitation, assigning the Assigned Rights, entering into the Stock and Warrant
Purchase Agreement dated on or about June __, 2011 (the “Purchase Agreement”)
between the Company and CHRP and issuing the Shares and the Warrants to CHRP as
set forth in the Purchase Agreement, and granting the security contemplated in
the Security Agreement; and be it further

RESOLVED, that the officers of the Company be, and each of them acting alone
hereby is, authorized, empowered and directed, in the name and on behalf of this
Company, to execute and deliver each of the Transaction Documents and any such
other agreements, documents and instruments relating to the Transaction
Documents and necessary or desirable to effect the transactions contemplated
thereunder, together with such amendments, modifications or changes as the
officer or officers of the Company signing the same shall approve; and be it
further

RESOLVED, that any officers or directors of the Company be, and they hereby are,
authorized, empowered and directed to execute and carry out the transactions
contemplated under the Transaction Documents in the name of and on behalf of the
Company, and are permitted to incur fees and expenses on behalf of the Company;
and be it further

 



--------------------------------------------------------------------------------

THE OFFERING

RESOLVED, that the terms of the Offering, as presented to the Board, are hereby
approved in all respects, and the Board hereby authorizes and approves the
offering, issuance and sale to CHRP of the Shares and the issuance to CHRP and
the Lenders of the Warrants; and be it further

RESOLVED, that the officers of the Company be, and each of them acting alone
hereby is, authorized, empowered and directed, in the name and on behalf of this
Company, to execute and cause a certificate or certificates evidencing the
appropriate number of shares of Common Stock to be issued to CHRP, and such
Shares, when issued and delivered in accordance with the terms and conditions
provided for in the Purchase Agreement, against receipt of the consideration
therefor, will be deemed to be and will be duly authorized and validly issued,
fully paid and nonassessable and not subject to any pre-emptive rights or
further call or assessments thereon, and any holder thereof shall not be liable
for any further payment in respect thereof; and be it further

RESOLVED, that the appropriate number of shares of Common Stock be, and hereby
are, reserved for issuance upon exercise of the Warrants, subject to adjustment
as required pursuant to the Warrants; and be it further

RESOLVED, that any such shares of Common Stock issuable upon exercise of the
Warrants (the “Warrant Shares”), when issued and delivered in accordance with
the terms and conditions provided for in the Warrants, against receipt of the
consideration therefor, will be deemed to be and will be duly authorized and
validly issued, fully paid and nonassessable and not subject to any pre-emptive
rights or further call or assessments thereon, and any holder thereof shall not
be liable for any further payment in respect thereof; and be it further

RESOLVED, that American Stock Transfer & Trust Company is hereby designated and
appointed as stock transfer agent with respect to the Shares and the Warrant
Shares to be issued pursuant to the Transaction Documents; and be it further

RESOLVED, that the officers of the Company be, and each of them acting alone
hereby is, authorized and empowered in the name and on behalf of the Company to
enter into such agreements with such transfer agent as may be necessary,
appropriate or advisable in order to effectuate the foregoing designation and
appointment; and be it further

RESOLVED, that the appropriate officers of the Company be, and each of them
acting alone hereby is, authorized, empowered and directed, on behalf of the
Company, to prepare, or cause to be prepared, to execute, and to file or cause
to be filed, any applications on behalf of the Company to the Financial Industry
Regulatory Authority and the Nasdaq Stock Market, Inc. for the listing and
designation on the Nasdaq Capital Market of the Shares and the Warrant Shares
including, but not limited to, a Notification Form for Listing of Additional
Shares, and that any of such officers be, and each hereby is, authorized to
execute and deliver any and all papers and agreements, and to do any and all
things which may be necessary or desirable or appropriate to effect such listing
and designation; and be it further

 



--------------------------------------------------------------------------------

RESOLVED, that the Company’s officers, and each of them, are authorized in the
name and on behalf of the Company, to take any and all actions which they deem
necessary or advisable in order to effect the registration or qualification (or
exemption therefrom) of the Shares, the Warrants or the Warrant Shares under the
blue sky or securities laws of any of the applicable jurisdictions, and in
connection therewith to execute, acknowledge, verify, deliver, file or cause to
be filed any notices, filings, consents to service of process, appointments of
attorneys to receive service of process and other papers and instruments which
may be required under such laws, and to take any and all further action which
they deem necessary or advisable in order to maintain any such registration or
qualification for as long as they deem necessary or as required by law; and be
it further

RESOLVED, that each resolution required to be adopted in each such jurisdiction
in order to effect such registration or qualification or to obtain such an
exemption therefrom is hereby adopted, and the Secretary of the Company is
directed to attach a copy of each resolution so adopted to the minutes of this
meeting; and be it further

THE LOAN AMENDMENT

RESOLVED, that the forms, terms and provisions set forth in the Loan Amendment,
substantially as presented to the Board, together with such other agreements,
documents and instruments relating to the Loan Amendment and necessary or
desirable to effect the transactions contemplated thereunder, be and are, in all
respects, authorized, adopted, ratified and approved, together with such
amendments, modifications or changes as the officer or officers of the Company
signing the same shall approve, the signature or signatures of such officer or
officers on the Loan Amendment and such other agreements, documents and
instruments to be conclusive evidence of (a) the approval by the Board of all
such amendments, modifications and changes, and (b) the authority of such
officer or officers to execute and deliver the Loan Amendment and such other
agreements, documents and instruments; and be it further

RESOLVED, that the Company is hereby authorized to enter into the transactions
contemplated in the Loan Amendment and such other agreements, documents and
instruments, including, but not limited to the Borrowing Resolutions attached
hereto as Attachment A; and be it further

RESOLVED, that the officers of the Company be, and each of them acting alone
hereby is, authorized, empowered and directed, in the name and on behalf of this
Company, to execute and deliver the Loan Amendment and any such other
agreements, documents and instruments relating to the Loan Amendment and
necessary or desirable to effect the transactions contemplated thereunder,
together with such amendments, modifications or changes as the officer or
officers of the Company signing the same shall approve; and be it further

 



--------------------------------------------------------------------------------

RESOLVED, that any officers or directors of the Company be, and they hereby are,
authorized, empowered and directed to execute and carry out the transactions
contemplated under the Loan Amendment in the name of and on behalf of the
Company, and are permitted to incur fees and expenses on behalf of the Company;
and be it further

RESOLVED, that the standard form of corporate resolution, if any, for entering
into any Amendment, or any of the agreements, documents, certificates or
instruments contemplated thereby, generally required by the Lenders thereunder
is hereby adopted as the resolution of the Board, including, without limitation,
the resolutions presented in the Borrowing Resolution attached hereto as
Attachment A, and the Secretary of the Corporation be, and hereby is,
authorized, empowered and directed to attach to these minutes a copy of such
resolutions, if any, which resolutions shall be deemed to be adopted by the
Board and incorporated in these minutes as a part of this action, and that the
Secretary is hereby authorized and empowered to certify that any such form of
resolutions has been adopted as part of this action.

GENERAL AUTHORITY

RESOLVED, that any and all actions, whether previously or subsequently taken by
the officers of the Company which are consistent with the intent and purposes of
the foregoing resolutions, shall be, and the same hereby are, in all respects,
ratified, approved and confirmed; and be it further

RESOLVED, that each of the officers of the Company and such persons appointed to
act on their behalf pursuant to the foregoing resolutions are hereby authorized
and directed in the name of the Company and on its behalf to execute any
additional certificates, agreements, instruments or documents, or any amendments
and/or supplements thereto, or to do or to cause to be done any and all other
acts as they shall deem necessary, appropriate or in furtherance of the full
effectuation of the purposes of each of the foregoing resolutions and the
transactions contemplated therein.

 



--------------------------------------------------------------------------------

ANNEX 2

See Exhibits 3.5 and 3.7 to the Registrant’s Registration Statement on Form
S-1/A, filed on October 12, 2010

 



--------------------------------------------------------------------------------

EXHIBIT G

PURCHASE AGREEMENT

See Exhibit 10.3 to the Registrant’s Quarterly Report on Form 10-Q, filed on
August 11, 2011

 



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF WARRANT

See Exhibit 4.12 to the Registrant’s Quarterly Report on Form 10-Q, filed on
August 11, 2011

 



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF OFFICER’S CERTIFICATE (CHRP)

 



--------------------------------------------------------------------------------

Dated as of June __, 2011

OFFICER’S CERTIFICATE

This Officer’s Certificate is delivered pursuant to Section 6.03(d) of the
Financing Agreement, dated as of June __, 2011, (as amended, restated,
supplemented or otherwise modified from time to time, the “Financing
Agreement”), between Zogenix, Inc., a Delaware corporation (“Zogenix”), and
Cowen Healthcare Royalty Partners, L.P., a limited partnership organized under
the laws of the State of Delaware (“CHRP”). Capitalized terms used but not
defined herein have the meanings given to them in the Financing Agreement.

The undersigned, Todd C. Davis, a Managing Director of Cowen Healthcare Royalty
GP, LLC (“CHRGP”), the general partner of CHRP, hereby certifies to Zogenix as
follows:

(a) CHRGP is the general partner of CHRP pursuant to the Limited Partnership
Agreement of CHRP, as amended through the date hereof, and has full power and
authority to execute the Transaction Documents on behalf of CHRP.

(b) Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Managing Directors of CHRGP as of June __, 2011, authorizing the
execution, delivery and performance of the Transaction Documents. Such
resolutions have not in any way been amended, modified, revoked or rescinded,
have been in full force and effect since their adoption through and including
the date hereof, are now in full force and effect and are the only proceedings
of CHRP or CHRGP now in force relating to or affecting the matters referred to
therein.

 



--------------------------------------------------------------------------------

(c) The following person holds the office or position of CHRGP set forth
opposite such individual’s name, and is duly appointed by the resolutions
attached hereto to execute and deliver documents on behalf of CHRP and CHRGP.
The specimen signature written opposite such person’s name is such person’s
genuine signature:

 

Name

 

Title

 

Signature

Todd C. Davis

  Managing Director  

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first set forth above.

 

      Name: Todd C. Davis   Title: Managing Director

 



--------------------------------------------------------------------------------

ANNEX 1

RESOLUTIONS OF

THE MANAGING DIRECTORS OF

COWEN HEALTHCARE ROYALTY GP, LLC

RESOLVED, that Cowen Healthcare Royalty Partners, L.P. (“CHRP”) enter into the
transactions described in that certain Financing Agreement (the “Financing
Agreement”), with Zogenix, Inc., a Delaware corporation (“Zogenix”),
substantially in the form presented to the Investment Committee of Cowen
Healthcare Royalty GP, LLC (“CHRGP”); and it is further

RESOLVED, that CHRGP, on behalf of CHRP, execute and deliver the Financing
Agreement, substantially in the form of the agreement presented to the
Investment Committee of CHRGP, and all Transaction Documents described in the
Financing Agreement; and it is further

RESOLVED, that Todd C. Davis as a Managing Director of CHRGP, the general
partner of CHRP, is hereby authorized and directed to execute all Transaction
Documents with such terms and in such form as he, in his sole discretion, may
deem necessary, appropriate or desirable to effectuate the foregoing
resolutions; and it is further

RESOLVED, that, without further action by the Managing Directors of CHRGP, each
of them is hereby authorized and empowered, in the name of and on behalf of
CHRGP and CHRP, to execute and deliver all such further instruments and
documents and take all such further actions as they may deem necessary,
appropriate or desirable in order to implement and give effect to the foregoing
resolutions and the intent and purposes thereof.

 



--------------------------------------------------------------------------------

EXHIBIT J

JOINT PRESS RELEASE

 



--------------------------------------------------------------------------------

Zogenix Enters $30 Million Royalty Financing Agreement

With Cowen Healthcare Royalty Partners

Includes an Additional $1.5 Million Equity Investment

SAN DIEGO, Calif., June 30, 2011 — Zogenix, Inc. (NASDAQ: ZGNX), a
pharmaceutical company commercializing and developing products for the treatment
of central nervous system disorders and pain, announced today that it has
entered into a $30 million royalty financing agreement with Cowen Healthcare
Royalty Partners II, L.P. (“Cowen Royalty”). In addition, Cowen Royalty will
make an equity investment of $1.5 million in Zogenix common stock and will
receive warrants exercisable for 10 years into 225,000 shares of Zogenix common
stock at an exercise price of $9.00 per share.

Under the terms of the structured royalty financing agreement, Cowen Royalty
will invest $30 million in exchange for 5%, stepping down to 0.5%, of worldwide
annual net sales of SUMAVEL® DosePro®, Zohydro™ (hydrocodone bitartrate)
extended-release capsules (previously known as ZX002) and other products
developed or marketed by Zogenix, co-promotion revenue and out-license revenues
generated by Zogenix during the agreement term, subject to certain exclusions.
Cowen Royalty will also receive fixed payments totaling $30 million, the last of
which is payable in the first quarter of 2017, with the royalty obligation
continuing through the first quarter of 2018. Concurrent with this agreement,
Zogenix amended its $25 million term loan with Oxford Finance Corporation and
Silicon Valley Bank to defer principal repayment to February 1, 2012,
eliminating $3.7 million of principal payments in 2011.

Roger Hawley, Chief Executive Officer of Zogenix commented, “We are very pleased
to announce this royalty financing with Cowen Royalty. We believe this financing
structure provides us with minimally dilutive capital which enables us to
continue executing our operating plan. We are presently driving continued
adoption of SUMAVEL DosePro, completing Phase 3 clinical development for Zohydro
in anticipation of a New Drug Application (NDA) filing by early 2012, and
leveraging our DosePro delivery platform for additional CNS products.”

Todd C. Davis, Managing Director of Cowen Royalty, stated, “Zogenix is ideally
positioned to address unmet needs in the CNS and pain markets with its currently
promoted product, SUMAVEL DosePro, which addresses the multi-billion dollar
migraine market, as well as its development pipeline. Our investment with
Zogenix fits our strategy of focusing on unique commercial stage products and
companies with attractive risk/reward profiles.”

Leerink Swann LLC acted as financial advisor to Zogenix for this financing.
Additional details on the agreement can be found in the Current Report on Form
8-K that will be filed by Zogenix with the Securities and Exchange Commission on
or about the date hereof.

 



--------------------------------------------------------------------------------

About Zogenix

Zogenix, Inc. (NASDAQ: ZGNX), with offices in San Diego and Emeryville,
California, is a pharmaceutical company commercializing and developing products
for the treatment of central nervous system disorders and pain. Zogenix’s first
commercial product, SUMAVEL DosePro (sumatriptan injection) Needle-free Delivery
System, was launched in January 2010 for the acute treatment of migraine and
cluster headache. Zogenix’s lead product candidate, Zohydro (hydrocodone
bitartrate), is a novel, oral, single-entity extended-release capsule
formulation currently in Phase 3 clinical trials for the treatment of moderate
to severe chronic pain in patients requiring around-the-clock opioid therapy.

For additional information, please visit www.zogenix.com.

About Cowen Healthcare Royalty Partners

Cowen Healthcare Royalty Partners is a global healthcare investment firm with
more than $1.2 billion under management. The Firm invests principally in
commercial-stage healthcare companies and products through drug royalty
acquisitions and structured financings. Cowen Royalty’s investment team has over
100 years of healthcare related experience including principal investing,
structured finance, healthcare industry senior management, Wall Street research
and consulting, and scientific and clinical experience. For more information,
visit www.cowenroyalty.com.

Forward Looking Statements

Zogenix cautions you that statements included in this press release and the
conference call that are not a description of historical facts are
forward-looking statements. Words such as “believes,” “anticipates,” “plans,”
“expects,” “indicates,” “will,” “intends,” “potential,” “suggests,” “assuming,”
“designed” and similar expressions are intended to identify forward-looking
statements. These statements are based on the company’s current beliefs and
expectations. These forward-looking statements include statements regarding: the
continued adoption of SUMAVEL DosePro, the completion of the Phase 3 clinical
trials for Zohydro, the filing of an NDA for Zohydro and the potential to add
new products that may be paired with the DosePro delivery platform. The
inclusion of forward-looking statements should not be regarded as a
representation by Zogenix that any of its plans will be achieved. Actual results
may differ from those set forth in this release due to the risk and
uncertainties inherent in Zogenix’s business, including, without limitation: the
market potential for migraine treatments, and Zogenix’s ability to compete
within that market; inadequate therapeutic efficacy or unexpected adverse side
effects relating to SUMAVEL DosePro that could prevent its ongoing
commercialization, or that could result in recalls or product liability claims;
Zogenix’s dependence on its collaboration with Astellas Pharma US, Inc. to
promote SUMAVEL DosePro; the impact of any inability to raise sufficient capital
to fund ongoing operations; the ability of Zogenix to ensure adequate and
continued supply of SUMAVEL DosePro to successfully meet anticipated market
demand; the progress and timing of Zogenix’s clinical trials; the potential that
earlier clinical trials may not be predictive of future results; the potential
for Zohydro to receive regulatory approval on a timely basis or at all; the
potential for adverse safety findings relating to Zohydro to delay or prevent
regulatory approval or commercialization; the ability of Zogenix and its
licensors to obtain, maintain and successfully enforce adequate patent and other
intellectual property protection of its products and product candidates and the
ability to operate its business without infringing the intellectual property
rights of others; and other risks described in Zogenix’s filings with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

You are cautioned not to place undue reliance on these forward-looking
statements, which speak only as of the date hereof, and Zogenix undertakes no
obligation to revise or update this presentation to reflect events or
circumstances after the date hereof. All forward-looking statements are
qualified in their entirety by this cautionary statement. This caution is made
under the safe harbor provisions of Section 21E of the Private Securities
Litigation Reform Act of 1995.

Zohydro is a trademark and SUMAVEL and DosePro are registered trademarks of
Zogenix, Inc.

# # #

INVESTORS:

Zack Kubow | The Ruth Group

646.536.7020 | zkubow@theruthgroup.com

MEDIA:

Jason Rando | The Ruth Group

646.536.7025 | jrando@theruthgroup.com

 



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

This Pledge Agreement (“Pledge Agreement”) is made as of the          day of
July, 2011 by and between ZOGENIX, INC., a Delaware corporation (the “Pledgor”)
with offices at 12671 High Bluff Drive, Suite 200, San Diego, CA 92130, and
COWEN HEALTHCARE ROYALTY PARTNERS II, L.P., a Delaware limited partnership (the
“Pledgee”), with offices at 177 Broad Street, Suite 1101, Stamford, CT 06901.

RECITALS:

A. Pledgee will make an advance to Pledgor of the sum of Thirty Million Dollars
($30,000,000) pursuant to the terms and conditions set forth in that certain
Financing Agreement of even date herewith, between Pledgor and Pledgee (the
“Financing Agreement”). All amounts due and payable by Pledgor to Pledgee under
the Financing Agreement and the documents executed and delivered in connection
therewith, whether in the form of Fixed Payments, Revenue Interest, fees,
charges, costs, expenses, or otherwise, are hereinafter referred to as the
“Obligations.”

B. It is a condition to the consummation of the transactions contemplated by the
Financing Agreement that Pledgor’s obligations thereunder be secured by, among
other things, the collateral described herein.

The parties agree as follows:

Section 1. Definitions. As used in this Pledge Agreement, the following
capitalized terms shall have the meanings respectively assigned to them below,
and capitalized terms not otherwise defined herein have the meanings set forth
in the Financing Agreement.

“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued hereafter, but excluding debt securities convertible or
exchangeable into such equity.

“Financing Agreement” has the meaning set forth in Recital A.

“Obligations” has the meaning set forth in Recital A.

“Oxford Lien” means the valid and perfected Lien of Oxford Finance LLC
(successor in interest to Oxford Finance Corporation, “Oxford”) in, to and upon
certain assets of Pledgor, securing the obligations of Pledgor to Oxford under
the Second Amended and Restated Loan and Security Agreement dated October 8,
2010, among Oxford, the Lenders party thereto and Pledgor, and the documents
made in connection therewith, as each of the foregoing may be amended, restated,
supplemented or modified from time to time.

 



--------------------------------------------------------------------------------

“Pledge Agreement” has the meaning set forth in the introductory paragraph.

“Pledged Securities” means the Equity Interest in whatever form, set forth on
Schedule B annexed hereto.

“Pledgee” has the meaning set forth in the introductory paragraph.

“Pledgor” has the meaning set forth in the introductory paragraph.

“Securities Act” means the Securities Act of 1933, as amended, as the same may
hereafter be supplemented, modified or amended from time to time, and the rules
and regulations promulgated thereunder, or any corresponding or succeeding
provisions of applicable law.

“Securities Collateral” has the meaning set forth Section 2.

“Security Agreement” has the meaning set forth in Section 9(c).

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in the state of New York.

“ZGX Subsidiaries” means the Persons set forth in Schedule A annexed hereto, as
the same may be amended from time to time.

Section 2. Pledge and Grant of Security Interest. As security for the payment
and performance in full of all of the Obligations in accordance with their
terms, Pledgor hereby pledges, assigns, transfers, grants, hypothecates and sets
over unto Pledgee, grants to Pledgee a Lien on and security interest in all of
Pledgor’s right, title and interest in, to and under the following personal
property, in each case whether now existing or hereafter acquired or created,
and whether constituting financial assets, investment property, general
intangibles, securities, security entitlements, proceeds or otherwise: (a) all
of the Pledged Securities; (b) all certificates, instruments, agreements and
contract rights relating to the Pledged Securities; and (c) all Proceeds (as
defined in the UCC) of the Pledged Securities (including, without limitation,
all cash, cash equivalents, distributions, instruments, securities or other
property) at any time and from time to time received, receivable, paid or
otherwise distributed in respect of or in exchange for any or all of such
Pledged Securities, whether in connection with any increase or reduction of
capital, reclassification, merger, consolidation, sale of assets, combination or
split of interests, or otherwise (the items referred to in clauses (a) through
(c) being collectively called the “Securities Collateral”).

Section 3. Delivery and Redelivery of Securities Collateral. Pledgor represents
and warrants that it has delivered to Oxford all certificates and instruments
evidencing or representing the Pledged Securities, properly endorsed in blank
and in suitable form for transfer by delivery or accompanied by undated stock
powers or instruments of transfer endorsed in blank.

 



--------------------------------------------------------------------------------

Section 4. Representations and Warranties; Certain Covenants. Pledgor hereby
represents, warrants and covenants to and with Pledgee that:

(a) Pledgor (i) is and will at all times during the term hereof continue to be
the direct owner, beneficially and of record, of the Securities Collateral free
and clear of all Liens (except for the Lien and security interest of Pledgee
pursuant to this Pledge Agreement and of Oxford with respect to the Oxford Lien,
if any), (ii) has made and will make no assignment, pledge, hypothecation,
transfer or any disposition of, or create any Lien or other security interest
in, the Securities Collateral (other than pursuant to the Oxford Lien and) and
(iii) will cause any and all Securities Collateral, whether for value paid by
Pledgor or otherwise, to be forthwith deposited with Pledgee and pledged and
assigned hereunder, subject to the rights of Oxford with respect to the Oxford
Lien, if any; provided, however, that upon release of the Oxford Lien, Pledgor
agrees promptly to deliver, or cause to be delivered, to Pledgee any and all
Securities Collateral together with any and all other certificates, instruments
or documents representing or relating to transfer, possession or control of any
of the Securities Collateral reasonably requested by and satisfactory to
Pledgee.

(b) Pledgor (i) has good and indefeasible title, right and legal authority to
enter into this Pledge Agreement and to pledge the Securities Collateral in the
manner hereby done or contemplated and (ii) will defend its title or interest
thereto or therein against any and all attachments, Liens, claims, security
interests or other impediments of any nature;

(c) no consent or approval of any governmental authority or other person or
entity was or is necessary to the validity of the pledge effected pursuant to
this Pledge Agreement;

(d) the Pledged Securities were, and once issued, will be, duly authorized and
validly issued, fully paid and non-assessable, and were and will be acquired in
a transaction in compliance with and either registered or exempt from
registration under the Securities Act and other applicable laws. Subject to the
rights of Oxford with respect to the Oxford Lien, if any, the Pledged Securities
(i) are not and will not be subject to any warrant, option, put, call or other
right to acquire, redeem, sell, transfer or encumber them, (ii) are not governed
by or otherwise subject to any agreement, voting trust or similar agreement or
arrangement, and (iii) other than as to securities laws of general application,
are not limited or otherwise restricted in any way respecting assignability or
transferability or any voting, distribution or other ownership right;

(e) no effective mortgage, deed of trust, financing statement, security
agreement or other instrument similar in effect which is not a Transaction
Document is on file or of record in the office of any Governmental Authority
with respect to any Securities Collateral that has not been released prior to or
in connection with this Pledge Agreement, except for instruments evidencing the
Oxford Lien.

(f) the pledge effected hereby is effective to vest in Pledgee the rights of
Pledgor in the Securities Collateral as set forth herein without any notice to,
consent of or filing with any person, entity or governmental authority;

 



--------------------------------------------------------------------------------

(g) this Pledge Agreement creates a valid security interest in favor of Pledgee
for the benefit of Pledgee in the Securities Collateral;

(h) Pledgor shall give immediate notice to Pledgee of the creation or
acquisition of new Subsidiaries by Pledgor and any change in the ownership
interests of Pledgor in any now-existing or hereafter acquired Subsidiaries (and
shall immediately amend Schedule A to reflect any such creation, acquisition or
change). As of the date hereof, Pledgor owns 5,621,790 ordinary shares of
Zogenix Europe Limited, constituting one hundred percent (100%) of the
outstanding Equity Interests of Zogenix Europe Limited, and there are no other
Subsidiaries of Pledgor. Except for the rights of Oxford with respect to the
Oxford Lien, if any, there are no outstanding options or rights of any Third
Party to acquire or subscribe for any such Equity Interests in any of the ZGX
Subsidiaries, or securities or instruments convertible into or exchangeable or
exercisable for any such Equity Interests.

(i) Pledgee will not have any liabilities or obligations under any Securities
Collateral as a result of this Pledge Agreement, the exercise by Pledgee of its
rights under this Pledge Agreement or otherwise, or any obligation to enforce
any claim with respect to the Securities Collateral, or to take any other action
with respect to the Securities Collateral;

(j) Pledgor keeps its corporate records, stock ledger and all records and
documents relating to the Securities Collateral at 12671 High Bluff Drive, Suite
200 San Diego, CA 92130;

(k) no litigation, arbitration or administrative proceedings are pending or, to
Pledgor’s knowledge, threatened, involving or affecting the Securities
Collateral, and none of the Securities Collateral is subject to any order, writ,
injunction, execution or attachment;

(l) Pledgor will take no action, and will not permit its Subsidiaries to take
any action, that could cause any of the Securities Collateral to constitute
“margin stock” within the meaning of Regulation U or X issued by the Board of
Governors of the United States Federal Reserve System; and

(m) all representations, warranties and covenants of Pledgor contained in this
Pledge Agreement shall survive the execution, delivery and performance of this
Pledge Agreement until the termination of this Pledge Agreement in accordance
with its terms and provisions.

Section 5. Additional Covenants.

(a) Additional Securities, Rights, Grants or Issuances. Subject to the rights of
Oxford with respect to the Oxford Lien, if any, if Pledgor shall receive any of
the following regarding the Securities Collateral: (i) any certificate
representing a distribution in connection with any increase or reduction of
capital, reclassification, merger, consolidation, sale of assets, combination or
split of interests, promissory notes or other instruments; (ii) any option or
right, whether as an addition to, substitution for, or an exchange for, any
Securities Collateral or otherwise; (iii) any distributions payable in

 



--------------------------------------------------------------------------------

equity interests; or (iv) any distributions of equity interests in connection
with a partial or total liquidation, dissolution or reduction of capital,
capital surplus or paid-in surplus, then Pledgor shall receive such certificate,
instrument, option, right or distribution in trust for the benefit of Pledgee,
shall segregate it from Pledgor’s other property and shall deliver it forthwith
to Pledgee in the exact form received accompanied by duly executed instruments
of transfer or assignment in blank, in the form requested by Pledgee, to be held
by Pledgee as Securities Collateral and as further collateral security for the
Obligations. Pledgor shall not perform or cause to be performed any acts or
omissions that would effect any change, amendment, impairment, substitution, or
any of the events, transactions or circumstances in clauses (i) through
(iv) above.

(b) Financing Statements. Pledgor hereby authorizes Pledgee to prepare and file
such UCC financing statements (including renewal statements) or amendments
thereof or supplements thereto or other instruments as Pledgee may from time to
time deem necessary or appropriate in order to perfect and maintain the security
interests granted hereunder in accordance with the UCC of the applicable
jurisdiction. Pledgor shall execute and deliver to Pledgee such agreements,
assignments or instruments (including affidavits, notices, reaffirmations and
amendments and restatements of existing documents, as Pledgee may request) and
do all such other things as Pledgee may deem necessary or appropriate to assure
to Pledgee its security interests hereunder are perfected. To that end, Pledgor
hereby irrevocably makes, constitutes and appoints Pledgee, Pledgee’s nominee or
any other person whom Pledgee may designate, as Pledgor’s attorney-in-fact with
full power of substitution, to effect any such financing statements, or
amendments and supplements to financing statements, renewal financing
statements, notices or any similar documents which in Pledgee’s discretion would
be necessary, appropriate or convenient in order to perfect and maintain
perfection of the security interests granted hereunder, such power, being
coupled with an interest, being and remaining irrevocable so long as any of the
Obligations remain outstanding. Pledgor agrees to mark its books and records to
reflect the security interest of Pledgee in the Securities Collateral.

Section 6. Voting Rights; Distributions; etc.

(a) So long as no Event of Default shall have occurred and be continuing,
Pledgor shall be entitled to fully exercise any and all voting and/or other
consensual rights and powers that would otherwise accrue to an owner of the
Pledged Securities or any part thereof for any purpose not inconsistent with the
terms of the Transaction Documents and to receive and retain all dividends and
other payments in respect of the Securities Collateral to the extent permitted
by the Transaction Documents.

(b) Upon the occurrence and during the continuance of an Event of Default all
rights of Pledgor to exercise the voting and other consensual rights which it
would otherwise be entitled to exercise pursuant to clause (a) of this
subsection shall automatically cease and all such rights shall, subject to the
rights of Oxford with respect to the Oxford Lien, if any, thereupon become
vested in Pledgee which shall then have the sole right in its discretion to
exercise such voting and other consensual rights, and Pledgor hereby grants
Pledgee or its nominees Pledgor’s irrevocable and unconditional proxy for this
purpose.

 



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuance of an Event of Default,
subject to the terms hereof and the rights of Oxford with respect to the Oxford
Lien, if any, any and all dividends and other payments in respect of the
Securities Collateral received by Pledgor will be held in trust for Pledgee, and
Pledgor will keep all such amounts separate and apart from all other funds and
property so as to be capable of identification as the property of Pledgee, and
will deliver these amounts at such time as Pledgee may request to Pledgee in the
identical form received, properly endorsed or assigned if required to enable
Pledgee to complete collection.

Section 7. Remedies Upon Default.

(a) Upon the occurrence and during the continuance of an Event of Default, and
subject to the terms and conditions of this Pledge Agreement and the other
Transaction Documents, as applicable, Pledgee may, without obligation to resort
to any other security, right or remedy granted under any other agreement or
instrument, at any time or from time to time in its sole discretion, exercise
any or all of the rights and remedies set forth herein without notice to
Pledgor, except as required by law or any of the Transaction Documents, and
charge, set-off and otherwise apply all or any part of the Securities Collateral
against the Obligations or any part thereof, including any expenses due in
accordance with the Financing Agreement.

(b) If an Event of Default shall occur and be continuing, then, in addition to
all other remedies granted to it in this Pledge Agreement or in any other
instrument or agreement securing, evidencing or relating to the Obligations, and
subject to the rights of Oxford with respect to the Oxford Lien, if any, Pledgee
may exercise all rights and remedies of a secured party under the UCC and under
any other applicable law. Without limiting the generality of the foregoing,
Pledgor expressly agrees that in any such event Pledgee, without demand of
performance or other demand, advertisement or notice of any kind (except the
notice specified below of the time and place of a public sale or the time after
a private sale) to or upon Pledgor or any other Person (all and each of which
demands, advertisements and/or notices are hereby expressly waived to the
fullest extent permitted by applicable law), may forthwith collect, receive,
appropriate and realize upon the Securities Collateral, or any part thereof,
and/or may forthwith sell, assign, give option or options to purchase or sell,
demand, collect, take possession of, receipt for, settle, compromise, adjust,
sue for, liquidate, foreclose, or otherwise dispose of and deliver such
Securities Collateral (or contract to do so), or any part thereof, in one or
more parcels at public or private sale or sales, at any exchange or broker’s
board or at Pledgee’s offices or elsewhere at such prices as it may deem best in
its sole discretion, for cash or on credit or for future delivery without
assumption of any credit risk. Pledgee shall have the right upon any such public
sale or sales and, to the extent permitted by law, upon any such private sale or
sales to purchase the whole or any part of such Securities Collateral so sold,
free of any right or equity of redemption in Pledgor which right or equity of
redemption is hereby waived and released to the maximum extent permitted by
applicable law. In connection with any sale or other disposition of all or any
part of the Securities Collateral, Pledgee may comply with any applicable state
or federal law requirements

 



--------------------------------------------------------------------------------

and/or disclaim warranties of title, possession, quiet enjoyment or the like
without affecting the commercial reasonableness of such sale or other
disposition. Pledgor further agrees, at Pledgee’s request, to assemble the
Collateral and to make it available to Pledgee at such places as Pledgee shall
reasonably select, whether at Pledgor’s premises or elsewhere. Pledgee shall
apply the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all costs and expenses of every kind
incurred in connection with the foregoing or incidental to the care, safekeeping
or otherwise of any or all of the Securities Collateral or in any way relating
to the rights of Pledgee hereunder, including reasonable attorneys’ fees and
legal expenses, to the payment in whole or in part of the Obligations, in such
order as Pledgee may in its sole discretion elect, Pledgor remaining liable for
any deficiency with respect to such costs and expenses remaining unpaid after
such application, and only after so applying such net proceeds and after the
payment by the Pledgee of any other amount required by any provision of law,
including Section 9-615(a)(3) of the UCC, need Pledgee account for the surplus,
if any, to Pledgor. To the extent permitted by applicable law, Pledgor waives
all claims, damages and demands against Pledgee arising out of the repossession,
retention or sale of the Securities Collateral and Pledgee shall not under any
circumstances be liable for any punitive, consequential, or other special
damages. Pledgee shall have, with respect to the Securities Collateral, in
addition to any other rights and remedies that may be available to it at law or
in equity or pursuant to this Pledge Agreement or any other Transaction Document
or any other contract or agreement, all rights and remedies of a secured party
under any applicable law, and it is expressly agreed that if Pledgee should
proceed to dispose of or utilize the Securities Collateral, or any part thereof,
in accordance with the provisions of said law, ten (10) days’ prior written
notice by Pledgee to Pledgor shall be deemed to be reasonable notice under any
such provision requiring such notice (provided that no prior notice shall be
required for Securities Collateral that threatens to decline rapidly in value or
that is of a type customarily sold on a recognized market). Pledgee shall not be
obligated to make any sale of any Securities Collateral if it shall determine
not to do so, regardless of the fact that notice of sale of such Securities
Collateral shall have been given, and may, upon written notice, adjourn any
public or private sale or cause the same to be adjourned from time by
announcement at the time and place fixed for sale, upon at least ten (10) days’
additional prior notice, and such sale may be made at the time and place to
which the same is so adjourned.

(c) Pledgor also agrees to pay all costs and expenses of Pledgee, including
attorneys’ fees and disbursements, incurred with respect to the collection of
any of the Obligations and the enforcement of any of Pledgee’s rights hereunder.

(d) Except as otherwise specifically provided herein, Pledgor hereby waives
presentment, demand, protest or any notice (to the extent permitted by
applicable law) of any kind in connection with this Pledge Agreement or any
Securities Collateral.

(e) Pledgee shall not be required to marshal any present or future collateral
security (including but not limited to the Securities Collateral) for, or other
assurances of payment of, the Obligations or any of them or to resort to such
collateral security or other assurances of payment in any particular order, and
all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall

 



--------------------------------------------------------------------------------

be cumulative and in addition to all other rights and remedies, however existing
or arising. To the extent that it lawfully may, Pledgor hereby agrees that it
will not invoke any law relating to the marshalling of collateral which might
cause delay in or impede the enforcement of Pledgee’s rights and remedies under
this Pledge Agreement or under any other instrument creating or evidencing any
of the Obligations or under which any of the Obligations is outstanding or by
which any of the Obligations is secured or payment thereof is otherwise assured,
and, to the extent that it lawfully may, Pledgor hereby irrevocably waives the
benefits of all such laws.

(f) Pledgor acknowledges that any sale referred to above may be at prices and on
terms less favorable to the seller than the prices and other terms which might
have been obtained at a public sale and, notwithstanding the foregoing, agrees
that such sale shall be deemed to have been made in a commercially reasonable
manner and that Pledgee shall have no obligation to delay sale of any such
Securities Collateral for the period of time necessary to permit the issuer of
such Securities Collateral to register such Securities Collateral for public
sale under the Securities Act or other applicable law.

(g) In addition to the rights and remedies hereunder, and to the extent
permitted under applicable law, upon the occurrence of an Event of Default, and
during the continuation thereof, Pledgee may retain all or any portion of the
Securities Collateral in satisfaction of the Obligations but only after
providing the notices required by §§9-620 and 9-621 (or similar provision) of
the UCC (or any successor sections of the UCC), and otherwise complying with the
requirements of applicable law and only in the event that Pledgor does not
exercise any right to object to such retention as provided by the UCC or
applicable law. Unless and until Pledgee shall have provided such notices and
complied with all applicable legal requirements, however, Pledgee shall not be
deemed to have retained any Securities Collateral in satisfaction of any
Obligations for any reason.

Section 8. Application of Proceeds of Sale. Subject to the rights of Oxford with
respect to the Oxford Lien, if any, the proceeds of any sale of Securities
Collateral pursuant to Section 7, as well as any Securities Collateral
consisting of cash, shall be applied by Pledgee in accordance with the terms of
the Financing Agreement. Pledgor irrevocably waives the right to direct the
application of such payments and proceeds, and acknowledges and agrees that
Pledgee shall have the continuing and exclusive right to apply and reapply any
and all such payments and proceeds in Pledgee’s sole discretion, notwithstanding
any entry to the contrary upon any of its books and records.

Section 9. Continuing Security Interest; Pledgor’s Obligations Not Affected.

(a) This Pledge Agreement creates a continuing security interest in the
Securities Collateral and will remain in full force and effect until the
irrevocable and indefeasible payment in full of the ultimate balance of the
Obligations, regardless of any intermediate payment or discharge in whole or in
part.

 



--------------------------------------------------------------------------------

(b) The obligations of Pledgor hereunder shall remain in full force and effect
without regard to, and shall not be impaired by (i) any insolvency, bankruptcy,
arrangement of or involving the Pledgor; (ii) any exercise or non-exercise, or
any waiver, by the Pledgee of any right, remedy, power or privilege under or in
respect of any of the Obligations or any security therefor (including this
Pledge Agreement); (iii) any amendment or waiver of any of the terms of the
Financing Agreement or any of the Obligations; (iv) any amendment or waiver of
any of the terms of any instrument (other than this Pledge Agreement) securing
any of the Obligations or (v) the taking of additional security for or any
guaranty of any of the Obligations or the release or discharge or termination of
any security or guaranty for any of the Obligations; whether or not the Pledgor
shall have notice or knowledge of any of the foregoing.

(c) This Pledge Agreement is made in connection with that certain Security
Agreement dated of even date herewith (the “Security Agreement”), between
Pledgor and Pledgee. The Securities Collateral is a part of the “Collateral”
under the Security Agreement, and in the event of any conflict between the terms
hereof and the terms of the Security Agreement, the terms of the Security
Agreement shall govern.

Section 10. Rights of Pledgee.

(a) Power of Attorney. In addition to other powers of attorney contained herein
or in the Financing Agreement, Pledgor hereby designates and appoints Pledgee,
on behalf of Pledgee, and each of its designees or agents, as attorney-in-fact
of Pledgor, irrevocably and with power of substitution, with authority to take
any or all of the following actions, subject to the rights of Oxford with
respect to the Oxford Lien, if any, upon the occurrence and during the
continuation of an Event of Default:

i   to demand, collect, settle, compromise, adjust and give discharges and
releases concerning the Securities Collateral;

ii   to commence and prosecute any actions or proceedings for the purposes of
collecting any of the Securities Collateral and enforcing any other right in
respect thereof;

iii   to defend, settle, adjust or compromise any action, suit or proceeding
brought with respect to the Securities Collateral and, in connection therewith,
give such discharge or release;

iv   to pay or discharge taxes, security interests, or other Liens on or
threatened against the Securities Collateral;

v   to direct any parties liable for any payment to make payment on account of
the Securities Collateral directly to Pledgee or as Pledgee shall direct;

vi   to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Securities Collateral or the Obligations;

vii   to sign and endorse any drafts, assignments, proxies, consents,
verifications, notices and other documents relating to the Securities
Collateral;

 



--------------------------------------------------------------------------------

viii   to authorize, execute and deliver all assignments, conveyances,
statements, financing statements, renewal financing statements, pledge
agreements, affidavits, notices and other agreements, instruments and documents
that Pledgee may determine necessary or appropriate in order to perfect and
maintain the security interests and Liens granted in this Pledge Agreement and
in order to fully consummate all of the transactions contemplated herein and in
the Financing Agreement;

ix   to exchange any of the Securities Collateral upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Securities
Collateral with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as Pledgee may determine;

x   to vote for a director, shareholder, partner, manager, or member resolution,
or to sign any consent or instrument in writing, sanctioning the transfer of any
or all of the Securities Collateral into the name of Pledgee or Pledgee’s
nominee or into the name of any transferee to whom the Securities Collateral of
Pledgor or any part thereof may be sold; and

xi   to do and perform all such other acts and things as Pledgee may deem to be
necessary, proper or convenient in connection with this Pledge Agreement.

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Obligations remain outstanding. Pledgee
shall be under no duty to exercise or withhold the exercise of any of the
rights, powers, privileges and options expressly or implicitly granted to
Pledgee in this Pledge Agreement, and shall not be liable for any failure to do
so or any delay in doing so. Pledgee shall not be liable for any act or omission
or for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct. This power of attorney is
conferred on Pledgee solely to protect, preserve and realize upon its security
interest in the Securities Collateral.

(b) Assignment by Pledgee. The Pledgee may from time to time assign its rights
or obligations hereunder as provided in the Financing Agreement.

(c) Pledgee’s Duty of Care. Other than the exercise of reasonable care to ensure
the safe custody of the Securities Collateral while being held by Pledgee
hereunder, Pledgee shall have no duty or liability to preserve rights pertaining
thereto, it being understood and agreed that Pledgor shall be responsible for
preservation of all rights in the Securities Collateral, and Pledgee shall be
relieved of all responsibility for Securities Collateral upon surrendering it or
tendering the surrender of it to Pledgor. Pledgee shall be deemed to have
exercised reasonable care in the custody and preservation of the Securities
Collateral in its possession if such Securities Collateral is accorded treatment

 



--------------------------------------------------------------------------------

substantially equal to that which Pledgee accords its own property, it being
understood that Pledgee shall not have responsibility for (i) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relating to any Securities Collateral, whether or not Pledgee
has or is deemed to have knowledge of such matters or (ii) taking any steps or
refraining therefrom to preserve rights against any other parties with respect
to any Securities Collateral.

(d) Rights and Remedies. Pledgee is entitled to exercise all rights and remedies
available to it at law or in equity in connection with this Pledge Agreement.
The rights and remedies of Pledgee hereunder are several and cumulative at
Pledgee’s discretion and may be exercised at Pledgee’s discretion. Pledgor
waives any right it may have of first requiring Pledgee (or any trustee or agent
on its behalf) to proceed against or enforce any other rights, security or other
claim payment from before claiming from the Pledgor under this Agreement.

(e) Costs of Counsel. If at any time hereafter, Pledgee employs counsel or other
experts or advisors to take action or make a response in connection with this
Pledge Agreement, the Securities Collateral, or the Financing Agreement, Pledgor
agrees to promptly pay upon demand any and all such costs and expenses of
Pledgee, all of which costs and expenses shall constitute Obligations.

Section 11. Termination. This Pledge Agreement shall terminate, and all security
interests in the Securities Collateral shall automatically terminate and be
completely released, when all the Obligations have been indefeasibly and fully
paid and satisfied, at which time Pledgee shall release and deliver to Pledgor,
or to such person or entity as Pledgor shall designate, against receipt, such of
the Securities Collateral (if any) as shall not have been sold or otherwise
applied by Pledgee pursuant to the terms hereof and shall still be held by
Pledgee under this Pledge Agreement. Any such release shall be without recourse
to or representation or warranty by Pledgee and at the expense of Pledgor.

Section 12. Further Assurances. Pledgor agrees to do such further acts and
things, and to execute and deliver such additional conveyances, assignments,
reassignments, agreements and instruments, as Pledgee may at any time reasonably
request in connection with the administration and enforcement of this Pledge
Agreement or with respect to the Securities Collateral or any part thereof, and
with respect to the grant, release or termination of Pledgee’s security interest
in any of the Securities Collateral, or otherwise in order better to assure and
confirm unto Pledgee its rights and remedies under this Pledge Agreement and the
Security Agreement.

Section 13. Notices. All notices, requests and demands to or upon the respective
parties hereto shall be given in writing as set forth in Section 8.03 of the
Financing Agreement.

Section 14. Choice of Law; Jurisdiction.

(a) This Pledge Agreement shall be governed by, and construed, interpreted and
enforced in accordance with, the laws of the State of New York, without giving
effect to the principles of conflicts of law thereof.

 



--------------------------------------------------------------------------------

(b) Any legal action or proceeding with respect to this Pledge Agreement shall
be brought in any state or federal court of competent jurisdiction in the state,
county and city of New York. Each party hereby submits itself for the purpose of
this Pledge Agreement and any controversy arising hereunder to the exclusive
jurisdiction of the state and federal courts located in the County of New York,
State of New York, USA, and any courts of appeal therefrom, and waives any
objection on the grounds of lack of jurisdiction (including venue) to the
exercise of such jurisdiction over it by any such courts.

(c) Each party hereto hereby irrevocably consents to the service of process out
of any of the courts referred to in subsection (b) above of this Section 14 in
any such suit, action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to it at its address set forth in
Section 8.03 of the Financing Agreement. Each party hereto hereby irrevocably
waives any objection to such service of process and further irrevocably waives
and agrees not to plead or claim in any suit, action or proceeding commenced
hereunder that service of process was in any way invalid or ineffective. Nothing
herein shall affect the right of a party to serve process on the other party in
any other manner permitted by law.

Section 15. Construction. No provision of this Pledge Agreement shall be
construed against or interpreted to the disadvantage of any party hereto by
reason of such party or its counsel having, or being deemed to have, structured
or drafted such provision.

Section 16. Headings, Amendments, Waiver. Section and paragraph headings are for
convenience only and shall not be construed as part of this Pledge Agreement.
Any modification and amendment shall be in writing and signed by the parties,
and any waiver of, or consent to any departure from, any representation,
warranty, covenant or other term or provision shall be in writing and signed by
each affected party hereto or thereto, as applicable. A waiver of a breach of
any term, covenant or condition of this Pledge Agreement shall not operate or be
construed as a continuing waiver of such term, covenant or condition, or breach,
or of any other term, covenant or condition, or breach by such party. No failure
to exercise and no delay in exercising any right, remedy, or power hereunder
shall preclude any other or further exercise of any other right, remedy or power
provided herein or by law or in equity.

Section 17. Entire Agreement. This Pledge Agreement represents the entire
agreement and understanding concerning the subject matter hereof and thereof
between the parties, and supersedes all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.

Section 18. Survival. All covenants, agreements, representations and warranties
made by Pledgor herein or in the other Transaction Documents or in any
certificate, report or instrument contemplated hereby or thereby shall survive
any independent investigation made by Pledgee and the execution and delivery of
this Pledge Agreement, and such certificates, reports or instruments and shall
continue so long as any Obligations are outstanding and unsatisfied, applicable
statutes of limitations to the contrary notwithstanding.

 



--------------------------------------------------------------------------------

Section 19. Severability. Every provision of this Pledge Agreement is intended
to be severable. If, in any jurisdiction, any term or provision hereof is
determined to be invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired, (b) any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such term or provision in any other jurisdiction, and (c) the
invalid or unenforceable term or provision shall, for purposes of such
jurisdiction, be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision. If a court of competent jurisdiction determines
that any covenant or restriction, by the length of time or any other
restriction, or portion thereof, set forth in this Pledge Agreement is
unreasonable or unenforceable, the court shall reduce or modify such covenants
or restrictions to those which it deems reasonable and enforceable under the
circumstances and, as so reduced or modified, the parties hereto agree that such
covenants and restrictions shall remain in full force and effect as so modified.
In the event a court of competent jurisdiction determines that any provision of
this Pledge Agreement is invalid or against public policy and cannot be so
reduced or modified so as to be made enforceable, the remaining provisions of
this Pledge Agreement shall not be affected thereby, and shall remain in full
force and effect.

Section 20. Successors and Assigns; Assignment. All covenants, promises and
agreements by or on behalf of the parties contained in this Pledge Agreement
shall be binding upon and shall inure to the benefit of the parties and their
respective successors and assigns; provided, however, that Pledgor shall not
have the right to assign any of its rights or obligations hereunder without the
prior written consent of Pledgee.

Section 21. Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE ANY AND ALL
RIGHTS THAT THEY MAY NOW OR HEREAFTER HAVE UNDER THE LAWS OF THE UNITED STATES
OF AMERICA OR ANY STATE TO A TRIAL BY JURY OF ANY AND ALL ISSUES ARISING EITHER
DIRECTLY OR INDIRECTLY IN ANY ACTION OR PROCEEDING BETWEEN PLEDGEE AND PLEDGOR
OR THEIR SUCCESSORS AND ASSIGNS, OUT OF OR IN ANY WAY CONNECTED WITH THIS PLEDGE
AGREEMENT. IT IS INTENDED THAT SAID WAIVER SHALL APPLY TO ANY AND ALL DEFENSES,
RIGHTS, AND/OR COUNTERCLAIMS IN ANY ACTION OR PROCEEDINGS BETWEEN PLEDGOR AND
PLEDGEE. PLEDGOR WAIVES ALL RIGHTS TO INTERPOSE ANY CLAIMS, DEDUCTIONS, SETOFFS
OR COUNTERCLAIMS OF ANY KIND, NATURE OR DESCRIPTION IN ANY ACTION OR PROCEEDING
INSTITUTED BY PLEDGEE WITH RESPECT TO THIS PLEDGE AGREEMENT, EXCEPT COMPULSORY
COUNTERCLAIMS.

Section 22. Counterparts. This Pledge Agreement may be executed in one or more
counterparts, and by facsimile or electronic signature, each of which when so
executed, shall be deemed an original, but all of which shall constitute but one
and the same instrument.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Pledge and Security
Agreement to be duly executed as of the date first above written.

 

PLEDGOR: ZOGENIX, INC. By:     Name:   Title:   PLEDGEE: COWEN HEALTHCARE
ROYALTY PARTNERS II, L.P.

By Cowen Healthcare Royalty GP, LLC,

Its General Partner

By:     Name:   Todd C. Davis Title:   Managing Director

 

[SIGNATURE PAGE – PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE A

Subsidiaries

Zogenix Europe Limited

 



--------------------------------------------------------------------------------

SCHEDULE B

Pledged Securities

(A) 5,621,790 ordinary shares of Zogenix Europe Limited, representing 100% of
all the issued and outstanding Equity Interests of Zogenix Europe Limited, and
100% of all future issued and outstanding Equity Interests of ZGX Europe
Limited, (B) 100% of the issued and outstanding Equity Interests of any
Subsidiary of Pledgor formed after the date hereof under the laws of a
jurisdiction outside of the United States, its territories and possessions, and
(C) 100% of the issued and outstanding Equity Interests of any Subsidiary of
Pledgor formed after the date hereof under the laws of the United States.

 